EXHIBIT 10.10








ITT RETIREMENT SAVINGS PLAN



(As Amended and Restated Effective January 1, 2016)






--------------------------------------------------------------------------------


TABLE OF CONTENTS




ARTICLE 1 INTRODUCTION AND PURPOSE
1


ARTICLE 2 DEFINITIONS
3


ARTICLE 3 MEMBERSHIP
17


ARTICLE 4 MEMBER SAVINGS
19


ARTICLE 5 COMPANY CONTRIBUTIONS
32


ARTICLE 6 VESTED SHARE OF ACCOUNTS
38


ARTICLE 7 INVESTMENT OF CONTRIBUTIONS
39


ARTICLE 8 CREDITS TO MEMBERS’ ACCOUNTS, VALUATION AND
ALLOCATION OF ASSETS
45


ARTICLE 9 WITHDRAWALS PRIOR TO TERMINATION OF EMPLOYMENT
48


ARTICLE 10 LOANS
52


ARTICLE 11 DISTRIBUTIONS
56


ARTICLE 12 MANAGEMENT OF FUNDS
67


ARTICLE 13 ADMINISTRATION OF PLAN
69


ARTICLE 14 AMENDMENT AND TERMINATION
72


ARTICLE 15 TENDER OFFER
74


ARTICLE 16 GENERAL AND ADMINISTRATIVE PROVISIONS
76


ARTICLE 17 TOP-HEAVY PROVISIONS
79


ARTICLE 18 QUALIFIED DOMESTIC RELATIONS ORDERS
81


APPENDIX A
84


APPENDIX B
86


APPENDIX C
89


APPENDIX D
91


APPENDIX E
92


APPENDIX F
93


APPENDIX G
94


APPENDIX H
95


APPENDIX I
96


APPENDIX J
97


APPENDIX K
99


APPENDIX L
103







--------------------------------------------------------------------------------



ITT RETIREMENT SAVINGS PLAN


(As Amended and Restated Effective January 1, 2016)


ARTICLE 1
    
INTRODUCTION AND PURPOSE
The ITT Investment and Savings Plan for Salaried Employees (the “ISP”) was
established effective April 1, 1974 by ITT Corporation for the benefit of
certain salaried employees. The ISP was subsequently renamed the ITT Salaried
Investment and Savings Plan.
Effective October 31, 2011, ITT Corporation restructured into three separate
publicly traded companies named ITT Corporation, Exelis Inc., and Xylem Inc. In
connection with the restructuring, sponsorship of the ISP was transferred to
Exelis Inc.
Also in connection with the restructuring, ITT Corporation (as in existence
after the restructuring) established, effective as of October 31, 2011, the ITT
Corporation Retirement Savings Plan for Salaried Employees (the “Plan”), for the
eligible employees of the Corporation and its subsidiaries. Accounts in the ISP
attributable to participants in the ISP who became employees on October 31, 2011
of ITT Corporation (as in existence after the restructuring) or any of its
subsidiaries were transferred to the Plan and that portion of the Plan
constitutes a successor plan to the ISP.
Effective from January 1, 2012 through December 31, 2015, the Plan was designed
to be a safe harbor plan with respect to before-tax savings (pursuant to Section
401(k)(12) of the Internal Revenue Code (the “Code”)) and with respect to
matching contributions (pursuant to Section 401(m)(11) of the Code).
Effective as of the close of business on December 31, 2012, the following
qualified plans were merged into the Plan and accounts for each participant and
beneficiary thereof were transferred to the Plan:
ITT Koni Friction Products Savings Plan for Hourly Employees
ITT Engineered Valves CA Pure Flo Solutions Group Savings Plan for Hourly
Employees
ITT Pure Flo Precision Savings Plan for Hourly Employees


Effective as of the close of business on December 31, 2013, the following
qualified plans were merged into the Plan and accounts for each participant and
beneficiary thereof were transferred to the Plan:
ITT Aerospace Controls Savings Plan for Hourly Employees
ITT Control Technologies Savings Plan for Hourly Employees
ITT Cannon Savings Plan for Hourly Employees
ITT BIW Connector Systems Employees’ Savings Plan
ITT Engineered Valves -- Fabri Savings Plan for Hourly Employees
ITT Engineered Valves -- Lancaster Savings Plan for Hourly Employees


Effective January 1, 2014, the Plan was renamed the “ITT Corporation Retirement
Savings Plan.” In addition, effective January 1, 2014, assets and liabilities
attributable to account balances transferred to the ITT Industrial Process
Retirement Savings Plan for Bargaining Unit Employees (the “IPRSP”) from the Pro
Cast and Goulds Pumps Service Center Employees’ Savings Plan (the “Pro Cast
Plan”) on December 31, 2013 were transferred from the IPRSP to the Plan for each
former participant and beneficiary of the Pro Cast Plan.



1



--------------------------------------------------------------------------------



Effective as of the close of business on December 31, 2015, the following
qualified plans were merged into the Plan and accounts for each participant and
beneficiary thereof were transferred to the Plan:
AcousticFab, LLC 401(k) Plan
Electrofilm Manufacturing Company, LLC 401(k) Plan
Industrial Tube Company, LLC 401(k) Plan


Effective January 1, 2016, ITT Industries Holdings, Inc. became the Plan Sponsor
and the Plan was renamed the “ITT Retirement Savings Plan.”


The Plan, as amended and restated herein effective January 1, 2016, and such
other dates as are expressly provided herein, is intended to constitute a profit
sharing plan with an employee stock ownership plan (“ESOP”) feature within the
meaning of Section 4975(e) of the Code and a cash or deferred arrangement within
the meaning of Section 401(k) of the Code. The portion of the Plan intended to
qualify as an ESOP is designed to invest primarily in qualifying employer
securities as such term is defined in Section 4975(e)(8) of the Code and is
intended to comply with the distributions requirements of Section 409(o) of the
Code.
The provisions of the Plan are conditioned upon the Plan’s qualification under
Section 401(a) of the Code and Company contributions being deductible under
Section 404 of the Code. It is further intended that the Plan also conform to
the requirements of Title I of ERISA and that the Trust be qualified under
Section 501 of the Code.

2



--------------------------------------------------------------------------------



ARTICLE 2
DEFINITIONS
2.1
“Accounts” shall mean, with respect to any Member or Deferred Member, his
After-Tax Account, Before-Tax Account, Company Core Account, Company Floor
Account, Company Matching Account, Merged Bargained Plan Matching Employer
Contributions Account, Merged Employer Contributions Account, Merged Matching
Employer Contributions Account, Prior Company Matching Account, Prior ESOP
Account, Prior Plan Account, Rollover Account, Roth Account, Roth Rollover
Account, Special Company Contribution Account, and Special Transition
Contributions Account.

2.2
“Actual Contribution Percentage” shall mean, with respect to a specified group
of employees referred to in Section 4.5, the average of the ratios, calculated
separately for each employee in that group, of:

(a)
the After-Tax Savings and Company Matching Contributions (excluding Company
Matching Contributions forfeited under Section 4.1 or 4.5) made by or on behalf
of the employee for the Plan Year; to

(b)
the employee’s Statutory Compensation for a Plan Year.

Only Company Matching Contributions that are permitted to be taken into account
under applicable Treasury Regulations for purposes of the test described in
Section 4.5 shall be taken into account for purposes of calculating the Actual
Contribution Percentage. An Actual Contribution Percentage shall be computed to
the nearest one-hundredth of one percent of the employee’s Statutory
Compensation. For purposes of this calculation, the non-Highly Compensated
Employee Actual Contribution Percentage shall be determined based on the then
current Plan Year and the Highly Compensated Employee Actual Contribution
Percentage shall also be determined for the then current Plan Year. For purposes
of this Section, Statutory Compensation shall exclude compensation paid to the
employee while he is not a Plan Member.
Notwithstanding the foregoing, effective for any Plan Year beginning on or after
January 1, 2012, and before January 1, 2016, the Benefits Administration
Committee may elect to calculate the Actual Contribution Percentage without
regard to Company Matching Contributions.
2.3
“Actual Deferral Percentage” shall mean, with respect to a specified group of
employees referred to in Section 4.1(d), the average of the ratios, calculated
separately for each employee in that group, of:

(a)
the amount of Regular Before-Tax Savings and regular Roth Contributions made on
the employee’s behalf for a Plan Year under Section 4.1(a) and Section 4.7,
respectively (including Regular Before-Tax Savings and regular Roth
Contributions returned to a Highly Compensated Employee under Section 4.1(c)(ii)
and Regular Before-Tax Savings and regular Roth Contributions returned to any
employee under Section 4.1(c)(iii)); to

(b)
the employee’s Statutory Compensation for a Plan Year.

Such Actual Deferral Percentage shall be computed to the nearest one-hundredth
of one percent of the employee’s Statutory Compensation. For purposes of this
calculation, the non-Highly Compensated Employee Actual Deferral Percentage
shall be determined based on the then current Plan Year and the Highly
Compensated Employee Actual Deferral Percentage shall also be determined

3



--------------------------------------------------------------------------------



for the then current Plan Year. For purposes of this Section, Statutory
Compensation shall exclude compensation paid to the employee while he is not a
Plan Member. For purposes of this Section, Regular Before-Tax Savings and
regular Roth Contributions may be taken into account for a Plan Year only if
they relate to compensation that either would have been received by the Member
in the Plan Year but for the deferral election or are attributable to services
performed by the Member in the Plan Year and would have been received by the
Member within 2½ months after the close of the Plan Year but for the deferral
election; are allocated to the Member as of a date within that Plan Year and the
allocation is not contingent on the participation or performance of service
after such date; and are actually paid to the Trustees no later than 12 months
after the end of the Plan Year to which the contributions relate.
2.4
“After-Tax Account” shall mean that portion of the Trust Fund, which, with
respect to any Member or Deferred Member, is attributable to:

(a)
After-Tax Savings made to the Plan under Section 4.2; and

(b)
any amounts that are attributable to after-tax contributions made to the ISP,
the Merged Frozen Plans, the Merged Plans, the Merged Bargained Plan, or any
other qualified profit sharing or other defined contribution plan previously in
effect at the Company or an Associated Company and that are transferred to the
Plan on the Member’s behalf,

plus any investment earnings and gains or losses on such amounts.
2.5
“After-Tax Savings” shall mean the contributions made by a Member pursuant to
Section 4.2.

2.6
“Associated Company” shall mean any division, subsidiary or affiliated company
of ITT which is:

(a)
a component member of a controlled group of corporations (as defined in Section
414(b) of the Code), which controlled group of corporations includes as a
component member ITT;

(b)
any trade or business under common control (as defined in Section 414(c) of the
Code) with ITT;

(c)
any organization (whether or not incorporated) which is a member of an
affiliated service group (as defined in Section 414(m) of the Code) which
includes ITT; or

(d)
any other entity required to be aggregated with ITT pursuant to regulations
under Section 414(o) of the Code,

during the period it is described in (a), (b), (c), or (d). Notwithstanding the
foregoing, for purposes of Section 5.4(a) of the Plan the definitions of Section
414(b) and (c) of the Code shall be modified by substituting the phrase “more
than 50 percent” for the phrase “at least 80 percent” each place it appears in
Section 1563(a)(1) of the Code.
2.7
“Before-Tax Account” shall mean that portion of the Trust Fund, which, with
respect to any Member or Deferred Member, is attributable to:

(a)
Regular Before-Tax Savings made to the Plan under Section 4.1(a);

(b)
Catch-Up Contributions made to the Plan under Section 4.1(b); and


4



--------------------------------------------------------------------------------



(c)
any amounts that are attributable to before-tax contributions (including
catch-up contributions) made to the ISP, the Merged Frozen Plans, the Merged
Hartzell Plans, the Merged Plans, the Merged Bargained Plan, or any other
qualified profit sharing or other defined contribution plan previously in effect
at the Company or an Associated Company and that are transferred to the Plan on
the Member’s behalf,

plus any investment earnings and gains or losses on such amounts.
2.8
“Before-Tax Savings” shall mean:

(a)
Regular Before-Tax Savings made on a Member’s behalf under Section 4.1(a); and

(b)
Catch-Up Contributions made on a Member’s behalf under Section 4.1(b).

2.9
“Beneficiary” shall mean such primary beneficiary or beneficiaries as may be
designated from time to time by the Member or Deferred Member, in accordance
with procedures prescribed by the Benefits Administration Committee for such
purpose, to receive, in the event of the Member’s or Deferred Member’s death,
the value of the Vested Share of his Accounts at the time of his death. If more
than one Beneficiary is designated, the percentage payable to each Beneficiary
must be designated. A Member or Deferred Member may also designate a contingent
Beneficiary to receive the value of the Vested Share of his Accounts at the time
of the Member’s or Deferred Member’s death in the event the primary beneficiary
predeceases the Member or Deferred Member, or, if there is more than one primary
beneficiary, in the event all primary beneficiaries predecease the Member or
Deferred Member. In the event that more than one primary Beneficiary is named
(or, in the event of the death of all of the primary Beneficiaries, more than
one contingent Beneficiary is named), they shall share equally in the value of
the Vested Share of the Member’s or Deferred Member’s Accounts unless the Member
or Deferred Member shall have designated different percentages for the different
Beneficiaries. Unless otherwise specified by the Member or Deferred Member, the
designation of any primary Beneficiary or contingent Beneficiary who
subsequently predeceases the Member or Deferred Member shall be deemed void and
have no further effect. In accordance with applicable Treasury Regulations, a
trust may be designated as either a primary or contingent Beneficiary. Except as
hereinafter provided, in the case of a Member or Deferred Member who is married,
the sole Beneficiary shall be the Member’s or Deferred Member’s spouse unless
such spouse consents in writing on a form witnessed by a notary public to the
designation of another person as primary Beneficiary. Such consent shall be
irrevocable with respect to such Beneficiary designation. In the case of a
Member or Deferred Member who incurs a divorce under applicable State law prior
to commencing benefits under the Plan, such Member’s or Deferred Member’s
designation of a named Beneficiary shall remain valid unless otherwise provided
in a qualified domestic relations order (as described in Article 18 of the Plan)
or unless such Member or Deferred Member changes his named Beneficiary or is
subsequently remarried. If no Beneficiary designation is in effect at the
Member’s or Deferred Member’s death or if no person, persons or entity so
designated survives the Member or Deferred Member, the Member’s or Deferred
Member’s surviving spouse, if any, shall be the sole Beneficiary; otherwise the
Beneficiary shall be the personal representative of the estate of the Member or
Deferred Member.

2.10
“Benefits Administration Committee” shall mean the Benefits Administration
Committee established from time to time pursuant to Article 13 for the purposes
of administering the Plan.

2.11
“Board of Directors” shall mean the Board of Directors of ITT or the Plan
Sponsor or of any successor of either.


5



--------------------------------------------------------------------------------



2.12
“Catch-Up Contributions” shall mean Before-Tax Savings or Roth Contributions
made to the Plan pursuant to Section 4.1(b) or Section 4.7, respectively, that
constitute catch-up contributions under Section 414(v) of the Code.

2.13
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time. References to any section of the Code shall include any successor
provision thereto.

2.14
“Company” shall mean the Plan Sponsor and each other entity located in the
continental United States that is an Associated Company as of January 1, 2016
(and any successor to any such entity), each with respect to its Employees.
Notwithstanding the foregoing, (a) an entity shall cease to be part of the
Company when such entity ceases to be an Associated Company, and (b) Wolverine
Automotive Holdings, Inc., WC Wolverine Holdings, Inc., and Wolverine Advanced
Materials, LLC shall not be included in the “Company” until the Plan is amended
to so provide. Before January 1, 2016, “Company” shall mean ITT with respect to
its Employees, any Participating Division with respect to its Employees, and any
Participating Corporation with respect to its Employees.

2.15
“Company Core Account” shall mean that portion of the Trust Fund which, with
respect to any Member or Deferred Member, is attributable to Company Core
Contributions and any investment earnings and gains or losses thereon.

2.16
“Company Core Contributions” shall mean Company Core Contributions made pursuant
to Section 5.2.

2.17
“Company Floor Account” shall mean that portion of the Trust Fund which, with
respect to any Member or Deferred Member, is attributable to his “Company Floor
Account” under the ISP that was transferred from the ISP to the Plan and any
investment earnings and gains or losses on such account in the Plan.

2.18
“Company Matching Account” shall mean that portion of the Trust Fund which, with
respect to any Member or Deferred Member, is attributable to Company Matching
Contributions and any investment earnings and gains or losses thereon.

2.19
“Company Matching Contributions” shall mean Company Matching Contributions made
pursuant to Section 5.1.

2.20
“Contributing Member” shall mean a Member who is making Before-Tax Savings, Roth
Contributions, and/or After-Tax Savings.

2.21
“Deferred Member” shall mean:

(a)
a Member who has terminated employment with the Company and all Associated
Companies and who has not received a complete distribution of the Vested Share
of his Accounts;

(b)
the spouse Beneficiary of a deceased Member or Deferred Member;

(c)
an alternate payee designated as such pursuant to a domestic relations order as
qualified by the Plan pursuant to Article 18; or

(d)
an individual who (i) had an account transferred to the Plan from a Merged
Frozen Plan, a Merged Hartzell Plan, a Merged Plan, or the Merged Bargained
Plan, (ii) has not been a


6



--------------------------------------------------------------------------------



Member, (iii) was not a beneficiary under the transferor plan, and (iv) has not
received complete distribution of the Vested Share of his Accounts.
2.22
“Disability” shall mean, with respect to a Member, the total disability of such
Member as defined under any long term disability plan maintained by the Company
for employees who are similarly situated as of the date the disability occurs.
If a Member qualifies for benefits under such plan, then he shall be deemed to
be totally disabled as determined by the insurance company that insures such
plan. A Member who does not qualify for benefits under such plan because he has
elected not to participate in such plan or because of a plan limitation shall be
deemed to be totally disabled if the insurance company insuring such plan
determines that he would have qualified for benefits under such plan if he had
elected to participate therein or if he otherwise would have qualified absent
the plan limitation. For purposes of this Plan, the effective date of disability
shall be the later of the date of disability as defined in the applicable
disability plan or the date as of which the applicable insurance company issues
its determination of total disability.

2.23
“Earnings” shall mean the amount of income, if any, to be returned with any
excess deferrals, excess contributions, or excess aggregate contributions under
Section 4.1 or 4.5 for the Plan Year, as determined in accordance with
applicable law and regulations prescribed by the Secretary of the Treasury under
the provisions of Sections 402(g), 401(k) and 401(m) of the Code.

2.24
“Effective Date” shall mean October 31, 2011 with respect to ITT and any
Participating Corporations and Participating Divisions that enter the Plan as of
such date. With respect to Participating Corporations and Participating
Divisions that began their participation in the Plan after such date and before
January 1, 2016, or Associated Companies that began their participation in the
Plan on or after January 1, 2016, “Effective Date” shall mean the date as of
which such Participating Corporation, Participating Division, or Associated
Company begins its participation in the Plan.

2.25
“Employee” shall mean any person regularly employed by the Company who is paid
from a payroll maintained in the continental United States, and who receives
regular and stated compensation other than a pension or retainer. Before January
1, 2014, a person was an Employee only if the person was considered a salaried
employee for purposes of the Company’s employee benefit plans.

Notwithstanding the foregoing, except as the Board of Directors or the Benefits
Administration Committee, pursuant to authority delegated to it by the Board of
Directors, may otherwise provide on a basis uniformly applicable to all persons
similarly situated, the following individuals shall not be considered
“Employees” for purposes of the Plan:
(a)
any individual who is accruing service under a qualified retirement plan
maintained by the Company or any Associated Company or any other retirement plan
of the Company or any Associated Company as shall be specified by the Board of
Directors from time to time and any individual who is eligible to participate in
a retirement plan of the Company or any Associated Company that is maintained
outside of the United States;

(b)
any individual whose terms and conditions of employment are determined by a
collective bargaining agreement with the Company, which does not make this Plan
applicable to him;

(c)
any individual who is a Leased Employee;

(d)
any individual who is engaged by the Company to perform services for the Company
or an Associated Company in a relationship (i) that the Company characterizes as
other than an


7



--------------------------------------------------------------------------------



employment relationship, or (ii) that the individual has agreed is not an
employment relationship and has waived his rights to coverage as an employee,
such as where the Company engages the individual to perform services as an
independent contractor, even if a determination is made by the Internal Revenue
Service or other governmental agency or court, after the individual is engaged
to perform such services, that the individual is an employee of the Company or
an Associated Company for purposes of the Code;
(e)
any individual:

(i)
who is regularly employed by the Company in a permanent position (as
distinguished from a temporary assignment); and

(ii)
whose primary place of employment with the Company is outside of the United
States; and

(iii)
who has his primary residence outside of the United States;

(f)
any individual:

(i)
who is paid from a payroll maintained in the continental United States; and

(ii)
who is not a United States citizen or a resident alien (as defined in Section
7701(b) of the Code); and

(iii)
who is employed by the Company or an Associated Company on a temporary
assignment in the United States;

(g)
any individual who is a nonresident alien with no U. S. source income; and

(h)
any individual who is a bona fide resident of Puerto Rico.

The term “employee,” as used in this Plan, means any individual who is employed
by the Company or an Associated Company as a common law employee of the Company
or Associated Company, regardless of whether the individual is an “Employee,”
and any Leased Employee.
2.26
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

2.27
“ESOP” shall mean that portion of the Plan that consists of amounts invested in
the ITT Stock Fund.

2.28
“Exelis Stock” shall mean common stock of Exelis Inc.

2.29
“Exelis Stock Fund” shall mean the Investment Fund under the Plan that is
invested in Exelis Stock.

2.30
“Highly Compensated Employee” shall mean, with respect to any Plan Year, any
employee who (a) in the Plan Year or the “look-back year” (which shall be the
immediately preceding Plan Year) was a 5-percent owner (as defined in Section
416(i) of the Code), or (b) in the “look-back year” (which shall be the
immediately preceding Plan Year) earned annual Statutory Compensation from the
Company or an Associated Company that exceeds a dollar amount that is indexed
annually and is determined pursuant to Section 414(q)(1)(B) of the Code.


8



--------------------------------------------------------------------------------



The threshold referred to in (b) shall be adjusted from time to time for cost of
living in accordance with Section 414(q) of the Code.
Notwithstanding the foregoing, with respect to the first and second Plan Years,
the “look-back years” under (a) and (b) above shall be the 12-month period
preceding the Plan Year.
For purposes of this Section, employees who are nonresident aliens and who
receive no earned income from the Company or an Associated Company that
constitutes income from sources within the United States shall be disregarded
for all purposes of this Section. The provisions of this Section shall be
further subject to such additional requirements as shall be described in Section
414(q) of the Code and its applicable regulations, which shall override any
aspects of this Section inconsistent therewith.
2.31
“Hours Worked” shall mean hours for which an employee is compensated by the
Company or by an Associated Company whether or not he has worked, such as paid
holidays, paid vacation, paid sick leave and paid time off, and back pay for the
period for which it was awarded, and each such hour shall be computed as only
one hour, even though he is compensated at more than the straight time rate.
With respect to any period for which an employee is compensated but has not
worked, hours counted shall be included on the basis of the Employee’s normal
workday or workweek. This definition of Hours Worked shall be applied in
compliance with 29 Code of Federal Regulations Section 2530.200b-2(b) and (c),
as promulgated by the United States Department of Labor, in a consistent and
nondiscriminatory manner.

2.32
“Investment Fund” shall mean the separate funds in which contributions to the
Plan are invested in accordance with Article 7.

2.33
“ISP” shall mean the ITT Salaried Investment and Savings Plan (including certain
provisions that were included in a predecessor plan that was named the
Pre-Distribution ITT Plan) that was maintained by ITT Corporation as in
existence prior to October 31, 2011 and the sponsorship of which was transferred
to Exelis Inc. effective October 31, 2011.

2.34
“ITT” shall mean ITT Corporation (as restructured effective October 31, 2011) or
its successor.

2.35
“ITT Stock” shall mean common stock of ITT.

2.36
“ITT Stock Fund” shall mean the Investment Fund offered under the Plan that is
invested in ITT Stock.

2.37
“Leased Employee” shall mean any person (other than a common law employee of the
Company or an Associated Company) who, pursuant to an agreement between the
Company and any other person (“leasing organization”) has performed services for
the Company or an Associated Company or any related persons determined in
accordance with Section 414(n)(6) of the Code on a substantially full-time basis
for a period of at least one year and such services are performed under the
primary direction of or control by the Company or an Associated Company. In the
case of any person who is a Leased Employee (or who would qualify as a Leased
Employee but for the requirement that substantially full-time service be
performed for one year) before or after a period of service as an employee, the
entire period during which he has performed services as a Leased Employee shall
be counted as service as an employee for all purposes of the Plan, except that
he shall not, by reason of that status, become a Member of the Plan.

2.38
“Loan Valuation Date” shall mean the business day on which a Member’s proper
application for a loan under the Plan is received by the Savings Plan
Administrator, or its designee.


9



--------------------------------------------------------------------------------



2.39
“Member” shall mean any person who has become a Member as provided in Article 3.

2.40
“Merged Bargained Plan” shall mean the ITT Engineered Valves -- Lancaster
Savings Plan for Hourly Employees, which was merged into the Plan as of the
close of business on December 31, 2013. Special rules for individuals with
accounts transferred from the Merged Bargained Plan are set forth in Appendix K.

2.41
“Merged Bargained Plan Matching Employer Contributions Account” shall mean that
portion of the Trust Fund which, with respect to any Member or Deferred Member,
is attributable to his “Matching Employer Contributions Account” under the
Merged Bargained Plan that was transferred to the Plan on December 31, 2013,
plus investment earnings and gains and losses on such account under the Plan.

2.42
“Merged Frozen Plan” or Merged Frozen Plans” shall mean one or more of the ITT
Koni Friction Products Savings Plan for Hourly Employees, ITT Engineered Valves
CA Pure Flo Solutions Group Savings Plan for Hourly Employees, and the ITT Pure
Flo Precision Savings Plan for Hourly Employees, which were merged into the Plan
as of the close of business on December 31, 2012. Special rules for individuals
with accounts transferred from the Merged Frozen Plans are set forth in Appendix
I. As of December 31, 2012, no participants in the Merged Frozen Plans were
employed by the Company or an Associated Company.

2.43
Merged Hartzell Plan” or “Merged Hartzell Plans” shall mean one or more of the
AcousticFab, LLC 401(k) Plan, the Electrofilm Manufacturing Company, LLC 401(k)
Plan, and the Industrial Tube Company, LLC 401(k) Plan, which were merged into
the Plan as of the close of business on December 31, 2015, Special rules for
individuals with accounts transferred from the Merged Hartzell Plans are set
forth in Appendix L.

2.44
“Merged Plan” or “Merged Plans” shall mean one or more of the ITT Aerospace
Controls Savings Plan for Hourly Employees, the ITT Control Technologies Savings
Plan for Hourly Employees (reflecting the merger into that plan of the ITT
Conoflow Savings Plan for Hourly Employees as of December 31, 2012) , the ITT
Cannon Savings Plan for Hourly Employees, the ITT BIW Connector Systems
Employees’ Savings Plan, and the ITT Engineered Valves -- Fabri Savings Plan for
Hourly Employees, which were merged into the Plan as of the close of business on
December 31, 2013, or the Pro Cast and Goulds Pumps Service Center Employees’
Savings Plan (the “Pro Cast Plan”), the assets and liabilities of which were
transferred to the Plan from the ITT Industrial Process Retirement Savings Plan
for Bargaining Unit Employees on January 1, 2014. Special rules for individuals
with accounts transferred from the Merged Plans are set forth in Appendix J.

2.45
“Merged Employer Contributions Account” shall mean that portion of the Trust
Fund which, with respect to any Member or Deferred Member, is attributable to
his “Floor Employer Contributions Account” under the ITT Koni Friction Products
Savings Plan for Hourly Employees that was transferred to the Plan on December
31, 2012, his “Floor Employer Contributions Account” under the ITT Aerospace
Controls Savings Plan for Hourly Employees that was transferred to the Plan on
December 31, 2013, or his “Employer Discretionary Contribution Subaccount” under
a Merged Hartzell Plan that was transferred to the Plan on December 31, 2015,
plus investment earnings and gains and losses on such account under the Plan.

2.46
“Merged Matching Employer Contributions Account” shall mean that portion of the
Trust Fund which, with respect to any Member or Deferred Member, is attributable
to his “Matching Employer Contributions Account” under (a) one of the Merged
Frozen Plans that was transferred to the Plan on December 31, 2012, (b) one of
the Merged Plans that was transferred to the Plan on December 31,


10



--------------------------------------------------------------------------------



2013, (c) the Pro Cast and Goulds Pumps Service Center Employees’ Savings Plan
that was transferred to the Plan on January 1, 2014, and/or (d) one of the
Merged Hartzell Plans that was transferred to the Plan on December 31, 2015,
plus investment earnings and gains and losses on such account under the Plan.
2.47
“Non-U.S. Citizen Employee” shall mean any person regularly employed by the
Company who is:

(a)
not a citizen of the United States or a resident alien;

(b)
paid from a payroll maintained in the continental United States; and

(c)
employed by the Company in a permanent position (as distinguished from a
temporary assignment).

2.48
“Participating Corporation” shall mean, prior to January 1, 2016, any subsidiary
or affiliated company of ITT or designated division(s) or unit(s) only of such
subsidiary or affiliate which, by appropriate action of the board of directors
of ITT or by a designated officer of ITT pursuant to authorization delegated to
him by the board of directors of ITT was designated as a Participating
Corporation in the Plan as to all of its employees or as to the employees of one
or more of its operating or other units and the board of directors of which
shall have taken appropriate action to adopt this Plan.

2.49
“Participating Division” shall mean, prior to January 1, 2016, any division of
ITT or designated unit(s) only of such division which by appropriate action of
the board of directors of ITT or by a designated officer of ITT pursuant to
authorization delegated to him by the board of directors of ITT was designated
as a Participating Division in this Plan.

2.50
“Permanent and Total Disability” shall mean presumably permanent incapacity in
accordance with the Federal Social Security Act occurring while an Employee and
resulting in a Member’s being unable to engage in any regular gainful employment
or occupation by reasons of any medically demonstrable physical or mental
condition. Such disability shall be deemed to exist only when a written
application has been filed with the Benefits Administration Committee by or on
behalf of such Member and when such disability is certified to the Benefits
Administration Committee by a licensed physician approved by the Benefits
Administration Committee, provided that such disability will not be considered
established unless it has continued for a period of not less than six months.

2.51
“PFTIC” shall mean the ITT Pension Fund Trust and Investment Committee or its
successor established from time to time pursuant to Section 12.1.

2.52
“Plan” shall mean the ITT Retirement Savings Plan as set forth herein or as
amended from time to time. Before January 1, 2014, the Plan was known as the
“ITT Corporation Retirement Savings Plan for Salaried Employees,” and from
January 1, 2014 through December 31, 2015, the Plan was known as the “ITT
Corporation Retirement Savings Plan.”

2.53
“Plan Sponsor” shall mean ITT Industries Holdings, Inc., the entity that
sponsors the Plan effective January 1, 2016, or its successor.

2.54
“Plan Year” shall mean the calendar year, provided that the first Plan Year
shall be the period from October 31, 2011 through December 31, 2011.


11



--------------------------------------------------------------------------------



2.55
“Prior Company Matching Account” shall mean that portion of the Trust Fund,
which, with respect to any Member or Deferred Member, is attributable to his
“Company Matching Contribution Account” under the ISP that was transferred from
the ISP to the Plan, plus investment earnings and gains or losses on such
account in the Plan.

2.56
“Prior ESOP Account” shall mean that portion of the Trust Fund, which, with
respect to any Member or Deferred Member, is attributable to his “Prior ESOP
Account” under the ISP that was transferred from the ISP to the Plan, plus
investment earnings and gains or losses.

2.57
“Prior Plan Account” shall mean that portion of the Trust Fund which, with
respect to any Member or Deferred Member, is attributable to his “Prior Plan
Account” under the ISP that was transferred from the ISP to the Plan, plus
investment earnings and gains or losses.

2.58
“Regular Before-Tax Savings” shall mean Before-Tax Savings made on a Member’s
behalf under Section 4.1(a).

2.59
“Rollover Account” shall mean the portion of the Trust Fund, which, with respect
to a Member or Deferred Member, is attributable to

(a)
Rollover Contributions other than Roth Rollover Contributions made to the Plan
under Section 4.4; and

(b)
any amounts that are attributable to rollover contributions made to the ISP, the
Merged Frozen Plans, the Merged Hartzell Plans, the Merged Plans, the Merged
Bargained Plan, or to any other qualified profit sharing or other defined
contribution plan previously in effect at the Company or an Associated Company
and that are transferred to the Plan on the Member’s behalf,

plus any investment earnings and gains or losses on such amounts. After-tax
Rollover Contributions shall be accounted for separately in the Rollover
Account.
2.60
“Rollover Contributions” shall mean the contributions made by a Member pursuant
to Section 4.4.

2.61
“Roth Account” shall mean that portion of the Trust Fund, which, with respect to
a Member or Deferred Member, is attributable to his Roth Contributions, plus any
investment earnings and gains or losses on such amounts.

2.62
“Roth Contributions” shall mean regular Roth Contributions and Roth Catch-up
Contributions made on a Member’s behalf under Section 4.7 on or after February
1, 2015.

2.63
“Roth Rollover Account” shall mean that portion of the Trust Fund, which with
respect to a Member or Deferred Member, is attributable to his Roth Rollover
Contributions, plus any investment earnings and gains or losses on such amounts.

2.64
“Roth Rollover Contributions” shall mean Rollover Contributions made by a Member
pursuant to Section 4.4(b)(ii) on or after February 1, 2015 that are
attributable to Roth amounts.

2.65
“Salary” shall mean an Employee’s total remuneration from the Company for
services rendered while a Member during a Plan Year, including annual base
salary, overtime, shift differentials, commissions, regularly occurring
incentive pay, and differential wage payments (as defined in Section 3401(h)(2)
of the Code), all as determined prior to any deferral election pursuant to
Section 4.1(a), any deferral


12



--------------------------------------------------------------------------------



election pursuant to Section 125 of the Code, and any deferral election for a
qualified transportation fringe under Section 132(f) of the Code and excluding:
(a)
foreign service allowances, separation pay, or, in accordance with rules
uniformly applicable to all Members similarly situated and as interpreted by the
Benefits Administration Committee, special bonuses, special commissions, and
other special pay or allowances of similar nature; and

(b)
the cost of any public or private employee benefit plan, including the Plan; and

(c)
amounts excluded for certain Union Employees pursuant to Appendix K.

In addition to other applicable limitations set forth in the Plan, and
notwithstanding any other provision of the Plan to the contrary, the annual
Salary of each Member taken into account under the Plan for any Plan Year shall
not exceed $200,000, as adjusted by the Secretary of the Treasury to reflect
cost-of-living adjustments in accordance with Section 401(a)(17)(B) of the Code.
For purposes of Before-Tax Savings and Roth Contributions, Salary shall not
include amounts that are excluded from compensation within the meaning of
Section 415(c)(3) of the Code and Section 1.415(c)-(2) of the regulations
thereunder.
2.66
“Savings” shall mean the After-Tax Savings contributed by a Member and the
Before-Tax Savings contributed on a Member’s behalf.

2.67
“Savings Plan Administrator” shall mean the Benefits Administration Committee or
its delegate.

2.68
“Self-Directed Brokerage Account” or “SDA” shall mean an Investment Fund that is
a self-directed brokerage account established by a Member, as described in
Section 7.1(b).

2.69
“Service” shall mean the period of elapsed time beginning on the date an
employee commences employment with the Company or any Associated Company or
predecessor company of ITT, and ending on his most recent Severance Date,
subject to the following:

(a)
Notwithstanding anything contained herein to the contrary, with respect to an
Employee who is employed by the Company on October 31, 2011, such Employee shall
be credited with “Service” he had earned under the ISP prior to October 31,
2011.

With respect to an individual who:
(i)
was an employee of ITT Corporation or one of its subsidiaries on October 30,
2011;

(ii)
became an employee of Exelis Inc. or Xylem Inc. on October 31, 2011; and

(iii)
becomes an Employee immediately following termination of employment with Exelis
Inc. or Xylem Inc. and prior to March 1, 2012,

if such Employee had accrued “Service” under the ISP prior to October 31, 2011,
his prior “Service” under the ISP shall be credited under the Plan as of the
date he becomes an Employee after October 31, 2011 and before March 1, 2012.

13



--------------------------------------------------------------------------------



(b)
If an Employee terminates employment and is later reemployed within 12 months of
the earlier of (i) his date of termination, or (ii) the first day of an absence
from service immediately preceding his date of termination, the period between
his Severance Date and his date of reemployment shall be included in his
Service. Effective solely with respect to a Member who is an Employee on or
after January 1, 2014, Service used to determine such Member’s points for
purposes of Company Core Contributions under Section 5.2(a) and Transition
Credit Contributions under Section B of Appendix A, as applicable, earned on or
after January 1, 2014, shall include the period between any Severance Date
incurred by the Member and his subsequent date of reemployment, regardless of
the length of his absence from employment.

(c)
If an Employee terminates and is later reemployed, the period of service prior
to his Severance Date shall be included in his Service, regardless of the length
of his absence from employment.

(d)
Under the circumstances hereinafter stated and upon such conditions as the
Benefits Administration Committee shall determine on a basis uniformly
applicable to all Employees similarly situated, the period of Service of an
Employee shall be deemed not to be interrupted by an absence of the type
hereinafter stated and the period of such absence shall be included in
determining the length of an Employee’s Service:

(i)
if a leave of absence has been authorized by the Company or any subsidiary or
affiliate of the Company, for the period of such authorized leave of absence
only; or

(ii)
if an Employee enters service in the uniformed services of the United States and
if such individual’s right to re-employment is protected by the Uniformed
Services Employment and Reemployment Rights Act of 1994 or any similar law then
in effect and if the individual returns to regular employment within the period
during which the right to reemployment is protected by any such law.
Notwithstanding any provisions of this Plan to the contrary, contributions,
benefits, and service credit with respect to qualified military service will be
provided in accordance with Section 414(u) of the Code.

(e)
If a Member dies while performing qualified military service (as defined in
Section 414(u) of the Code) and while his reemployment rights are protected by
the Uniformed Services Employment and Reemployment Rights Act of 1994, his
period of time in qualified military service through the date of his death shall
be included in his Service.

2.70
“Severance Date” shall mean with respect to employment with the Company and all
Associated Companies:

(a)
Except as provided in (b) below, the earlier of:

(i)
the date an Employee quits, is discharged, retires or dies; or

(ii)
the first anniversary of the date on which he is first absent from service, with
or without pay, for any reason other than discharge, retirement or death, such
as vacation, sickness, disability, layoff or leave of absence.

(b)
If Service is interrupted for maternity or paternity reasons, meaning an
interruption of Service by reason of the pregnancy of the Employee; the birth of
a child of the Employee; the placement


14



--------------------------------------------------------------------------------



of a child with the Employee by reason of adoption; or for purposes of caring
for a newborn child of the Employee immediately following the birth or adoption
of the newborn, then the Severance Date shall be the earlier of:
(i)
the date he quits, is discharged, retires or dies; or

(ii)
the second anniversary of the date on which he is first absent from service.

2.71
“Special Company Contribution Account” shall mean that portion of the Trust Fund
which, with respect to any Member or Deferred Member, is attributable to Special
Company Contributions and any investment earnings and gains or losses thereon.

2.72
“Special Company Contributions” shall mean Special DC Credit Contributions and
Transition Credit Contributions made pursuant to Appendix A.

2.73
“Special Transition Contributions” shall mean Special Transition Contributions
made pursuant to Appendix K.

2.74
“Special Transition Contributions Account” shall mean that portion of the Trust
Fund which, with respect to any Member or Deferred Member, is attributable to
Special Transition Contributions plus any investment earnings and gains or
losses on such amounts.

2.75
“Statutory Compensation” shall mean total wages and other compensation paid to
or for the Member by the Company or by an Associated Company as reported on the
Member’s Form W-2, Wage and Tax Statement, plus elective contributions under
Sections 125, 132(f)(4), 402(g)(3) and 414(v) of the Code. In addition to other
applicable limitations set forth in the Plan, and notwithstanding any other
provision of the Plan to the contrary, the maximum amount of Statutory
Compensation, taken into account under the Plan for any Plan Year for any Member
shall not exceed $200,000, as adjusted by the Secretary of the Treasury to
reflect cost-of-living adjustments in accordance with Section 401(a)(17)(B) of
the Code. Statutory Compensation shall also include:

(a)
salary continuation payments for military service as described in Treasury
Regulation Section 1.415(c)-2(e)(4);

(b)
compensation paid after severance from employment as described in Treasury
Regulation Section 1.415(c)-2(e)(3)(i), (ii) and (iii)(A);

(c)
foreign income as described in Treasury Regulation Section 1.415(c)-2(g)(5)(i),
excluding amounts described in Treasury Regulation Section 1.415(c)-2(g)(5)(ii);
and

(d)
differential wage payments (as defined in Section 3401(h)(2) of the Code) paid
by the Company or an Associated Company with respect to any period during which
an individual is performing service in the uniformed services (as defined in
Section 3401(h)(2)(A) of the Code.

Payments not described above, including, but not limited to, amounts described
in Treasury Regulation Section 1.415(c)-2(e)(3)(iii)(B) and (iv), shall not be
considered Statutory Compensation if paid after severance from employment, even
if such amounts are paid by the later of 2½ months after the date of severance
from employment or the end of the Plan Year that includes the date of severance
from employment.

15



--------------------------------------------------------------------------------



2.76
“Target Retirement Fund” shall mean a fund managed by a provider designated by
the PFTIC that is designed for investors who will retire at or around a
specified date. The allocation to different asset classes will change over time
and the fund will become increasingly conservative as the specified retirement
date approaches.

2.77
“Termination of Employment” shall mean severance from the employment of the
Company and all Associated Companies for any reason, including, but not limited
to, retirement, death, disability, resignation or dismissal by the Company or an
Associated Company; provided, however, that transfer in employment between the
Company and any Associated Company shall not be deemed to be “Termination of
Employment.” With respect to any leave of absence and any period of service in
the uniformed services of the United States, Section 2.69 shall govern.
Notwithstanding the foregoing, at such time as a Member who is absent from
service with the Company due to a layoff no longer has recall rights under the
Company’s applicable layoff policy (if any), such Member’s employment shall be
terminated.

2.78
“Trust Fund” shall mean the aggregate funds held by the Trustee under the trust
agreement or agreements established for the purposes of this Plan, consisting of
the funds as described in Article 7.

2.79
“Trustee” shall mean the Trustee or Trustees at any time acting as such under
the trust agreement or agreements established for the purposes of this Plan.

2.80
“Valuation Date” shall mean the date or dates, as applicable, on which the Trust
Fund is valued in accordance with Article 8.

2.81
“Vested Share” shall mean, with respect to a Member or Deferred Member, that
portion of his Accounts in which the Member or Deferred Member has a
nonforfeitable interest as provided in Article 6.

2.82
“Withdrawal Valuation Date” shall mean, with respect to withdrawals made
pursuant to Section 9.2, the business day on which a Member’s proper request for
a withdrawal in a form or manner approved by the Benefits Administration
Committee is received and processed by the Savings Plan Administrator or its
designee. With respect to withdrawals made pursuant to Section 9.3, Withdrawal
Valuation Date shall mean the business day on which a Member’s proper request
for a withdrawal under the Plan, as received and processed by the Savings Plan
Administrator or its designee, is approved by the Benefits Administration
Committee.

2.83
“Xylem Stock” shall mean common stock of Xylem Inc.

2.84
“Xylem Stock Fund” shall mean the Investment Fund under the Plan that is
invested in Xylem Stock.

2.85
“Year of Service shall mean a calendar year during which an Employee completes
at least 1,000 Hours Worked.


16



--------------------------------------------------------------------------------



ARTICLE 3
MEMBERSHIP
3.1
Eligibility

(a)
An Employee whose employment with the Company is not on a temporary or less than
full-time basis and who is not a Non-U.S. Citizen Employee shall be eligible to
become a Member on the later of the Effective Date or the date he first becomes
an Employee.

(b)
An Employee whose employment with the Company is on a temporary or less than
full-time basis and who is not a Non-U.S. Citizen Employee shall be eligible to
become a Member on the later of the Effective Date or the day following the date
he completes 1,000 Hours Worked in a twelve-consecutive-month computation
period, provided he is then an Employee. The first computation period shall be
the twelve-month period measured from the date on which such Employee’s Service
commences. Subsequent computation periods shall be the Plan Year, beginning with
the Plan Year that contains the first anniversary of the date on which the
Employee’s Service commenced.

(c)
An Employee who is a Non-U.S. Citizen Employee who works in the continental U.S.
on an expatriate basis shall be eligible to become a Member on the later of:

(i)
the Effective Date; or

(ii)
the day following the first date as of which he has worked in the continental
U.S. as an employee

in either case provided he is an Employee on such date.
An individual who is eligible to become a Member under (a), (b) or (c) above
shall be eligible to become a Contributing Member as of the first day of the
next available pay period (based on administrative processing deadlines)
following the date Before-Tax Savings are made pursuant to Section 4.1,
After-Tax Savings are made pursuant to Section 4.2, and/or Roth Contributions
are made pursuant to Section 4.7. Any Employee who is the subject of a layoff
and covered by recall rights shall be eligible to become or again become a
Contributing Member as of the first day of the payroll period following his
payroll reactivation date.
3.2
Membership

An individual who has satisfied the eligibility requirements under Section 3.1
shall become a Member on the date he satisfies such eligibility requirements
provided he is an Employee on such date. Special rules for active participants
in the Merged Plans and the Merged Bargained Plan on December 31, 2013, are set
forth in Appendices J and K, respectively. A Member may make Before-Tax Savings,
Roth Contributions, and/or After-Tax Savings as of the first day of the next
available pay period or any subsequent pay period (based on administrative
processing deadlines) and subject to the provisions of Sections 4.1, 4.2, and
4.7.
3.3
Certain Member Elections

An individual who becomes a Member pursuant to Section 3.2 may make the
following elections in a form or manner approved by the Benefits Administration
Committee:

17



--------------------------------------------------------------------------------



(a)
He may designate one or more Beneficiaries.

(b)
He may designate a different rate of Before-Tax Savings than the rate that will
otherwise automatically apply pursuant to Section 4.1(a).

(c)
He may elect to make Catch-Up Contributions pursuant to Section 4.1(b).

(d)
He may elect to make After-Tax Savings pursuant to Section 4.2.

(e)
He may elect to make Roth Contributions on or after February 1, 2015 pursuant to
Section 4.7.

(f)
He may make an investment election as described in Section 7.2

(g)
He may make a dividend election as described in Section 8.8

3.4
Rehired Member

A Member who terminates employment with the Company and all Associated Companies
and is rehired by the Company as an Employee will re-enter the Plan upon his
reemployment as a Member in accordance with the provisions of Section 3.2.
3.5
Transferred Members

Notwithstanding any provision of the Plan to the contrary, a Member who remains
in the employ of the Company or an Associated Company but ceases to be an
Employee shall continue to be a Member of the Plan but shall not be eligible to
make Before-Tax Savings, After-Tax Savings, or Roth Contributions or to receive
allocations of Company Matching Contributions or Company Core Contributions
while his employment status is other than as an Employee. Such Member shall be
entitled to any Special Company Contributions or Special Transition
Contributions that may be payable for the Plan Year, based on the period of time
during which he was an Employee during such Plan Year.
3.6
Termination of Membership

A Member’s membership shall terminate on the date he is no longer employed by
the Company or any Associated Company unless the Member is entitled to benefits
under the Plan in which event his membership shall terminate when those benefits
are distributed to him.



18



--------------------------------------------------------------------------------



ARTICLE 4
MEMBER SAVINGS
4.1
Member Before-Tax Savings

(a)
Commencement and Amount of Regular Before-Tax Savings

(i)
Effective as of the first day of the next available pay period (based on
administrative processing deadlines) an Employee who has become a Member
pursuant to Article 3 shall have his Salary reduced by 6 percent and that amount
shall be contributed on his behalf to the Plan by the Company as Regular
Before-Tax Savings until and unless the Member elects, in accordance with the
procedures prescribed by the Benefits Administration Committee, to either
receive such Salary directly from the Company in cash or to reduce his Salary in
some other percentage. Such reduction in Salary shall be applied to Salary that
could have been subsequently received by the Member. Any such specified
percentage of Salary shall be in a multiple of 1 percent and the maximum
percentage shall be 50 percent. Notwithstanding the preceding sentence, if in
any Plan Year a Member makes After-Tax Savings in accordance with Section 4.2
and/or regular Roth Contributions in accordance with Section 4.7 in addition to
Regular Before-Tax Savings in accordance with this Section, the maximum
percentage of Salary such Member may contribute for such Plan Year under the
combination of this Section and Sections 4.2 and 4.7 shall not exceed 50
percent.

Notwithstanding the foregoing and Section 4.2:
(A)
With respect to an Employee who is employed as an Employee by the Company on
October 31, 2011, the following provisions shall apply:

(1)
If such individual was making Regular Before-Tax Savings and/or After-Tax
Savings under the ISP immediately prior to October 31, 2011 in an amount equal
to a total of 6 percent or more of his Salary, such individual shall become a
Member of the Plan on October 31, 2011 and effective as of the first day of the
next available pay period (based on administrative processing deadlines) such
individual’s election of Regular Before-Tax Savings and/or After-Tax Savings
under the ISP immediately prior to October 31, 2011 shall be deemed to have been
made under the Plan and shall continue in the same amount until and unless the
Member makes another Regular Before-Tax Savings and/or After Tax Savings
election in accordance with procedures prescribed by the Benefits Administration
Committee.

(2)
If such individual was not making Regular Before-Tax and/or After-Tax Savings
under the ISP immediately prior to October 31, 2011 in an amount equal to a
total of 6 percent or more of his Salary, such individual shall become a Member
of the Plan on October 31, 2011 and, effective as of the first day of the next


19



--------------------------------------------------------------------------------



available pay period (based on administrative processing deadlines):
(I) such individual’s After-Tax Savings election under the ISP immediately prior
to October 31, 2011, if any, shall be deemed to have been made under the Plan
until and unless the Member makes another election in accordance with procedures
prescribed by the Benefits Administration Committee; and
(II) such individual shall be deemed to have elected to make Regular Before-Tax
Savings under the Plan equal to 6 percent of his Salary or, if less, the amount
necessary to have the total of his Regular Before-Tax and After-Tax
Contributions equal 6 percent of his Salary, until and unless the Member makes
another election in accordance with procedures prescribed by the Benefits
Administration Committee.
(B)
With respect to an individual who was an active participant in one of the Merged
Plans or the Merged Bargained Plan on December 31, 2013 and is an Employee on
January 1, 2014, the following provisions shall apply:

(1)
If such individual was making regular before-tax contributions and/or after-tax
contributions under the applicable Merged Plan or Merged Bargained Plan on
December 31, 2013 in an amount equal to a total of 6 percent or more of his
compensation, such individual shall become a Member of the Plan on January 1,
2014 and effective as of the first day of the next available pay period (based
on administrative processing deadlines) such individual’s election in effect
under the Merged Plan or Merged Bargained Plan immediately prior to January 1,
2014 shall be deemed to have been an election of Regular Before-Tax Savings
and/or After-Tax Savings made under the Plan and shall continue in the same
percentage until and unless the Member makes another Regular Before-Tax Savings
and/or After Tax Savings election in accordance with procedures prescribed by
the Benefits Administration Committee.

(2)
If such individual was not making regular before-tax contributions and/or
after-tax contributions under the applicable Merged Plan or Merged Bargained
Plan immediately prior to January 1, 2014 in an amount equal to a total of 6
percent or more of his compensation, such individual shall become a Member of
the Plan on January 1, 2014 and, effective as of the first day of the next
available pay period (based on administrative processing deadlines):

(I) such individual’s after-tax contribution percentage election under the
applicable Merged Plan or Merged Bargained Plan immediately prior to January 1,
2014, if any, shall be

20



--------------------------------------------------------------------------------



deemed to have been an After-Tax Savings percentage election made under the Plan
until and unless the Member makes another election in accordance with procedures
prescribed by the Benefits Administration Committee; and
(II) such individual shall be deemed to have elected to make Regular Before-Tax
Savings under the Plan equal to 6 percent of his Salary or, if less, the amount
necessary to have the total of his Regular Before-Tax and After-Tax Savings
equal 6 percent of his Salary, until and unless the Member makes another
election in accordance with procedures prescribed by the Benefits Administration
Committee.
(ii)
In order to comply with Section 415 of the Code, the Benefits Administration
Committee may impose an additional limit on any Member’s Before-Tax Savings and
Roth Contributions based on the Benefits Administration Committee’s reasonable
projection of the total “annual addition” (as defined in Section 5.4) that will
be credited to a Member’s Accounts for a Plan Year.

(iii)
Prior to January 1, 2012, and on and after January 1, 2016, in order to comply
with Section 401(k)(3) of the Code, the Benefits Administration Committee may
impose a limitation on the extent to which a Member who is a Highly Compensated
Employee may reduce his Salary in accordance herewith, based on the Benefits
Administration Committee’s reasonable projection of Before-Tax Savings and Roth
Contribution rates of Members who are not Highly Compensated Employees.

(iv)
A Member may elect to change the rate of Regular Before-Tax Savings under this
paragraph (a) or regular Roth Contributions under Section 4.7 as of the first
day of any pay period by making an election in the form or manner approved by
the Benefits Administration Committee for such purpose. The changed rate shall
be effective as soon as administratively possible following the date the
election is received by the Savings Plan Administrator.

Effective as of such date as is approved by the Benefit Administration Committee
and in accordance with such rules and procedures as may be prescribed by the
Benefits Administration Committee, a Member may elect to have the rate of his
Regular Before-Tax Savings or regular Roth Contributions automatically
escalated.
Effective beginning April 1, 2015, and subject to such rules and procedures as
may be prescribed by the Benefits Administration Committee, the contribution
rate of a Member shall be automatically increased by 1 percent each April 1 as
follows:
(A)
The contribution rate increase shall apply only if (1) the Member does not opt
out of the automatic increase pursuant to such rules and procedures as may be
prescribed by the Benefits Administration Committee, and (2) as of such April 1,
the Member has in effect a contribution rate of less than 10 percent with
respect to the combination of Before-Tax Savings, After-Tax Savings, and Roth
Contributions. The contribution rate increase shall not apply, however, on April
1, 2015, with respect to a Member who, as of such date, has elected to make Roth
Contributions.


21



--------------------------------------------------------------------------------



(B)
If the contribution rate increase applies, the Member’s contribution rate for
Before-Tax Savings shall be increased, as of such April 1, by one percent,
except: (1) if, as of such April 1, the Member’s contribution rate for
Before-Tax Savings is zero percent and the Member has a contribution rate for
Roth Contributions that is greater than zero percent, the one-percent increase
shall instead be applied to the Member’s contribution rate for Roth
Contributions, and (2) if, as of such April 1, the Member’s contribution rate
for Before-Tax Savings and Roth Contributions is zero percent and the Member has
a contribution rate for After-Tax Savings that is greater than zero percent, the
one-percent increase shall instead be applied to the Member’s contribution rate
for After-Tax Savings.

(b)
Catch-Up Contributions

A Member who has attained or will attain age 50 by the last day of the Member’s
taxable year may elect, in accordance with procedures prescribed by the Benefits
Administration Committee, to make Catch-Up Contributions for any Plan Year in
accordance with and subject to the limitations of Section 414(v) of the Code.
Such Catch-Up Contributions shall be treated under the Plan as Before-Tax
Savings or Roth Contributions, as elected by the Member, but shall be subject to
the following special rules:
(i)
A Member’s Catch-Up Contributions shall not be taken into account for purposes
of applying the maximum percentage limitation described in (a) above or the
limitations under Sections 402(g) and 415 of the Code and Members’ Catch-Up
Contributions shall not be taken into account in applying the Actual Deferral
Percentage test of (d) below.

(ii)
The Plan shall not be treated as failing to satisfy the provisions of the Plan
implementing the requirements of Section 401(k)(3), 401(k)(11), 401(k)(12),
410(b), or 416 of the Code, as applicable, by reason of making such Catch-Up
Contributions.

(iii)
The determination of whether a Before-Tax Savings contribution under this
Section or a Roth Contribution under Section 4.7 constitutes a Catch-Up
Contribution for any Plan Year shall be determined as of the end of such Plan
Year, in accordance with Section 414(v) of the Code. Before-Tax Savings
contributions or Roth Contributions that are intended to be Catch-Up
Contributions for a Plan Year but which do not qualify as Catch-Up Contributions
as of the end of the Plan Year shall be treated for all purposes under the Plan
as Regular Before-Tax Savings or regular Roth Contributions.

(iv)
The Company shall take a Member’s Catch-Up Contributions into account for
purposes of determining the amount of Company Matching Contributions under
Section 5.1 for a Plan Year.

(v)
A Member’s Catch-Up Contributions shall be subject to the same withdrawal and
distribution restrictions as Regular Before-Tax Savings contributions and
regular Roth Contributions.

(vi)
In the event that the sum of a Member’s Catch-Up Contributions and similar
contributions to any other qualified defined contribution plan maintained by the
Company or an Associated Company exceeds the dollar limit on catch-up
contributions


22



--------------------------------------------------------------------------------



under Section 414(v) of the Code for any calendar year as in effect for such
calendar year, the Member shall be deemed to have elected a return of the
Catch-Up Contributions in excess of the limit under Section 414(v) of the Code
and such amount shall be treated in the same manner as “excess deferrals” under
(c) below.
(vii)
If a Member makes catch-up contributions under a qualified defined contribution
plan and/or Code Section 403(b) plan maintained by an employer other than the
Company or an Associated Company for any calendar year and those contributions
when added to his Catch-Up Contributions exceed the dollar limit on catch-up
contributions under Section 414(v) of the Code for that calendar year, the
Member may allocate all or a portion of such “excess catch-up contributions” to
this Plan. In the event such Member notifies the Benefits Administration
Committee of the “excess catch-up contributions” in the same manner as is
required for allocated “excess deferrals” under (c) below, such “excess catch-up
contributions” shall be distributed in the same manner as “excess deferrals”
under (c) below.

A Member may elect to change the rate of his Catch-Up Contributions under this
paragraph (b) as of the first day of any pay period by making an election in the
form or manner approved by the Benefits Administration Committee for such
purpose. The changed rate of Catch-Up Contributions shall be effective as soon
as administratively possible following the date the election is received by the
Savings Plan Administrator.
(c)
Application of Maximum Dollar Limit on Regular Before-Tax Savings and Regular
Roth Contributions

The maximum dollar amount of Regular Before-Tax Savings, regular Roth
Contributions, and similar contributions made on a Member’s behalf by the
Company or any Associated Company to all plans, contracts or arrangements
subject to the provisions of Section 401(a)(30) of the Code for a calendar year
shall be the maximum amount determined by the Secretary of the Treasury for such
calendar year, pursuant to Section 402(g) of the Code as in effect for such
calendar year, except as permitted under Section 414(v) of the Code. Amounts
contributed in excess of such limit shall constitute “excess deferrals.”
(i)
Prevention of Excess Deferrals Under Plan. If a Member’s Regular Before-Tax
Savings and regular Roth Contributions in a calendar year reach the dollar limit
on elective deferrals under Section 401(a)(30) of the Code in any calendar year,
the Member’s election to make Regular Before-Tax Savings and/or regular Roth
Contributions will be canceled. Such Member may elect at any time to make
After-Tax Savings in accordance with Section 4.2. As of the first pay period of
the calendar year following the cancellation of a Member’s Regular Before-Tax
Savings and/or regular Roth Contributions in accordance with first sentence of
this paragraph, the Member’s election of Regular Before-Tax Savings and/or
regular Roth Contributions shall again become effective in accordance with his
previous election, unless the Member elects otherwise in accordance with Section
4.3.

(ii)
Treatment of Excess Deferrals under Plan and Plans of Associated Companies. In
the event that the sum of a Member’s Regular Before-Tax Savings and regular Roth
Contributions and similar contributions to any other qualified defined
contribution plan maintained by the Company or an Associated Company exceeds the
dollar limit on elective deferrals under Section 402(g) of the Code for any
calendar year as in


23



--------------------------------------------------------------------------------



effect for such calendar year, a Member who is eligible to make Catch-Up
Contributions to the Plan will be deemed to have such excess deferrals
reclassified as Catch-Up Contributions (with regular Roth Contributions
reclassified first), subject to the limitations of (b) above. To the extent that
the reclassification described in the preceding sentence is not applicable, or
is insufficient to fully resolve the issue of the excess deferrals, the Member
shall be deemed to have elected a return of the Regular Before-Tax Savings
and/or regular Roth Contributions in excess of the limit under Section 402(g) of
the Code from this Plan (with the excess allocated first to regular Before-Tax
Savings). The excess deferrals, together with Earnings, shall be returned to the
Member no later than April 15 following the end of the calendar year in which
the excess deferrals were made. The amount of excess deferrals to be returned
for any calendar year shall be reduced by any Regular Before-Tax Savings and/or
regular Roth Contributions previously returned to the Member under (d) below for
that calendar year. In the event any Regular Before-Tax Savings and/or regular
Roth Contributions returned under this paragraph were matched by Company
Matching Contributions, those Company Matching Contributions, together with
Earnings, shall be forfeited and used to reduce future Company contributions.
(iii)
Treatment of Member-Allocated Excess Deferrals. If a Member makes tax-deferred
contributions under another qualified defined contribution plan and/or a Code
Section 403(b) plan maintained by an employer other than the Company or an
Associated Company for any calendar year and those contributions when added to
his Regular Before-Tax Savings and regular Roth Contributions exceed the dollar
limit on elective deferrals under Section 402(g) of the Code for that calendar
year, the Member may allocate all or a portion of such excess deferrals to this
Plan. In that event, a Member who is eligible to make Catch-Up Contributions to
the Plan will be deemed to have such excess deferrals reclassified as Catch-Up
Contributions (with regular Roth Contributions reclassified first), subject to
the limitations of (b) above. To the extent that the reclassification described
in the preceding sentence is not applicable, or is insufficient to fully resolve
the issue of the excess deferrals, such excess deferrals (with the excess
allocated first to Regular Before-Tax Savings), together with Earnings, shall be
returned to the Member no later than the April 15 following the end of the
calendar year in which such excess deferrals were made. However, the Plan shall
not be required to return excess deferrals unless the Member notifies the
Benefits Administration Committee or its designee, in writing, not later than
March 1, of that following year, of the amount of the tax-deferred contributions
made to the plan of the other employer. The amount of any excess deferrals to be
returned for any calendar year shall be reduced by any Regular Before-Tax
Savings and/or regular Roth Contributions previously returned to the Member
under (d) below for that calendar year. In the event any Regular Before-Tax
Savings and/or regular Roth Contributions returned under this paragraph were
matched by Company Matching Contributions, those Company Matching Contributions,
together with Earnings, shall be forfeited and used to reduce Company
contributions.

Notwithstanding the foregoing, in lieu of a return of the excess deferrals, a
Member may elect, to the extent permitted under applicable Treasury Regulations,
to have the Plan treat all or a portion of the excess deferrals attributable to
his Regular Before-Tax Savings and/or regular Roth Contributions as After-Tax
Savings, subject to the limitations of Section 4.2; provided the Member notifies
the Benefits Administration

24



--------------------------------------------------------------------------------



Committee or its designee, in writing, by the date determined by the Benefits
Administration Committee. For this purpose, the excess deferrals, together with
Earnings, shall be deemed distributed to the Member and then recontributed to
the Plan by the Member as After-Tax Savings for the Plan Year in which the
excess deferrals were made. Reclassified excess deferrals shall be considered
After-Tax Savings made in the Plan Year to which the excess deferrals relate for
purposes of Section 4.5 and shall be subject to the withdrawal provisions
applicable to After-Tax Savings under Article 9. If the excess deferrals were
matched by Company Matching Contributions, the corresponding Company Matching
Contributions shall remain allocated to the Member’s Company Account to the
extent such excess deferrals if made, as After-Tax Savings would have been
matched under the provisions of Section 5.1. The Member’s election to reclassify
excess deferrals shall be made no later than April 1 following the close of the
Plan Year in which the excess deferrals were made or within such shorter period
as the Benefits Administration Committee may prescribe.
(iv)
Notwithstanding the foregoing, in the case of any Member who (A) ceases to be an
Employee during a Plan Year; (B) is employed during such Plan Year by an
employer which is not the Company or an Associated Company; and (C) exceeds the
limitation on elective deferrals enumerated in Section 402(g) of the Code based
on the Member’s participation in the Plan and participation in a plan maintained
by the subsequent employer; the Plan shall not distribute to the Member any
Before-Tax Savings, Roth Contributions (or any income thereon) arising solely as
a result of such Member’s exceeding the limit under Section 402(g) of the Code
for the Plan Year, unless the exceeding of such limit is based solely on the
Member’s participation in this Plan without considering any other plan.

(d)
ADP Test on Before-Tax Savings and Roth Contributions

Effective for Plan Years beginning on and after January 1, 2012, and before
January 1, 2016, except as provided in Appendix K for certain Union Employees
described therein, the Plan is intended to satisfy the safe harbor alternative
method of meeting the nondiscrimination requirements under Section 401(k)(12) of
the Code by treating the first three percent of Company Core Contributions under
Section 5.2 as nonelective contributions pursuant to Section 401(k)(12)(C) of
the Code. Accordingly, the Plan is deemed to satisfy the ADP Test under Section
401(k) of the Code for such Plan Years with respect to Regular Before-Tax
Savings and regular Roth Contributions.
Prior to January 1, 2012, and on and after January 1, 2016, the amount of
Regular Before-Tax Savings and regular Roth Contributions made to the Plan for a
Plan Year shall comply with the provisions of Section 401(k)(3) of the Code,
including any regulations issued thereunder and any subsequent Internal Revenue
Service guidance issued under Section 401(k) of the Code. The current year
testing method shall be used.
Amounts that would cause the Plan to fail the ADP test shall constitute “excess
contributions.” If the Benefits Administration Committee determines that the
limitation has been exceeded, the following provisions shall apply:
(i)
The excess contributions shall first be treated as Catch-Up Contributions to the
extent possible under Section 4.1(b) (with regular Roth Contributions
reclassified first).


25



--------------------------------------------------------------------------------



(ii)
Any remaining excess contributions, together with Earnings thereon, will be
allocated to the Highly Compensated Employees with the greatest dollar amount of
such contributions in the following manner:

(A)
The amount to be allocated shall be the lesser of (1) the total excess
contributions or (2) such amount as will cause the dollar amount of such Highly
Compensated Employee’s Regular Before-Tax Savings and regular Roth Contributions
to equal the dollar amount of the Regular Before-Tax Savings and regular Roth
Contributions of the Highly Compensated Employee with the next highest dollar
amount of Regular Before-Tax Savings and regular Roth Contributions. For this
purpose, excess contributions will be allocated first to Regular Before-Tax
Savings and then to regular Roth Contributions.

(B)
The process described in (A) above shall be repeated, if necessary, until the
total excess contributions shall have been allocated. At any stage in this
allocation process, if two or more Highly Compensated Employees have the same
dollar amount remaining of Regular Before-Tax Savings and regular Roth
Contributions, the allocation shall be made to both of them in equal amounts.

(iii)
The excess contributions allocated to Highly Compensated Employees under (ii)
above shall be distributed to such Members before the close of the Plan Year
following the Plan Year in which the excess contributions were made, and to the
extent practicable, within 2½ months of the close of the Plan Year in which the
excess contributions were made. Alternatively, under rules adopted by the
Benefits Administration Committee, such Members may elect to recharacterize such
excess contributions as After-Tax Savings provided such election to
recharacterize the excess contributions is made within 2½ months after the close
of the Plan Year in which the excess contributions were made or within such
shorter period as the Benefits Administration Committee may prescribe. When the
total excess contributions shall have been allocated and distributed or
recharacterized in the manner described above, the Plan shall be deemed to
satisfy the tests set forth in this Section, regardless of whether the final
Average Deferral Percentage of the Highly Compensated Employees in fact satisfy
such tests. In the event any Regular Before-Tax Savings and/or regular Roth
Contributions distributed under this Section were matched by Company Matching
Contributions, those Company Matching Contributions, together with Earnings,
shall be forfeited and used to reduce Company contributions.

4.2
Member After-Tax Savings

(a)
By authorizing payroll deductions, each Member may elect, subject to (b) below,
to contribute to the Trust Fund as After-Tax Savings any whole percentage from 1
percent to 50 percent of his Salary in such payroll period, subject to the
following:

(i)
The total amount of After-Tax Savings for any Plan Year may not exceed 50
percent of his Salary reduced by the rate of Before-Tax Savings being made
pursuant to Section 4.1(a) and/or Roth Contributions being made pursuant to
Section 4.7.

(ii)
In order to comply with Section 415 of the Code, the Benefits Administration
Committee may impose an additional limit on any Member’s After-Tax Savings based
on the Benefits Administration Committee’s reasonable projection of the total
“annual


26



--------------------------------------------------------------------------------



addition” (as defined in Section 5.4) that will credited to a Member’s Accounts
for a Plan Year.
A Member’s election shall be effective as soon as administratively possible
following the date such election is received by the Savings Plan Administrator
or its designee.
Notwithstanding the foregoing, the special provisions of (A) Section
4.1(a)(i)(A) shall apply with respect to an Employee who is employed as an
Employee by the Company on October 31, 2011 and (B) Section 4.1(a)(i)(B) shall
apply with respect to individuals who were active participants in a Merged Plan
or the Merged Bargained Plan on December 31, 2013.
(b)
In order to comply with Section 401(m) and/or 415 of the Code, the Benefits
Administration Committee may impose an additional limit on the extent to which a
Member who is a Highly Compensated Employee may contribute to the Trust Fund as
After-Tax Savings, based on the Benefits Administration Committee’s reasonable
projection of After-Tax Savings rates of Members who are not Highly Compensated
Employees and the necessity of satisfying the test described in Section 4.5.

A Member may elect to change his After-Tax Savings rate on any business day by
making an election in a form or manner approved by the Benefits Administration
Committee for such purpose. The changed After-Tax Savings rate shall be
effective as soon as administratively possible following the date notice is
received by the Savings Plan Administrator or its designee.
4.3
Suspension and Resumption of Member Savings

(a)
A Member may suspend his Savings under Section 4.1 and/or Section 4.2 or his
Roth Contributions under Section 4.7 as of any business day by making an
election in a form or manner approved by the Benefits Administration Committee
for such purpose. Such suspension will become effective as soon as
administratively possible following the date the election is received by the
Savings Plan Administrator or its designee. If a Member takes a withdrawal from
his Before-Tax Account under Section 9.3(a) or (b), his Savings and Roth
Contributions shall be suspended for a period of six months to the extent
provided in the applicable Section. Such suspension will become effective as
soon as administratively possible following the Withdrawal Valuation Date. No
Company Matching Contributions shall be made under Section 5.1 during the period
of a Member’s suspension although he will continue to be considered a Member and
he will be entitled to Company Core Contributions and any Special Company
Contributions or Special Transition Contributions that may be payable during the
period of suspension.

(b)
A Member who suspends his Savings and/or Roth Contributions in accordance with
the first sentence of (a) above may resume his Savings under Section 4.1 and/or
under Section 4.2 and/or his Roth Contributions under Section 4.7 as of any pay
period after the date the suspension commenced by making an election in a form
or manner approved by the Benefits Administration Committee for such purpose.

(c)
A Member whose Savings and or Roth Contributions are suspended in accordance
with the third sentence of (a) above (or were suspended as of the merger date
under any similar provision in any Merged Hartzell Plan, Merged Plan or the
Merged Bargained Plan) may resume his Savings under Section 4.1 and/or under
Section 4.2 and/or his Roth Contributions under Section 4.7 as of the first day
of any pay period following the six-month suspension by making


27



--------------------------------------------------------------------------------



an election in a form or manner approved by the Benefits Administration
Committee for such purpose. A resumption elected pursuant to this Section 4.3
shall occur as soon as administratively possible after the election is received
by the Savings Plan Administrator or its designee.
4.4
Rollover Contributions

(a)
With the permission of the Benefits Administration Committee, and without regard
to any limitation on contributions under this Article 4 or Section 5.4, the Plan
may accept from or on behalf of a Member, but not a Deferred Member, a Rollover
Contribution in cash, consisting of any amount, including after-tax amounts but,
prior to February 1, 2015, excluding any amount attributable to Roth
contributions, previously received (or deemed to be received) by him from an
“eligible retirement plan.” Such Rollover Contributions shall be subject to the
following:

(i)
For purposes of this Section, “eligible retirement plan” means:

(A)
another employer’s qualified plan described in Section 401(a) of the Code (or
another qualified defined contribution plan sponsored by the Company or an
Associated Company, provided that the Rollover Contribution represents the
rollover of all or a portion of a full distribution of the individual’s account
balance in such plan due to the sale or closing of a business unit sponsoring
such plan);

(B)
an annuity plan described in Section 403(a) of the Code;

(C)
an annuity contract described in Section 403(b) of the Code;

(D)
an eligible Plan under Section 457(b) of the Code that is maintained by a state,
political subdivision of a state or any agency or instrumentality of a state or
political subdivision of a state; or

(E)
an individual retirement account or individual retirement annuity of the Member
described in Section 408(a) or 408(b) of the Code that contains only amounts
that were originally distributed from a qualified plan described in Section
401(a) or 403(a) of the Code (i.e., a “conduit IRA”).

(b)
Such Rollover Contribution may be received in any of the following ways:

(i)
The Plan may accept such amount as a direct rollover of an eligible rollover
distribution, including after-tax amounts (other than Roth contributions
described in (ii), below) provided such after-tax amounts are received directly
from a plan that is qualified under Section 401(a) of the Code or an annuity
contract described in Section 403(b) of the Code.

(ii)
On or after February 1, 2015, the Plan may accept a rollover of Roth
contributions to a Member’s Roth Rollover Account, but only if it is a direct
rollover from another Roth contribution account under an applicable retirement
plan described in section 402A(e)(1) of the Code and only to the extent the
rollover is permitted under the rules of section 402(c) of the Code.


28



--------------------------------------------------------------------------------



(iii)
The Plan may accept such amount directly from the Member provided such amount:

(A)
was distributed to the Member by an eligible retirement plan;

(B)
is received by the Plan on or before the 60th day after the day it was received
by the Member;

(C)
would otherwise be includible in gross income; and

(D)
is not attributable to Roth contributions.

Notwithstanding (B) above, the Benefits Administration Committee may accept a
Rollover Contribution more than 60 days after the amount was received by the
Member provided the Member has received from the Secretary of the Treasury a
waiver of the 60-day requirement, pursuant to Section 402(c)(3)(B) of the Code.
4.5
ACP Test on After-Tax Savings and Company Matching Contributions

Effective for Plan Years beginning on or after January 1, 2012, and before
January 1, 2016, except as provided for certain Union Employees pursuant to
Appendix K, the Plan is intended to satisfy the alternative method of meeting
the nondiscrimination requirements with respect to Company Matching
Contributions under Section 401(m)(11) of the Code by treating the first three
percent of Company Core Contributions under Section 5.2 as nonelective
contributions pursuant to Section 401(k)(12)(C) of the Code. Accordingly, with
respect to such Plan Years, the Plan is deemed to satisfy the ACP Test under
Section 401(m)(11) of the Code with respect to Company Matching Contributions.
Except as provided for certain Union Employees pursuant to Appendix K, the
amount of After-Tax Savings and, for Plan Years beginning before January 1, 2012
and on or after January 1, 2016, Company Matching Contributions made to the Plan
shall comply with the provisions of Section 401(m)(2) of the Code (the “ACP
Test”), including any regulations issued thereunder and any subsequent Internal
Revenue Service guidance issued under Section 401(m) of the Code.
Notwithstanding the preceding sentence, for any Plan Year, the Benefits
Administration Committee may elect to take Company Matching Contributions for
the Plan Year into account for purposes of the ACP Test, to the extent permitted
under applicable law.
Amounts that would cause the Plan to fail the ACP test constitute “excess
aggregate contributions.” If the Benefits Administration Committee determines
that the limitation has been exceeded, the following provisions apply:
(a)
The payment or forfeiture of the excess aggregate contributions, together with
Earnings thereon, shall be made before the close of the Plan Year following the
Plan Year for which the excess aggregate contributions were made and, to the
extent practicable, any payment or forfeiture will be made within 2½ months
following the end of the Plan Year for which the contributions were made.

(b)
The total amount of excess aggregate contributions, together with Earnings
thereon, shall be allocated to the Highly Compensated Employees with the
greatest dollar amount of such contributions in the following manner:

(i)
The amount to be allocated shall be the lesser of (A) the total excess aggregate
contributions, or (B) such amount as will cause the dollar amount of such Highly


29



--------------------------------------------------------------------------------



Compensated Employee’s After Tax Savings, and, if applicable, Company Matching
Contributions, to equal the dollar amount of the After Tax Savings, and, if
applicable, Company Matching Contributions, of the Highly Compensated Employee
with the next highest dollar amount of After Tax Savings, and, if applicable,
Company Matching Contributions.
(ii)
The process described in (i) above shall be repeated, if necessary, until the
total excess aggregate contributions shall have been allocated. At any stage in
the allocation process herein described, if two or more Highly Compensated
Employees have the same dollar amount remaining of After Tax Savings, and, if
applicable, Company Matching Contributions, the allocation shall be made to both
of them in equal amounts.

(c)
The excess aggregate contributions allocated to Highly Compensated Employees
under (b) above, together with Earnings thereon, shall be paid or returned to a
Member from the following categories of contributions (adjusted to reflect
earnings or losses attributable thereto):

(i)
first, unmatched After-Tax Savings;

(ii)
second, matched After-Tax Savings; and

(iii)
third, Company Matching Contributions, if applicable.

Once the excess aggregate contributions are paid or returned as described above,
the Plan shall be deemed to satisfy the ACP test set forth in this Section,
regardless of whether the final Average Contribution Percentage of the Highly
Compensated Employees in fact satisfy such tests.
(d)
A Member’s Actual Contribution Percentage shall be determined after a Member’s
excess Before-Tax Savings are either recontributed to the Plan as After-Tax
Savings or paid to the Member.

4.6
Transfer Contributions

With the permission of the Benefits Administration Committee and under such
conditions as it may require, but without regard to any limitations on
contributions set forth in this Article 4 or Section 5.4, the Plan may accept an
amount, if any, from another qualified plan that, in accordance with the
provisions of Section 11.9, the Member elects under such plan to transfer to
this Plan, or which the Trustee of such other qualified plan transfers directly
to the Trustee of this Plan. Such transferred contributions shall be paid to the
Trustee as soon as practicable and shall be held in the Accounts of the Member,
as determined by the Benefits Administration Committee. The Member shall be
required to establish that such prior employer’s plan meets the qualification
requirements under Section 401(a) of the Code; and no such trust-to-trust
transfer shall be permitted unless the amount transferred is free of all defined
benefit or money purchase characteristics and does not make the Plan a
transferee plan under Section 401(a)(11)(B)(iii)(III) of the Code.
4.7
Member Roth Contributions.

(a)
On or after February 1, 2015, a Member may elect to:


30



--------------------------------------------------------------------------------



(i)
reduce his future Salary and to have the amount of such reduction contributed to
the Plan by the Company; and

(ii)
designate the contribution irrevocably, at the time of the election, as a Roth
Contribution that is being made in lieu of all or a portion of the Regular
Before-Tax Savings or Catch-Up Contributions the Member is otherwise eligible to
make under Section 4.1(a) or (b), respectively, of the Plan.

(b)
Roth Contributions shall:

(ii)
be subject to the provisions of Sections 4.1(a) and (b) and Section 4.3 as if
they were Before-Tax Savings;

(iii)
be includible in the Member’s income pursuant to section 402A of the Code;

(iv)
be accounted for separately in accordance with Section 8.2; and

(v)
together with any Regular Before-Tax Savings made on behalf of the Member, be
subject to the limits imposed by Sections 4.1(c) and (d).




31



--------------------------------------------------------------------------------



ARTICLE 5
COMPANY CONTRIBUTIONS
5.1
Company Matching Contributions

The Company, with respect to each eligible Member employed by it, shall
contribute to the Trust a Company Matching Contribution in an amount equal to 50
percent of the Member’s Savings and Roth Contributions for each pay period;
provided, however, that only the first 6 percent of the Member’s Salary will be
eligible for such a Company Matching Contribution during each pay period so that
the maximum Company Matching Contribution shall be 3 percent of the Member’s
Salary. Company Matching Contributions will be applied first to a Member’s
Before-Tax Savings. Any remaining Company Matching Contributions will be applied
to the Member’s Roth Contributions and then to the Member’s After-Tax Savings.
Notwithstanding anything contained herein to the contrary, with respect to Plan
Years beginning on and after January 1, 2012, if as of the last day of the Plan
Year, the amount of Matching Contributions allocated to a Member for such Plan
Year is less than 50 percent of the Member’s Savings and Roth Contributions up
to 6 percent of the Member’s Salary for the Plan Year, the Company shall make a
“true-up” Company Matching Contribution on behalf of such Member in an amount
equal to the difference. The true-up Company Matching Contribution described in
the preceding sentence shall also be made with respect to a Member who
terminates employment during the Plan Year and such true-up Company Matching
Contribution shall be made as soon as administratively practicable following the
end of the calendar year in which the Member terminates employment.
Company Matching Contributions shall be credited to the Member’s Company
Matching Account.
5.2
Company Non-Matching Contributions

(a)
Company Core Contributions

The Company shall contribute to the Trust Fund, with respect to each eligible
Member employed by it, Company Core Contributions in the following amounts:
(i)
With respect to a Member whose age plus Service as of the first day of the Plan
Year total less than 50, the Company shall make Company Core Contributions each
pay period equal to 3 percent of the Member’s Salary for such pay period.

(ii)
With respect to a Member whose age plus Service as of the first day of the Plan
Year total 50 or more, the Company shall make Company Core Contributions each
pay period equal to 4 percent of the Member’s Salary for such pay period.

For purposes of the preceding provisions, a Member’s age and Service shall be
calculated on a basis uniformly applicable to all Members similarly situated as
established by the Benefits Administration Committee. Certain Members described
in Appendix K are not eligible for Company Core Contributions.
Company Core Contributions shall be credited to the Member’s Company Core
Account.

32



--------------------------------------------------------------------------------



(b)
Special Company Contributions

The Company shall contribute to the Trust Fund, with respect to each eligible
Member employed by it, Special DC Credit Contributions and Transition Credit
Contributions pursuant to Appendix A.
Special DC Credit Contributions and Transition Credit Contributions shall be
credited to the Member’s Special Company Contribution Account.
(c)
Special Transition Contributions

The Company shall contribute to the Trust Fund, with respect to each eligible
Member employed by it, Special Transition Contributions pursuant to Appendix K.
Special Transition Contributions shall be credited to the Member’s Special
Transition Contributions Account.
(d)
Qualified Nonelective Contributions

The Company may make “qualified nonelective contribution” to the Plan pursuant
to the provisions of the Employee Plans Compliance Resolution System. Any such
contributions shall be held in a separate account, which shall be considered an
“Account” as defined in Section 2.1. Notwithstanding any Plan provision to the
contrary, a Member may direct the investment of the amounts held in such
separate account in the same manner as Special Company Contributions and all or
a portion of such separate account shall be available for withdrawal under the
provisions of Section 9.2 (as the last available source), provided the Member
has attained age 59½ as of the proposed Withdrawal Valuation Date. If any
account holding qualified nonelective contributions and associated investment
gains or losses was transferred to the Plan from a Merged Frozen Plan, a Merged
Hartzell Plan, a Merged Plan, or the Merged Bargained Plan, the funds in such
account shall be held for the Member or Deferred Member in the separate account
described in this paragraph.
5.3
Mode of Payment of Company Contributions

Company contributions under Sections 5.1 and 5.2 shall be made in cash.
5.4
Maximum Annual Additions.

(a)
The annual addition to a Member’s Accounts for any Plan Year, which shall be
considered the “limitation year” for purposes of Section 415 of the Code, when
added to the Member’s annual addition for that Plan Year under any other
qualified defined contribution plan of the Company or any Associated Company,
shall not exceed an amount which is equal to the lesser of (i) 100% of his
Statutory Compensation for that Plan Year, or (ii) $40,000, as adjusted in
accordance with Section 415(d) of the Code.

(b)
For purposes of this Section, the “annual addition” to a Member’s Accounts under
this Plan or any other qualified defined contribution plan (including a deemed
qualified defined contribution plan under a qualified defined benefit plan)
maintained by the Company or an Associated Company shall be determined in
accordance with (i) and (ii) below.


33



--------------------------------------------------------------------------------



(i)
The annual addition shall include all of the following amounts that have been
allocated to the Member’s Accounts under this Plan or any other qualified
defined contribution plan (including a deemed qualified defined contribution
plan under a qualified defined benefit plan) maintained by the Company or an
Associated Company:

(A)
the total Company contributions made on the Member’s behalf by the Company and
all Associated Companies, including any Company Matching Contributions
distributed or forfeited under the provisions of Section 4.1 or 4.5;

(B)
all Before-Tax Savings, Roth Contributions, and After-Tax Savings, including
Before-Tax Savings and/or Roth Contributions distributed as excess contributions
under Section 4.1(d) and After-Tax Savings distributed as excess aggregate
contributions under the provisions of Section 4.5;

(C)
forfeitures, if applicable; and

(D)
solely for purposes of the dollar limit under clause (ii) of paragraph (a)
above, amounts described in Sections 415(1)(1) and 419A(d)(2) of the Code
allocated to the Member.

(ii)
The annual addition shall not include:

(A)
Rollover Contributions;

(B)
loan repayments made under Article 10;

(C)
Before Tax Savings and/or Roth Contributions distributed as excess deferrals
under Section 4.1(c); and

(D)
Catch-Up Contributions.

(c)
To the extent that the annual additions to a Member’s Accounts exceed the
limitation set forth in Section 415(c)(2) of the Code, corrections shall be made
in a manner consistent with the provisions of the Employee Plans Compliance
Resolution System as set forth in Revenue Procedure 2008-50 or any subsequent
guidance. In the event that a Member of the Plan is a participant in any other
defined contribution plan (whether or not terminated), maintained by the Company
or any Associated Company, the total amount of annual additions to such Member’s
accounts under all such defined contribution plans shall not exceed the
limitations set forth in this Section 5.4. The Benefits Administration
Committee, under uniform rules equally applicable to similarly situated Members,
shall determine how to apply the provisions of this Section in order to satisfy
the limitation. In making its decision, the Benefits Administration Committee
shall take into account the applicable provisions of the other qualified defined
contribution plans.

5.5
Contributions for a Period in Uniformed Services

(a)
Notwithstanding any provision of this Plan to the contrary, contributions,
benefits, and service credit with respect to qualified uniformed service duty
will be provided in accordance with Section 414(u) of the Code. A Member who is
reemployed and is credited with Service for the purpose of vesting because of a
period of service in the uniformed services of the United


34



--------------------------------------------------------------------------------



States may elect to contribute to the Plan the Before-Tax Savings and Roth
Contributions (including Catch-Up Contributions) and/or After-Tax Savings that
could have been contributed to the Plan in accordance with the provisions of the
Plan had he remained continuously employed by the Company throughout such period
of absence (“make-up contributions”). For purposes of determining the amount of
make-up contributions a Member may make, his Salary for the period of absence
shall be deemed to be the rate of Salary he would have received had he remained
employed as an Employee for that period or, if such rate is not reasonably
certain, on the basis of the Member’s Salary during the 12-month period
immediately preceding such period of absence (or if shorter, the period of
employment immediately preceding such period). Any Before-Tax Savings, Roth
Contributions, Catch-Up Contributions, and/or After-Tax Savings so determined
shall be limited as provided in Sections 4.1(c), 4.1(d) and 4.5 with respect to
the Plan Year or Years to which such contributions relate rather than the Plan
Year in which payment is made. The make-up contributions may be made over a
period not to exceed three times the period of military leave or five years, if
less, but in no event later than the Member’s Termination of Employment (unless
he is subsequently rehired). The make-up period shall start on the later of (i)
the Member’s date of reemployment, or (ii) the date the Benefits Administration
Committee notifies the Employee of his rights under this Section. Earnings (or
losses) on make-up contributions shall be credited commencing with the date the
make-up contribution is made.
(b)
With respect to a Member who makes the election described in paragraph (a)
above, the Company shall make Company Matching Contributions on the make-up
contributions in the amount described in Section 5.1, as in effect for the Plan
Year to which such make-up contributions relate. Company Matching Contributions
under this paragraph shall be made to the Plan at the same time as Company
Matching Contributions are required to be made for Before-Tax Savings, Roth
Contributions, and/or After-Tax Savings made during the same period as the
make-up contributions are actually made. Earnings (or losses) on Company
Matching Contributions shall be credited commencing with the date the
contributions are made. Any limitations on Company Matching Contributions
described in Section 4.5 shall be applied with respect to the Plan Year or Years
to which such contributions relate rather than the Plan Year or Years in which
payment is made.

(c)
The Company shall make Company Core Contributions, Special Company
Contributions, and Special Transition Contributions (and any other non-matching
employer contributions that may have been required under a predecessor plan)
(“make-up Company contributions”) in the amounts described in Section 5.2 (or
the provisions of a predecessor plan) as in effect for the Plan Year to which
such make-up Company contributions relate. For purposes of determining the
amount of such make-up Company contributions, a Member’s Salary for the period
of absence shall be deemed to be the rate of Salary he would have received had
he remained employed as an Employee for that period or, if such rate is not
reasonably certain, on the basis of the Member’s Salary during the 12-month
period immediately preceding such period of absence (or if shorter, the period
of employment immediately preceding such period). Make-up Company contributions
under this paragraph shall be made as soon as practicable after the Member’s
reemployment and shall be deemed to have been made to the Plan at the same time
as such contributions would have been made but for the Member’s absence.
Earnings (or losses) on make-up Company contributions shall be credited
commencing with the date the make-up Company contributions are made.


35



--------------------------------------------------------------------------------



(d)
All contributions under this Section, other than make-up Catch-Up Contributions,
are considered “annual additions,” as defined in Section 415(c)(2) of the Code,
and shall be limited in accordance with the provisions of Section 5.4 with
respect to the Plan Year or Years to which such contributions relate rather than
the Plan Year in which payment is made.

(e)
Notwithstanding any other provisions of this Section, the maximum amount of
make-up contributions made by or on behalf of a Member shall be reduced by the
actual amount of Company Core Contributions, Special Company Contributions,
Special Transition Contributions, Before-Tax Savings and Roth Contributions
(including Catch-Up Contributions), After-Tax Savings, and Company Matching
Contributions, as applicable, made by or on behalf of the Member during his
period of service in the uniformed services as a result of differential wage
payments (as defined in Section 3401(h) of the Code) that were made to the
Member or for any other reason.

5.6
Return of Contributions

(a)
If the Commissioner of Internal Revenue, on timely application made after the
initial establishment of the Plan, determines that the Plan is not qualified
under Section 401(a) of the Code or refuses, in writing, to issue a
determination as to whether the Plan is so qualified, the Company’s
contributions made on or after the date on which that determination or refusal
is applicable shall be returned to the Company. The return shall be made within
one year after the denial of qualification. The provisions of this paragraph
shall apply only if the application for the determination is made by the date
prescribed by the Secretary of the Treasury.

(b)
If all or part of the Company’s deductions for contributions to the Plan are
disallowed by the Internal Revenue Service, the portion of the contributions to
which that disallowance applies shall be returned to the Company without
interest but reduced by any investment loss attributable to those contributions,
provided that the contribution is returned within one year after the
disallowance of deduction. For this purpose, all contributions made by the
Company are expressly declared to be conditioned upon their deductibility under
Section 404 of the Code.

(c)
The Company may recover, without interest, the amount of its contributions to
the Plan made on account of a mistake of fact, reduced by any investment loss
attributable to those contributions, if recovery is made within one year after
the date of those contributions.

(d)
In the event that Before-Tax Savings made under Section 4.1(a) and/or Roth
Contributions made under Section 4.7 are returned to the Company in accordance
with the provisions of this Section, the elections to reduce Salary that were
made by Members on whose behalf those contributions were made shall be void
retroactively to the beginning of the period for which those contributions were
made. The Before-Tax Savings and/or Roth Contributions so returned shall be
distributed in cash to those Members for whom those contributions were made,
provided, however, that if the contributions are returned under the provisions
of paragraph (a) above, the amount of Before-Tax Savings and/or Roth
Contributions to be distributed to Members shall be adjusted to reflect any
investment gains or losses attributable to those contributions.


36



--------------------------------------------------------------------------------



5.7
Contributions Not Contingent Upon Profits

The Company may make contributions to the Plan without regard to the existence
or the amount of current and accumulated Company earnings and profits.
Notwithstanding the foregoing, however, this Plan is designed to qualify as a
“profit-sharing plan” for all purposes of the Code.

37



--------------------------------------------------------------------------------



ARTICLE 6
VESTED SHARE OF ACCOUNTS
6.1
Full Vesting of all Accounts in Plan

Except as provided otherwise in Appendix I, J, K, or L, a Member shall at all
times be 100 percent vested in, and have a nonforfeitable right to, his Accounts
in the Plan.

38



--------------------------------------------------------------------------------





ARTICLE 7
INVESTMENT OF CONTRIBUTIONS
7.1
Investment Funds

(a)
Accounts in the Plan shall be invested by the Trustee in one or more Investment
Funds as authorized by the PFTIC. Such Investment Funds shall include:

(iv)
the ITT Stock Fund;

(v)
such Target Retirement Funds as the PFTIC shall select; and

(vi)
for such period after October 31, 2011 as shall be determined by the PFTIC, the
Exelis Stock Fund and the Xylem Stock Fund.

Such Investment Funds may also include equity funds, international equity funds,
fixed income funds, money market funds, and other funds as the PFTIC elects to
offer.
(b)
In addition to the Investment Funds selected by the PFTIC, a Member may
establish a self-directed brokerage account (“SDA”), subject to the following
terms and conditions:

(i)
Common stock of ITT is not a permitted investment in the SDA.

(ii)
Account fees associated with a Member’s SDA, as well as commissions, special
handling fees, and any other transaction charges associated with transactions in
the Member’s SDA will be charged to the Member’s SDA.

(c)
In any Investment Fund, the Trustee temporarily may hold cash or make short-term
investments in obligations of the United States Government, commercial paper, an
interim investment fund for tax-qualified employee benefit plans established by
the Trustee, unless otherwise provided in the applicable trust agreement or by
applicable law, or other investments of a short-term nature. Notwithstanding the
foregoing, the Trustee in its discretion may hold such amounts in cash,
consistent with its obligations as Trustee, as it deems advisable in accordance
with the provisions of the trust agreement.

(d)
For the purpose of determining the value of ITT Stock, Exelis Stock, or Xylem
Stock hereunder, in the event such stock is traded on a national securities
exchange, such stock shall be valued as of the closing quoted selling price of
such stock on the New York Stock Exchange composite tape on the business day
such stock is delivered to the Trustee. In the event such ITT Stock, ITT Exelis
Stock, or Xylem Stock is not traded on a national securities exchange, such
shares shall be valued in good faith by an independent appraiser selected by the
Trustee and meeting requirements similar to those in the regulations prescribed
under Section 170(a)(1) of the Code.

(e)
The Plan is intended to constitute a plan described in Section 404(c) of ERISA.
Consequently, each Member is solely responsible for the selection of his
investment options. The Trustees, the Benefits Administration Committee, the
Company, the PFTIC, and the officers, supervisors, and other employees of the
Company are not empowered to advise a Member as to the manner in which his
Accounts shall be invested. The fact that an Investment Fund is


39



--------------------------------------------------------------------------------



available to Members for investment under the Plan shall not be construed as a
recommendation for investment in the Investment Fund.
(f)
The Trustee, or such other custodian as the PFTIC may designate, shall maintain
the ITT Stock Fund. It is specifically contemplated that the ITT Stock Fund will
operate as an employee stock ownership plan (“ESOP”) that is designed to invest
primarily in ITT Stock, within the meaning of Section 4975(e)(7) of the Code.
Consistent with the ITT Stock Fund’s status as an ESOP, the Trustee may keep
such amounts of cash, securities or other property as it, in its sole
discretion, shall deem necessary or advisable as part of the Trust Fund, all
within the limitations specified in the trust agreement.

(g)
Dividends, interest, and other distributions received on the assets held by the
Trustee in respect to the Investment Funds shall be reinvested in the respective
Investment Fund, provided, however, with respect to the ITT Stock Fund,
dividends, interest, and other distributions received on the assets held by the
Trustee in respect to the ITT Stock Fund shall be reinvested in the ITT Stock
Fund, except as otherwise may be provided in Section 8.8 with respect to
dividends on ITT Stock.

7.2
Investment of Contributions

Subject to special provisions described in Appendices J, K, and L for certain
prior participants in the Merged Plans, the Merged Bargained Plan, and the
Merged Hartzell Plans, respectively, contributions under the Plan shall be
invested by the Trustee as follows:
(a)
Subject to the following provisions of this Section 7.2, a Member shall make one
investment election, in multiples of 1%, covering his Savings, Roth
Contributions, Company Matching Contributions, Company Core Contributions,
Special Company Contributions, and Special Transition Contributions made to his
Accounts, to have such amounts invested in any one or more of the Investment
Funds. If no investment election is made, such contribution shall be invested in
the Target Retirement Fund that is appropriate based on the Member’s year of
birth (or such other Investment Fund as may be designated by the PFTIC), unless
and until the Member elects to have all or part of his contributions invested in
or transferred to other funds pursuant to Sections 7.3 and 7.4.

(b)
A Member cannot elect to direct the investment of any contributions into the
Exelis Stock Fund or the Xylem Stock Fund prospectively. Amounts invested in the
Exelis Stock Fund or the Xylem Stock Fund as a result of the restructuring of
ITT coincident with the establishment of the Plan are the only amounts that may
be invested in such funds. A Member may elect at any time to direct the amounts
invested in the Exelis Stock Fund or the Xylem Stock Fund into any other
Investment Fund in the Plan, subject to the provisions of this Section 7.2 and
Section 7.4.

(c)
Except as provided in Section 7.4(d), no more than 20% of a Member’s Accounts
may be invested in the ITT Stock Fund. A Member’s investment election with
respect to future contributions cannot direct more than 20% to be invested in
the ITT Stock Fund.

(d)
Contributions may not be initially invested in a Member’s SDA. Any amounts to be
invested in a Member’s SDA must be transferred into the SDA pursuant to Section
7.4.


40



--------------------------------------------------------------------------------



(e)
A Member making a Rollover Contribution pursuant to Section 4.4 or a transfer
contribution pursuant to Section 4.6 may make a separate initial investment
election under this Section 7.2. Such Rollover Contribution or transfer
contribution shall be invested, in multiples of 1%, in any one or more of the
Investment Funds as elected by the Member. Notwithstanding the preceding
sentence, Rollover Contributions or transfer contributions may not be initially
invested in the ITT Stock Fund, the Exelis Stock Fund, Xylem Stock Fund, or a
Member’s SDA. A Member may subsequently transfer or reallocate his Rollover
Contributions or transfer contributions to the ITT Stock Fund or the Member’s
SDA pursuant to Section 7.4. If a Member has not made an election with respect
to the initial investment of his Rollover Contributions or transfer
contributions under Section 4.6, such Rollover Contributions or transfer
contributions shall be invested in the Target Retirement Fund that is
appropriate based on the Member’s year of birth (or such other Investment Fund
as may be designated by the PFTIC).

(f)
A Member may enroll in a managed account program under which investment
professionals will monitor the Member’s Plan Accounts and manage all investment
elections and transactions. The terms of the program shall supersede any
contrary provisions of this Plan with respect to Members enrolled therein and
any fees charged to the Member will be determined under the terms of the
program.

(g)
A Member’s Prior ESOP Account shall be invested entirely in the ITT Stock Fund,
Exelis Stock Fund, and Xylem Stock Fund, as applicable, except when a Member
elects to have all or part of his Prior ESOP Account transferred to or invested
in another Investment Fund pursuant to this Article 7.

7.3
Changes in Investment Election for Future Contributions

On any business day, by making an election in a form or manner approved by the
Benefits Administration Committee for such purpose, a Member may change his
investment election within the limitations set forth in Section 7.2 with respect
to future Savings, Roth Contributions, Company Matching, Company Core, Special
Company Contributions, and Special Transition Contributions to be made for any
payroll deposited with the Trustee on or after the effective date of such
notice. The effective date of such election shall be the business day following
the date of the election. A Member shall be permitted to make only one
investment election, covering his Savings, Roth Contributions, Company Matching,
Company Core, Special Company Contributions, and Special Transition
Contributions. A separate election may be made for future Rollover Contributions
or transferred contributions made under Section 4.6.
7.4
Redistribution of Investments

Members and Deferred Members may redistribute their investments as follows:
(a)
On any business day, by making an advance election in a form or manner approved
by the Benefits Administration Committee for such purpose, a Member or Deferred
Member may elect to reallocate (or transfer, as the case may be) on any
Valuation Date all or part, in multiples of 1%, all of his Accounts among the
Investment Funds, provided however no more than 20% of a Member’s Accounts may
be invested in the SDA or the ITT Stock Fund after such reallocation or transfer
and no amounts may be reallocated or transferred into the Exelis Stock Fund or
the Xylem Stock Fund, except as provided in Section 7.4(d). The reallocation or
transfer shall be effective as soon as administratively practicable after the
Valuation Date.


41



--------------------------------------------------------------------------------



(b)
The PFTIC may establish such rules and restrictions regarding the redistribution
of investments as it deems appropriate, including restrictions on the maximum
number of transfers in a calendar month.

(c)
Any amounts invested in a fund of guaranteed investment contracts or an
investment fund covered by a prospectus or other document of similar import or
effect shall be subject to any and all terms of such contracts, prospectus or
other documents of similar import or effect, including any limitations therein
placed on the exercise of any rights otherwise granted to a Member or Deferred
Member under any other provisions of this Plan with respect to such amounts.

(d)
No more than 20% of a Member’s Accounts may be invested in the ITT Stock Fund.
Notwithstanding the preceding sentence:

(i)
a Member with more than 20% of his Accounts invested in the ITT Stock Fund under
the ISP on October 31, 2011 (or such other date as may be designated by the
PFTIC) may elect to direct that amounts invested in the Exelis Stock Fund and/or
the Xylem Stock Fund be transferred to the ITT Stock Fund without regard to the
20% limit, provided however that such Member may not make any further
investments in, or transfers into, the ITT Stock Fund until the 20% limitation
described in the preceding sentence has been complied with.

(ii)
a Member with more than 20% of his accounts invested in a Merged Plan as of
January 1, 2009, in the Merged Bargained Plan as of February 1, 2010, or in a
Merged Frozen Plan as of October 31, 2011, shall not be required to transfer
such pre-January 1, 2009, pre-February 1, 2010, or pre-October 31, 2011 (as
applicable) account balance in excess of 20% out of the ITT Stock Fund. If any
such Member has 20% or more of his Accounts invested in the ITT Stock Fund, (A)
no amounts can be transferred or reallocated from another Investment Fund under
the Plan to the ITT Stock Fund, and (B) no future Company contributions can be
invested in the ITT Stock Fund.

7.5
Valuation Date

The Valuation Date applicable with respect to reallocations made in accordance
with Section 7.4 shall be the business day such election is received and
processed by the Savings Plan Administrator or its designee and shall not be
later than the next business day following the day on which the Member’s
completed request is received and processed by the Savings Plan Administrator or
its designee.
7.6
Voting of ITT Stock

Each Member, Deferred Member, or Beneficiary (in the event of the death of the
Member or Deferred Member) is, for the purposes of this Section 7.6, hereby
designated a named fiduciary within the meaning of Section 402(a)(2) of ERISA
with respect to the shares of ITT Stock allocated to his Accounts, determined as
herein described. Each Member and Deferred Member (or Beneficiary in the event
of the death of the Member or Deferred Member) may direct the Trustee as to the
manner in which the ITT Stock allocated to his Accounts, determined as herein
described, is to be voted. An individual’s proportionate share of the ITT Stock
Fund as to which he holds fiduciary status for voting purposes shall be
determined at the time such voting rights are exercisable by multiplying the
number of shares credited at that time to such portion by a fraction, the
numerator of which is the value (as of the Valuation Date designated by the
Benefits Administration Committee for this purpose) of that

42



--------------------------------------------------------------------------------



part of the individual’s Accounts invested in the ITT Stock Fund with respect to
which the individual provides instructions to the Trustee and the denominator of
which is the aggregate value of all amounts allocated to that part of all Member
Accounts which is invested in the ITT Stock Fund for which instructions are
provided to the Trustee. Before each annual or special meeting of shareholders
of ITT, each Member, Deferred Member, and Beneficiary shall be furnished with
information regarding how to obtain a copy of the proxy solicitation material
for such meeting and the form requesting instructions to the Trustee on how to
vote the ITT Stock allocated to such Member’s, Deferred Member’s and
Beneficiary’s Accounts. Upon receipt of such instructions, the Trustee shall
vote such shares as instructed. In lieu of voting fractional shares as
instructed by Members, Deferred Members, or Beneficiaries, the Trustee may vote
the combined fractional shares of ITT Stock to the extent possible to reflect
the directions of Members, Deferred Members, or Beneficiaries with allocated
fractional shares of each class of stock. The Trustee shall vote shares of ITT
Stock allocated to Accounts under the Plan but for which the Trustee received no
valid voting instructions in the same manner and in the same proportion as the
shares of ITT Stock in the Accounts in the respective funds with respect to
which the Trustee received valid voting instructions are voted. Instructions to
the Trustee shall be in such form and pursuant to such regulations as the
Benefits Administration Committee may prescribe.
Any instructions received by the Trustee from Members, Deferred Members, and
Beneficiaries regarding the voting of ITT Stock shall be confidential and shall
not be divulged by the Trustee to the Company, or to any director, officer,
employee or agent of the Company, it being the intent of this provision of this
Section 7.6 to ensure that the Company (and its directors, officers, employees
and agents) cannot determine the voting instructions given by any Member,
Deferred Member, or Beneficiary.
In the event of a tender or exchange offer, the provisions of Article 15 shall
control, rather than this Section.
7.7
Blackout Periods

Notwithstanding any provision of the Plan to the contrary, when required for
administrative reasons, the Benefits Administration Committee may temporarily
suspend, limit, or restrict the rights of Members, Deferred Members,
Beneficiaries or alternate payees (as applicable) to direct or diversify the
investment of some or all of their Accounts, to obtain loans from the Plan, and
to obtain distributions (including in-service withdrawals) from the Plan. The
number and length of such suspensions and the imposition of such limitations or
restrictions shall be limited to the greatest extent practicable. Any
suspension, limitation or restriction of rights under this Section shall comply
with all applicable law and any guidance issued thereunder and may be imposed
only if the Benefits Administration Committee timely provides notice of the
suspension, limitation or restriction of such rights, as required by Section 101
of ERISA, any guidance issued thereunder, and any other applicable law.
7.8
Diversification Requirements

The Plan shall comply with the diversification requirements of Section
401(a)(35) of the Code and regulations thereunder with respect to amounts
invested in the ITT Stock Fund. In this respect, available investment options
other than the ITT Stock Fund into which amounts invested in the ITT Stock Fund
may be reallocated at the election of the Member, Deferred Member, or
Beneficiary shall include no fewer than three investment options, each of which
shall be diversified and have materially different risk and return
characteristics (within the meaning of applicable regulations). In addition, the
opportunity to make such reallocation from the ITT Stock Fund to such other
investment options

43



--------------------------------------------------------------------------------



shall be reasonable and periodic, occurring not less frequently than quarterly,
and no direct or indirect restrictions or conditions that are prohibited under
Section 401(a)(35)(D)(ii)(II) of the Code and regulations thereunder shall be
imposed.

44



--------------------------------------------------------------------------------





ARTICLE 8
CREDITS TO MEMBERS’ ACCOUNTS, VALUATION AND
ALLOCATION OF ASSETS
8.1
Before-Tax Savings, After-Tax Savings and Rollover Contributions

Before-Tax Savings, After-Tax Savings and Rollover Contributions (other than
Roth Rollover Contributions) made on behalf of or by a Member shall be allocated
to the Before-Tax Account, After-Tax Account or Rollover Account of such Member,
as appropriate, as soon as practicable after such contributions are transferred
to the Trust Fund.
8.2
Roth Contributions and Roth Rollover Contributions

Roth Contributions and Roth Rollover Contributions made on behalf of or by a
Member shall be allocated to the Roth Account and Roth Rollover Account,
respectively, of such Member, as soon as practicable after such contributions
are transferred to the Trust Fund.
8.3
Company Matching Contributions

Company Matching Contributions made for a Member shall be allocated to the
Company Matching Account of such Member, as soon as practicable after such
contributions are made to the Trust Fund.
8.4
Company Core Contributions, Special Company Contributions, and Special
Transition Contributions

Company Core Contributions made for a Member shall be allocated to the Company
Core Account of such Member, as soon as practicable after such contributions are
made to the Trust Fund. Special Company Contributions made for a Member shall be
allocated to the Special Company Contribution Account of such Member, as soon as
practicable after such contributions are made to the Trust Fund. Special
Transition Contributions made for a Member shall be allocated to the Special
Transition Contributions Account of such Member, as soon as practicable after
such contributions are made to the Trust Fund.
8.5
Credits to Members’ Accounts

At the end of each business day in which the Plan is in effect and operation,
the amount of each Member’s credit in each of the Investment Funds shall be
expressed and credited in dollars of contributions by the Member and Company
allocated to a Member’s Accounts for such day. For purposes of this Article 8,
“business day” means each day on which the New York Stock Exchange or any
successor to its business is open for trading or such other day(s) as may be
designated by the PFTIC.
8.6
Valuation of Assets

At the end of each business day, the Trustee shall determine the total fair
market value of all assets then held by it in each Investment Fund. The Benefits
Administration Committee reserves the right to change from time to time the
procedures used in valuing the Accounts or crediting (or debiting) the Accounts
if it determines, after due deliberation and upon the advice of counsel and/or
the current recordkeeper, that such an action is justified in that it results in
a more accurate reflection of the fair

45



--------------------------------------------------------------------------------



market value of assets. In the event of a conflict between the provisions of
this Article and such new administrative procedures, those new administrative
procedures shall prevail.
8.7
Allocation of Assets

At the end of each business day when the value of all assets in each Investment
Fund has been determined pursuant to Section 8.6, the Trustee shall determine
the gain or loss in the value of such assets in each of the Investment Funds.
Such gain or loss shall be allocated pro rata by Investment Fund to the balances
credited to the Accounts of all Members and Deferred Members as of such business
day.
8.8
Dividends Paid with respect to Stock in the ESOP

Dividends with respect to Exelis Stock and Xylem Stock shall be reinvested in
the Exelis Stock Fund and Xylem Stock Fund, respectively. Dividends with respect
to ITT Stock shall be subject to the following provisions:
(a)
Dividend Election

A Member or Deferred Member may elect, with respect to a dividend paid on ITT
Stock in the ESOP as of the record date of such dividend, to have the dividend
either distributed in cash to the Member or Deferred Member or reinvested in
shares of ITT Stock, provided however that if the amount of dividends to be paid
to the Member or Deferred Member is ten dollars or less, said dividends shall be
automatically reinvested in shares of ITT Stock. The Savings Plan Administrator
shall prescribe rules regarding the timing and manner of a dividend election.
(b)
Default Election

In the absence of an affirmative dividend election, the Member or Deferred
Member shall be deemed to have elected to have the dividend reinvested in ITT
Stock.
(c)
Effect and Duration of Election

An election made in accordance with (a) or (b) above shall remain in effect
until changed by the Member or Deferred Member in accordance with the rules
established by the Savings Plan Administrator. The election shall apply to all
dividends with a record date on or after the election date.
A Member or Deferred Member may change his dividend election at any time in the
manner prescribed by the Savings Plan Administrator.
Notwithstanding any provision of this Section to the contrary, in the event that
two or more dividend checks payable to a Member or Deferred Member remain
uncashed at one time, that action shall be deemed as an election by the Member
or Deferred Member to have his dividends reinvested in ITT Stock in the Plan and
the Savings Plan Administrator shall reinvest any further dividends payable to
the Member or Deferred Member until the Member or Deferred Member cashes the
outstanding checks and makes another affirmative election to receive his
dividends in cash.
(d)
Cash Payment


46



--------------------------------------------------------------------------------



Dividends elected to be paid in cash shall be distributed to the Member or
Deferred Member as soon as administratively practicable after the dividend is
received by the Trustee in the Trust Fund. The amount of cash dividends
distributed shall be reduced by the amount of any losses attributable to such
dividends while held in the Trust Fund. No earnings attributable to such
dividends shall be distributed.

47



--------------------------------------------------------------------------------



ARTICLE 9
WITHDRAWALS PRIOR TO TERMINATION OF EMPLOYMENT
9.1
General Conditions for Withdrawals

At any time before Termination of Employment, a Member may request a withdrawal
from his Vested Share of his Accounts by submitting to the Savings Plan
Administrator or its designee an election in a form or manner approved by the
Benefits Administration Committee, and shall conform to the standards set by the
Benefits Administration Committee, if any, regarding minimum and maximum amounts
of withdrawals. Any such withdrawal shall be in accordance with the conditions
of Section 9.2 or Section 9.3. For purposes of this Article 9, a Member’s
Accounts shall be valued as of the applicable Withdrawal Valuation Date. Amounts
to be distributed to Members will not participate in the investment experience
of the Plan after the Withdrawal Valuation Date. Such amounts generally will be
paid as soon as administratively possible following the Withdrawal Valuation
Date. Except where specifically provided otherwise, Savings and Roth
Contributions by the Member under the Plan may be continued without
interruption.
9.2
Withdrawals from Certain Accounts

Subject to the provisions of Section 9.1, a Member (but not a Deferred Member)
can withdraw amounts in any whole dollar amount or percentage less than or equal
to the described value of his Vested Share of the following Accounts; provided,
however, that the full withdrawable amount from each source from (a) through (h)
below must be withdrawn before any amount can be withdrawn from the source next
following on the list of sources from (a) through (h) below:
(a)
all or a portion of his After-Tax Account;

(b)
all or a portion of his Prior Plan Account;

(c)
all or a portion of his Rollover Account;

(d)
all or a portion of his Prior ESOP Account;

(e)
all or a portion of his Company Floor Account, Merged Employer Contributions
Account, Merged Bargained Plan Matching Employer Contributions Account, Merged
Matching Employer Contributions Account, and Prior Company Matching Account;

(f)
all or a portion of his Company Matching Account provided the Member has
attained age 59½ as of the proposed Withdrawal Valuation Date;

(g)
all or a portion of his Company Core Account provided the Member has attained
age 59½ as of the proposed Withdrawal Valuation Date; and

(h)
all or a portion of his Special Company Contribution Account or Special
Transition Contributions Account provided the Member has attained age 59½ as of
the proposed Withdrawal Valuation Date.

Withdrawals will be deemed to be deducted from each of the Investment Funds
described in Article 7 on a pro rata basis, provided, however, that no amount
shall be deemed to be deducted from the ITT Stock Fund until all amounts have
been withdrawn from all of the other Investment Funds, and

48



--------------------------------------------------------------------------------



provided further that amounts invested in a Member’s SDA are not available as a
source of any withdrawals described herein. Notwithstanding the foregoing,
however, a Member may reallocate his balance in the SDA to the other Investment
Funds in the Plan as provided in Article 7 and such Investment Funds (other than
the ITT Stock Fund) may then be available as a source for withdrawals in
accordance with the provisions of this Article 9.
9.3
Withdrawal from Before-Tax Account, Roth Account, or Roth Rollover Account

(a)
Subject to the provisions of Sections 9.1, a Member who, as of a Withdrawal
Valuation Date, (i) has attained age 59½, (ii) has established a Total and
Permanent Disability, (iii) has become eligible for a qualified reservist
distribution as provided in Section 401(k)(2)(B)(i)(V) of the Code, or (iv) is
deployed in the uniformed services as provided in Section 414(u)(12) of the Code
may withdraw all or any portion of his Before-Tax Account, Roth Account, or Roth
Rollover Account. If a Member takes a withdrawal pursuant to (iv) above, the
Member may not make Before-Tax Savings, Roth Contributions, or After-Tax Savings
under the Plan during the six-month period beginning on the date of the
withdrawal.

(b)
Subject to the provisions of Section 9.1, a Member who has not qualified for a
withdrawal under Section 9.3(a) as of a Withdrawal Valuation Date and who has
withdrawn all amounts available under Section 9.2 may withdraw all or a portion
of his Before-Tax Account, Roth Account, and/or Roth Rollover Account (except
for the portion that represents investment earnings credited to his Before-Tax
Account and/or Roth Account, as applicable) provided he has an immediate and
heavy financial need and the withdrawal is necessary to satisfy such need, as
provided below. If a Member has not withdrawn all amounts available under
Section 9.2, he must take a separate withdrawal of the amounts available under
Section 9.2 and that withdrawal shall not be treated as a withdrawal due to
hardship.

(vi)
As a condition for receiving a withdrawal pursuant to the provisions of this
Section 9.3(b), there must exist with respect to the Member an immediate and
heavy financial need to draw upon his Accounts. For purposes of this
subparagraph (b), the Benefits Administration Committee shall presume the
existence of an immediate and heavy financial need if the requested withdrawal
is on account of any of the following:

(A)
expenses for (or necessary to obtain) medical care that would be deductible
under Section 213(d) of the Code (determined without regard to whether the
expenses exceed 7.5 percent of adjusted gross income);

(B)
costs directly related to the purchase of a principal residence of the Member
(excluding mortgage payments);

(C)
payment of tuition and related educational fees, and room and board expenses,
for the next 12 months of post-secondary education of the Member, his spouse,
children or dependents (as defined in Section 152 of the Code and determined
without regard to Sections 152(b)(1), (b)(2) and (d)(1)(B) of the Code);

(D)
payment of amounts necessary to prevent eviction of the Member from his
principal residence or to avoid foreclosure on the mortgage of his principal
residence;


49



--------------------------------------------------------------------------------



(E)
payments for burial or funeral expenses for the Member’s deceased parent,
spouse, children or dependents (as defined in Section 152 of the Code and
without regard to Section 152(d)(1)(B) of the Code);

(F)
expenses for the repair of damages to the Member’s principal residence that
would qualify for the casualty deduction under Section 165 of the Code
(determined without regard to whether the loss exceeds 10 percent of the
Member’s adjusted gross income); or

(G)
the inability of the Member to meet such other expenses, debts, or other
obligations recognized by the Internal Revenue Service as giving rise to
immediate and heavy financial need for purposes of Section 401(k) of the Code.

The amount of the withdrawal may not be in excess of the amount of the financial
need of the Member, including an additional amount equal to 20 percent of the
amount otherwise needed to satisfy such financial need to pay any federal,
state, or local taxes and any amounts necessary to pay any penalties reasonably
anticipated to result from the hardship distribution.
(vii)
As a condition for receiving a withdrawal pursuant to the provisions of this
Section 9.3(b), the Member must demonstrate that the requested withdrawal is
necessary to satisfy the financial need described in (i) above. For purposes of
this subparagraph, the Benefits Administration Committee shall presume that the
withdrawal is necessary to satisfy the immediate and heavy financial need if the
following requirements are met:

(A)
The Member has obtained all distributions (other than hardship distributions)
available under all other retirement plans maintained by the Company and all
Associated Companies, including this Plan and including distribution of all cash
dividends currently available to the Member under Section 8.8 of the Plan and
all non-taxable loans available under all retirement plans maintained by the
Company and all Associated Companies, including this Plan, provided that the
loan repayments do not result in an additional financial hardship for the
Member.

(B)
The Member agrees to cease all Before-Tax Savings, Roth Contributions, and
After-Tax Savings under this Plan and under any other plans of the Company or of
any Associated Company for a period of not less than six months following the
hardship withdrawal.

The Benefits Administration Committee or its designee shall make determinations
of financial hardship in a uniform and nondiscriminatory manner, with reference
to all the relevant facts and circumstances and in accordance with applicable
tax law under Section 401(k) of the Code.
9.4
Form of Payment

Withdrawal payments shall be made in the form of cash, except that the Member
may request to receive the portion of his Accounts invested in the ITT Stock
Fund to be paid in shares of ITT Stock, with any fractional shares being paid in
cash.

50



--------------------------------------------------------------------------------



9.5
Death after Withdrawal Election

If a Member elects a withdrawal and dies after the issuance of the check(s) or
shares of ITT Stock comprising such withdrawal but prior to negotiation of such
check(s) comprising all or a portion of such distribution, then any unpaid cash
portion of the withdrawal as represented by the non-negotiated check(s) shall be
paid to his estate. If more than one check comprises such withdrawal and the
Member negotiates the first check but dies prior to the issuance of any
subsequent check, then any subsequent check shall be paid to his estate. If a
Member elects a withdrawal and dies prior to the issuance of any check(s) or
shares of ITT Stock comprising such withdrawal, then the withdrawal election
shall be voided.
9.6
Direct Rollover

Certain withdrawals or portions thereof paid pursuant to this Article 9 may be
“eligible rollover distributions” as defined and discussed in Section 11.7 and
are governed with respect thereto by such Section.

51



--------------------------------------------------------------------------------



ARTICLE 10
LOANS
10.1
General Conditions for Loans

Subject to the restrictions in this Article 10, at any time before Termination
of Employment, a Member may file an application in a form or manner approved by
the Benefits Administration Committee requesting a loan from his Accounts. By
filing the loan forms, the Member:
(a)
specifies the amount and the term of the loan;

(b)
agrees to the annual percentage rate of interest;

(c)
agrees to the finance charge;

(d)
promises to repay the loan; and

(e)
authorizes the Company to make regular payroll deductions to repay the loan,
with the loan repayments computed based on the frequency of the Member’s payroll
payments.

The Member shall certify in such application as to the existence and amount of
any outstanding loans (including any loans deemed distributed) from any
qualified plans maintained by the Company and all Associated Companies.
If at the time a loan is to be issued to a Member a prior loan has been deemed
distributed to the Member and not repaid, a new loan may only be issued to a
Member if the Member repays the unpaid loan balance, including accrued interest
to the date of repayment.
To the extent required by law and under such rules as the Benefits
Administration Committee shall adopt, loans shall also be made available on a
reasonably equivalent basis to any Beneficiary or former Employee who maintains
an account balance under the Plan and who is still a party-in-interest (within
the meaning of Section 3(14) of ERISA).
10.2
Amounts Available for Loans

A Member may request a loan in any specified whole dollar amount which must be
at least $1,000 but which, when added to the outstanding balance of any other
loans to the Member from this Plan or any other qualified plan of the Company or
any Associated Company, including the amount of any unpaid deemed loan
distribution and accrued interest thereon, does not exceed the lesser of:
(a)
50% of his Vested Share of his Accounts; or

(b)
$50,000, reduced by the excess of (i) the Member’s highest outstanding loan
balance(s) from this Plan or any other plan sponsored by the Company or any
Associated Company, if any, during the one-year period ending on the day before
the day the loan is made, over (ii) the outstanding balance of loans to the
Member from such plans on the date on which the loan is made.


52



--------------------------------------------------------------------------------



For purposes of determining amounts actually available for loans, a Member's
Accounts shall be determined based on the Loan Valuation Date at the time he
files his loan request with the Savings Plan Administrator or its designee.
10.3
Account Ordering for Loans

For purposes of processing a loan, the amount of such loan will be deducted from
the Member’s Accounts in the order set by the Benefits Administration Committee
under loan rules.
A loan is deducted from a Member’s Accounts as of the Loan Valuation Date.
Amounts so deducted and distributed to a Member as a Plan loan will not
participate in the investment experience of the Plan except as such amounts are
repaid to the Member’s Accounts. Loans will be deemed to be deducted from each
of the Investment Funds on a pro rata basis, provided, however, that no amount
shall be deemed to be deducted from the ITT Stock Fund until all amounts have
been withdrawn from all of the other Investment Funds, and provided further that
amounts invested in a Member’s SDA are not available as a source of any loans
described herein. Notwithstanding the foregoing, however, a Member may
reallocate his balance in the SDA to the other Investment Funds and such
Investment Funds may then be available as a source for loans.
10.4
Interest Rate for Loans

The Benefits Administration Committee shall establish and communicate to Members
a reasonable rate of interest for loans commensurate with the interest rates
charged by persons in the business of lending money for loans which would be
made under similar circumstances, as determined by the Benefits Administration
Committee, which interest rate shall remain in effect for the term of the loan,
except that with respect to a Member who enters the uniformed services of the
United States, the Member may elect to have the interest rate applicable to the
unpaid loan balance during the period of leave reduced to 6%.
10.5
Term and Repayment of Loan

(a)
The term of any loan shall be for a period of from 1 to 60 whole months, at the
election of the Member, provided that a Member who is using a loan to acquire
his own principal residence may elect to repay a loan over a period of whole
months between 1 and 180. Except as provided in (b) or (c) below, payments of
principal and interest will be made by after-tax payroll deductions or in a
manner agreed to by the Member and the Benefits Administration Committee in
substantially level amounts, but no less frequently than quarterly, in an amount
sufficient to amortize the loan over the repayment period. A Member who is
actively employed by the Company cannot elect to cease payroll deductions for
repayment of a loan. Except as set forth below with respect to Members who enter
the uniformed services of the United States, no extension of the loan term shall
be permitted after the loan is made. Repayment of the loan is made to the
Member’s Accounts from which the loan amount was deducted in the inverse order
to the Account Ordering for Loans described in Section 10.3; provided, however,
that if a Member’s loan is funded in part by an amount attributable to his Roth
Account and/or Roth Rollover Account, a proportionate share of each of the
Member’s loan payments shall be allocated to the Member’s Roth Account and/or
Roth Rollover Account, as applicable. Repayments are invested in the Member’s
Accounts in accordance with his current investment election. Loan repayments are
not credited with investment experience under the Plan until the first business
day following the day on which such repayments are received by the Trust Fund.


53



--------------------------------------------------------------------------------



(b)
If a Member with an outstanding loan takes a leave of absence to enter the
uniformed services of the United States, and such Member will receive military
differential wage payments (as defined in Section 3401(h) of the Code) in an
amount equal to or greater than his loan repayment, his after-tax payroll
deduction loan repayments shall continue during such leave of absence. If a
Member with an outstanding loan takes a leave of absence to enter the uniformed
services of the United States and such Member will not receive military
differential wage payments sufficient to cover his loan repayments, his
after-tax payroll deduction loan repayments shall be suspended during the period
of leave unless the Member elects to make payments directly by certified check
or money order. If payments are suspended, upon the Member’s reemployment from
the uniformed services, the period of repayment shall be extended by the number
of months of the period of service in the uniformed services or, if greater, the
number of months that would remain if the original loan term were five years
plus the number of months in the period of absence; provided, however, if the
Member incurs a Termination of Employment and requests a distribution pursuant
to Article 11, the loan shall be canceled, and the outstanding loan balance
shall be distributed pursuant to Article 11. The Member shall resume payments in
the same amount as before the leave with the balance of the loan (including any
interest that accrued during the period of uniformed service) due upon the
expiration of the repayment period. Alternatively, the Member may elect to have
the remaining balance (including any interest that accrued during the period of
uniformed service) reamortized in substantially level installments over the
extended term of the loan.

(c)
If a Member with an outstanding loan takes an authorized leave of absence
without pay or reduced pay that is less than the required loan payments, for
reasons other than to enter the uniformed services of the United States, the
Member shall pay any loan payments that become due during such leave directly to
the Plan, in the form and manner and at such time as may be prescribed by the
Benefit Administration Committee.

10.6
Frequency of Loan Requests

A Member may have no more than two loans outstanding at any time. Each loan
shall be evidenced by a promissory note payable to the Plan.
10.7
Prepayment of Loans

A Member may prepay the entire outstanding balance of a loan, with interest to
date of prepayment except as provided under Section 10.8, at any time. Partial
prepayments are not permitted.
10.8
Outstanding Loan Balance at Termination of Employment

Upon a Member’s Termination of Employment, the Deferred Member may continue to
make periodic repayments of his outstanding loans provided that his Accounts
plus his loan balance at the time of his Termination of Employment is greater
than $5,000, and provided further that if the Deferred Member requests a
distribution of his remaining Accounts pursuant to Article 11, the unpaid loan
balance shall be treated as an offset distribution. Effective with loans
approved on or after January 1, 2014, a Member will no longer be permitted to
continue to make loan repayments after the Member’s Termination of Employment.
If a Deferred Member fails to pay the loan balance in full or make loan
repayments in accordance with Section 10.5, the Benefits Administration
Committee may execute upon its security interest in the Member’s Accounts under
the Plan to satisfy the debt; provided, however, the Plan shall not levy

54



--------------------------------------------------------------------------------



against amounts held in the Member’s Accounts until such time as a distribution
of such Accounts could otherwise be made under the Plan.
10.9
Loan Default

Under certain circumstances, including, but not limited to, a Member’s failure
to make timely loan repayments, the Benefits Administration Committee may
declare the Member’s loan to be in default. If a Member’s loan is not repaid in
accordance with the terms contained in the promissory note and a default occurs,
the Plan may execute upon its security interest in the Member’s Accounts under
the Plan to satisfy the debt; provided, however, the Plan shall not levy against
amounts held in the Member’s Accounts until such time as a distribution of such
Accounts could otherwise be made under the Plan.
10.10
Incorporation by Reference

Any additional rules or restrictions as may be necessary to implement and
administer Plan loans shall be in writing and communicated to Members. Such
further documentation is hereby incorporated into the Plan by reference, and,
pursuant to Section 13.3, the Benefits Administration Committee is hereby
authorized to make such revisions to these rules, as it deems necessary or
appropriate on the advice of counsel.
10.11
Death after Loan Application

If a Member applies for a loan and dies after a check for the loan amount has
been issued but prior to negotiation of the check, then the loan shall be paid
to his estate or voided, at the option of the Benefits Administration Committee.
If a Member applies for a loan and dies before the check for the loan amount is
issued, then the loan application shall be voided.
10.12
Transfer of Loans

The Benefits Administration Committee may designate that the Plan will accept
the transfer of a loan from another qualified retirement plan on behalf of a
Member who becomes an Employee as a result of an acquisition by ITT or the
Company. Loans were transferred for prior participants in the Merged Frozen
Plans, the Merged Plans, the Merged Bargained Plan, and the Merged Hartzell
Plans as set forth in Appendices I, J, K, and L, respectively.

55



--------------------------------------------------------------------------------



ARTICLE 11
DISTRIBUTIONS
11.1
General

(a)
Upon Termination of Employment, a Member may apply for distribution of the value
of his Vested Share of his Accounts. Alternatively, upon Termination of
Employment, a Member whose Vested Share of his Accounts exceeds $5,000 may elect
to defer distribution of his Vested Share of his Accounts until December 31 of
the year in which he attains age 70½. If a Member terminates employment with no
Vested Share in his Accounts, he shall be deemed to have received a full
distribution of his benefit at the time of his Termination of Employment. If a
Member whose Vested Share of his Accounts exceeds $5,000 does not apply for a
distribution of his Vested Share of his Accounts within 90 days of his
Termination of Employment, he shall be deemed to be a Deferred Member. A
Deferred Member may elect a partial distribution of any portion of his Vested
Share of his Accounts in a lump sum amount at any time, and from time to time,
after his Termination of Employment, provided said Deferred Member is not
receiving installment payments pursuant to an election under Section 11.3. All
distributions under this Section 11.1(a) will be deemed to be deducted from each
of the Deferred Member’s Investment Funds on a pro rata basis, provided,
however, that no amount shall be deemed to be deducted from the ITT Stock Fund
until all amounts have been withdrawn from all of the other Investment Funds,
and provided further that amounts invested in an SDA are not available as a
source of any partial distributions described herein. Notwithstanding the
foregoing, however, a Deferred Member may reallocate the balance in his SDA to
other Investment Funds in the Plan as provided in Article 7 and such Investment
Funds may then be available as a source for partial distributions under this
Section.

(b)
Upon the death of a Member or Deferred Member, the value of the Vested Share of
such Member’s or Deferred Member’s Accounts shall be distributed to his
Beneficiary, subject to the following:

(i)
If the Member’s or Deferred Member’s Beneficiary is not the spouse of such
Member or Deferred Member, the Vested Share of the Member’s or Deferred Member’s
Accounts shall be distributed to the Beneficiary in accordance with said
Beneficiary’s election under Section 11.3; provided the entire value of the
Vested Share of the Member’s Accounts is distributed no later than five years
from the Member’s or Deferred Member’s date of death. Such nonspouse Beneficiary
may also elect partial distributions of the Member’s benefit in lump sums from
time to time during this five-year period, provided that the entire value of the
Vested Share of the Member’s Accounts is distributed no later than five years
from the Member’s or Deferred Member’s date of death.

(ii)
If the Member’s or Deferred Member’s Beneficiary is his spouse and the value of
the Accounts to be distributed to the spouse Beneficiary exceeds $5,000, such
spouse Beneficiary may elect to defer receipt of the Member’s or Deferred
Member’s Accounts until the December 31 Valuation Date of the year in which the
Member or Deferred Member would have reached age 70½. If a spouse Beneficiary’s
Accounts exceed $5,000 and the spouse Beneficiary does not apply for a
distribution of his Accounts within 90 days of the Member’s or Deferred Member’s
death, such spouse Beneficiary will be deemed to be a Deferred Member. Such
spouse Beneficiary will receive


56



--------------------------------------------------------------------------------



distribution of the Accounts as of the date the Member or Deferred Member would
have attained age 65, provided such spouse Beneficiary files application for
such distribution. A spouse Beneficiary may, however, file application for
distribution of such Accounts at any time prior to the December 31 Valuation
Date of the year in which the Member or Deferred Member would have reached age
70½. In addition to the methods of distribution in Section 11.3, a spouse
Beneficiary of a deceased Member or Deferred Member may elect a partial
distribution of any portion of his Accounts in a lump-sum amount at any time,
and from time to time and subject to the provisions of (a) above.
(c)
Notwithstanding any provision of the Plan to the contrary, distributions shall
commence as follows:

(i)
A Member or Deferred Member who is a “5-percent owner” as defined in Section
416(i) of the Code must commence distribution of his Accounts no later than
December 31 of the year in which he attains age 70½.

(ii)
A Member or Deferred Member who is not a “5-percent owner” as defined in Section
416(i) of the Code must commence distribution of his Accounts after his
Termination of Employment by December 31 of the later of the calendar year in
which the Member attains age 70½ or the calendar year in which the Member’s
Termination of Employment occurs.

(iii)
The Accounts of a Member or a Deferred Member who has attained age 70½ and is
required to commence distribution under this paragraph shall be paid under the
payment method described in Section 11.3(c)(ii) below if the Member or Deferred
Member does not apply for distribution and elect a form of payment before
payments are required to commence.

(d)
Notwithstanding the provisions of (a), (b), or (c), above, or Section 11.3
below, a Member or Deferred Member (or Beneficiary) may elect to commence
distribution of the value of the Vested Share of the Member’s Accounts held in
the ESOP portion of the Plan not later than one year after the end of the Plan
Year:

(i)
in which the Member separates from service on or after attaining age 65 or by
reason of Disability or death; or

(ii)
which is the fifth Plan Year following the Plan Year in which the Member
otherwise separates from service, unless the Member is reemployed by the Company
or any Associated Company before such year.

(e)
Notwithstanding the foregoing, in the event a Member or Deferred Member fails to
file a claim for benefits in accordance with the preceding sentence, the Member
or Deferred Member shall be deemed to have elected to defer distribution of his
Accounts to as soon as administratively practicable following the date the
Member terminated employment or attained age 70½, if later; provided that in no
event shall payment commence later than the April 1 following the calendar year
in which the Member terminated employment or attained age 70½, if later.


57



--------------------------------------------------------------------------------



11.2
Valuation Date and Conditions of Distribution

(a)
The value of any distribution will be determined as of the Valuation Date on
which a completed application for the distribution by the Member, Deferred
Member or Beneficiary is received and processed by the Savings Plan
Administrator (or its designee) or the next business day.

(b)
Application by the Member, Deferred Member or Beneficiary must be in a form or
manner approved by the Benefits Administration Committee or its designee.

(c)
Generally, all funds distributed will be paid as soon as practicable following
the applicable Valuation Date. If part of the distribution is to be paid in
stock, the stock certificate will be distributed after the check representing
the cash distribution has been distributed.

11.3
Methods of Distribution

After Termination of Employment occurs, and as soon as practicable following
application by the Member, Deferred Member or Beneficiary, distributions under
the Plan shall be made in the following manner:
(a)
All distributions from other than the ITT Stock Fund shall be made in cash.

(b)
Unless the Member, Deferred Member or Beneficiary elects to take ITT Stock for
distributions from the ITT Stock Fund, a distribution from such fund shall be in
cash. In all cases, fractional shares shall be paid in cash.

(c)
All distributions shall be made in the form of a lump sum payment, unless the
Member, Deferred Member or Beneficiary elects otherwise, as provided below. All
distributions shall be made as soon as practicable after receipt of the
application by the Member, Deferred Member or Beneficiary in accordance with
Section 11.2(b). However, with prior notice in a form or manner approved by the
Benefits Administration Committee, distribution may be made in one of the
installment methods of payment described in (i) or (ii) below, subject to the
restrictions provided below or in Section 11.1(b).

(i)
Provided the value of the Vested Share of the Member’s, Deferred Member’s or
Beneficiary’s Accounts is at least $5,000, and the first payment is at least
$1,000, by payment in annual installments over a period elected by the Member,
Deferred Member or Beneficiary. The period over which annual installments may be
paid may not exceed the life expectancy of the Member, Deferred Member or
Beneficiary, or if the Member or Deferred Member (for this purpose Deferred
Member does not include a spouse Beneficiary) is married, and so elects, the
joint life expectancy of the Member or Deferred Member and the Member’s or
Deferred Member’s spouse. All such installments shall be determined as follows:

(A)
The amount of the annual installments to be paid to each Member or Deferred
Member (or Beneficiary in the event of the Member’s or Deferred Member’s death)
making such an election shall be based upon the value of the Vested Share of his
Accounts as of the Valuation Date coinciding with or next following the date of
receipt by the Savings Plan Administrator or its designee of his completed
application and each anniversary thereof, and shall be determined by multiplying
such value by a fraction, the numerator of which shall be one


58



--------------------------------------------------------------------------------



and the denominator of which shall be the number of unpaid annual installments.
(B)
Any Member or Deferred Member who is no more than 70 years old and who elects
annual installment payments may, at any time thereafter, elect, by filing a
request with the Savings Plan Administrator or its designee, to cancel annual
installment payments. The Valuation Date applicable to such election shall be
the business day coinciding with or next following the date on which his
completed request is received and processed by the Savings Plan Administrator or
its designee. Such Member or Deferred Member may at any time thereafter, make
another payment election under the Plan, provided that he may elect only a lump
sum payment or partial distributions.

(C)
If a Member or Deferred Member’s Beneficiary is not his spouse, and the Member
is deceased, annual installment payments to such Beneficiary may not extend
beyond the end of the calendar year which contains the fifth anniversary of the
death of the Member or Deferred Member.

(ii)
Provided the value of the Vested Share of the Member’s, Deferred Member’s or
Beneficiary’s Accounts is at least $5,000, and the first payment is at least
$1,000, by payment in annual installments over the Member’s or Deferred Member’s
life expectancy or, if the Member or Deferred Member is married, and so elects,
over the joint life expectancies of the Member or Deferred Member and the
Member’s or Deferred Member’s spouse, as actuarially determined at the time of
commencement of the initial installment and as redetermined annually thereafter.
The amount of such installments will be based on the value of the Vested Share
of his Accounts as of the Valuation Date coinciding with or next following the
date of receipt by the Savings Plan Administrator or its designee of his
application and each anniversary thereof, and shall be determined by multiplying
such value by a fraction, the numerator of which shall be one and the
denominator of which shall be the number of years and fraction thereof of his
life expectancy based on his age and the mortality table adopted by the Benefits
Administration Committee for such purpose at the time the installment is
payable. Any Member or Deferred Member who is no more than 70 years old and who
elects annual installment payments over his life expectancy may at any time
thereafter elect to cancel such payments by filing a request with the Savings
Plan Administrator or its designee. Such Member or Deferred Member may, at any
time thereafter, make another payment election under the Plan. Life expectancy
installments described in this paragraph are not available to a Beneficiary who
is not the spouse of a Member or Deferred Member.

Installment payments under (i) or (ii) above shall be made in the form of ITT
Stock or cash, or both, as provided in (a) and (b), above.
(d)
If a Member or Deferred Member elects a distribution other than installments as
provided in (c)(i) or (c)(ii) above and the Member or Deferred Member dies after
the Valuation Date applicable to such distribution but prior to negotiation of
any check(s) comprising any portion of such distribution, then the distribution
otherwise payable in cash shall be paid to his estate. If more than one check
comprises the cash portion of such distribution and the Member or Deferred
Member negotiates the first check but dies prior to the negotiation of any
subsequent


59



--------------------------------------------------------------------------------



check, then any subsequent check shall be paid to his estate. If a Member or
Deferred Member elects a distribution and the Member or Deferred Member dies
prior to the Valuation Date applicable to such distribution, then the
distribution shall be paid to his Beneficiary.
(e)
If a Member or Deferred Member elects installment distributions as provided in
(c)(i) or (c)(ii) above and the Member or Deferred Member dies before all the
installments are paid, then the following provisions shall apply:

(iv)
If the Member’s or Deferred Member’s Beneficiary is not his spouse, and if an
installment is paid with a Valuation Date that occurred prior to the date of
death of the Member or Deferred Member and prior to the Member’s or Deferred
Member’s negotiation of the check comprising all or a portion of such
installment, then such installment (or portion thereof) shall be paid to his
estate; the remaining value of the Member’s or Deferred Member’s Accounts shall
be paid to his Beneficiary at one time.

(v)
If the Member’s or Deferred Member’s Beneficiary is not his spouse, such
Beneficiary may request annual installment payments, provided that the number of
installments does not extend beyond the end of the calendar year which contains
the fifth anniversary of the death of the Member or Deferred Member.

(vi)
If the Member’s or Deferred Member’s Beneficiary is his spouse, then such spouse
Beneficiary may continue receiving payment of the deceased Member’s or Deferred
Member’s Accounts pursuant to the same method of distribution elected by the
Member or Deferred Member, except that the spouse’s life expectancy shall be
substituted for the life expectancy of the Member. The spouse Beneficiary may,
at any time while receiving payment of such Accounts, elect, by filing a request
with the Savings Plan Administrator or its designee, to cancel installment
payments. Such spouse Beneficiary may at any time thereafter, elect a lump sum
payment or partial distributions, subject to the provisions of Section 401(a)(9)
of the Code.

(f)
The Vested Share of the Accounts of a Member who, following Termination of
Employment, fails to apply for distribution of such Accounts, shall be paid in
cash (or, if the Member so elects shares of ITT Stock) in the form of a lump sum
payment, provided that the value of the Vested Share of such Accounts is $5,000
or less on a Valuation Date no earlier than the next business day following his
Termination of Employment, without regard to the value of the Member’s Accounts
at the time of an earlier distribution.

In the event a Member who is subject to the provisions of the immediately
preceding paragraph and whose Vested Share of his Accounts is in excess of
$1,000 fails to make an affirmative election to either receive the lump sum
payment in cash or have it directly rolled over to an eligible retirement plan
pursuant to the provisions of Section 11.7 within such election period as shall
be prescribed by the Benefits Administration Committee, the Benefits
Administration Committee shall direct the Trustee to transfer such lump sum
payment to an individual retirement plan (within the meaning of Section
7701(c)(37) of the Code) (“IRA”) selected by the PFTIC; provided, however, that,
for purposes of applying the $1,000-threshold, a Member’s Roth Account and Roth
Rollover Account and the remainder of the Member’s Accounts shall be treated as
held under two separate plans. The IRA shall be maintained for the exclusive
benefit of the Member on whose behalf such transfer is made. The transfer shall
occur as soon as practicable following the end of the election period. The funds
in the IRA shall be invested in an investment product designed to preserve
principal and provide a

60



--------------------------------------------------------------------------------



reasonable rate of return, whether or not such return is guaranteed, consistent
with liquidity, as determined from time to time by the PFTIC. In implementing
the provisions of this paragraph, the Benefits Administration Committee and/or
the PFTIC as appropriate pursuant to the terms of this paragraph, shall:
(i)
enter into a written agreement with each IRA provider setting forth the terms
and conditions applicable to the establishment and maintenance of the IRA in
conformity with applicable law;

(ii)
furnish Members with notice of the Plan’s automatic rollover provisions,
including, but not limited to, a description of the nature of the investment
product in which the assets of the IRA will be invested and how the fees and
expenses attendant to the IRA will be allocated, and a statement that a Member
may roll over the assets of the IRA to another eligible retirement plan. Such
notice shall be provided to Members in such time and form as shall be prescribed
by the Benefits Administration Committee in accordance with applicable law;

(iii)
keep records, when appropriate, of a Member’s after-tax basis in the amount
transferred to the IRA; and

(iv)
fulfill such other requirements of the safe harbor contained in Department of
Labor Regulation §2550.404a-2 and, if applicable, the conditions of Department
of Labor Prohibited Transaction Class Exemption 2004-16.

Alternative methods of distribution may apply to that portion of a Member’s or a
Deferred Member’s Accounts attributable to a Prior Plan Account, as specified in
the applicable appendices to the Plan.
11.4
Death of Beneficiary

Notwithstanding any provision of the Plan to the contrary, upon the death of a
Beneficiary with Accounts remaining in the Plan, the remaining value of all such
Accounts shall be paid in a lump sum distribution within one year of the
Beneficiary’s death to the Beneficiary selected by the Beneficiary, if any, or
if no such Beneficiary has been named by the Beneficiary, the remaining value of
all such Accounts shall be paid in a lump sum distribution within one year of
the Beneficiary’s death to the estate of the Beneficiary.
11.5
Proof of Death and Right of Beneficiary or Other Person

The Benefits Administration Committee may require and rely on such proof of
death and such evidence of the right of any Beneficiary or other person to
receive the undistributed value of the Accounts of a deceased Member, Deferred
Member or Beneficiary as the Benefits Administration Committee may deem proper,
and its determination of death and of the right of such Beneficiary or other
person to receive payment shall be conclusive. Payment to any Beneficiary shall
be final and fully satisfy and discharge the obligation of the Plan with respect
to any and all Accounts of a deceased Member or Deferred Member.
In the event of a dispute regarding the account of a deceased Member or Deferred
Member, the Benefits Administration Committee may make a final determination, or
initiate or participate in any action or proceeding as may be necessary or
appropriate to determine any Beneficiary under the Plan.

61



--------------------------------------------------------------------------------



During the pendency of any action or proceeding, the Benefits Administration
Committee may deposit an amount equal to the disputed payment with the court and
such deposit shall relieve the Plan of all of its obligations with respect to
any such disputed Accounts. Alternatively the Benefits Administration Committee,
at its discretion, may direct any disputed accounts be invested in the Stable
Value Fund or such other as designated by the PFTIC pending the resolution of
any dispute regarding a deceased Member’s or Deferred Member’s Accounts.
11.6
Completion of Appropriate Notice

Except as provided in this Section, if the value the Vested Share of a Member’s
Accounts exceeds $5,000, an election by the Member or Deferred Member (for this
purpose Deferred Member does not include a spouse Beneficiary) to receive a
distribution prior to age 65 shall not be valid unless the written election is
made after the Member or Deferred Member has received the notice required under
Section 1.411(a)-11(c) of the Income Tax Regulations and within a reasonable
time before the effective date of the commencement of the distribution as
prescribed by said regulations. Such distribution may commence less than 30 days
after the notice required under Section 1.411(a)-11(c) of the Income Tax
Regulations is given, provided that:
(a)
the Benefits Administration Committee clearly informs the Member that he has a
right to a period of at least 30 days after receiving the notice to consider the
decision of whether or not to elect a distribution (and, if applicable, a
particular distribution option); and

(b)
the Member, after receiving the notice under Sections 411 and 417 of the Code,
affirmatively elects a distribution.

The Benefits Administration Committee may permit any notices to be given
electronically, in accordance with procedures to be established in the Benefits
Administration Committee’s sole discretion.
11.7
Direct Rollover of Certain Distributions

Notwithstanding any other provision of this Plan, with respect to any withdrawal
or distribution from this Plan pursuant to Article 9 or this Article 11 which is
determined by the Savings Plan Administrator or its designee to be an “eligible
rollover distribution,” the distributee may elect, at the time and in a manner
prescribed by the Benefits Administration Committee for such purpose, to have
the Plan make a “direct rollover” of all or part of such withdrawal or
distribution to a maximum of two “eligible retirement plans” which accept such
rollover. The following definitions apply to the terms used in this Section
11.7:
(a)
“Distributee” means:

(i)
a Member or Deferred Member;

(ii)
a Member’s or Deferred Member’s spouse Beneficiary;

(iii)
a Member’s or Deferred Member’s spouse or former spouse who is the alternate
payee under a qualified domestic relations order as defined in Section 414(p) of
the Code with regard to the interest of the spouse or former spouse; and

(iv)
a nonspouse Beneficiary.


62



--------------------------------------------------------------------------------



(b)
“Eligible rollover distribution” is any withdrawal or distribution of all or any
portion of an individual’s vested account balance owing to the credit of a
distributee, except that the following distributions shall not be eligible
rollover distributions:

(i)
any distribution that is one of a series of substantially equal periodic
payments made for the life or life expectancy of the distributee, or for a
specified period of ten years or more;

(ii)
any distribution required under Section 401(a)(9) of the Code;

(iii)
after-tax amounts (determined without regard to the exclusion for net unrealized
appreciation with respect to employer securities) unless such amount is rolled
over or transferred (i.e., directly rolled) to an individual retirement account
described in Section 408(a) of the Code, an individual retirement annuity
described in Section 408(b) of the Code, or a Roth individual retirement account
described in Section 408A(b) of the Code; or transferred (i.e., directly rolled)
to a qualified plan described in Section 401(a) of the Code or to an annuity
plan described in Section 403(b) of the Code provided such plan agrees to
separately account for such after-tax amount and earnings thereon;

(iv)
any in-service withdrawal that is made on account of hardship;

(v)
any distribution of Roth contributions unless such amount is rolled over to (A)
a Roth IRA described in section 408A(b) of the Code or (B) a designated Roth
account in an applicable retirement plan described in section 402A(e)(1) of the
Code that separately accounts for amounts transferred (and earnings thereon)
and, in either case, the rollover is permitted under section 402(c) of the Code;
and

(vi)
any other distribution that is not an eligible rollover distribution under the
Code or regulations thereunder.

(c)
“Eligible retirement plan” means any of the following types of plans that accept
the distributee’s eligible rollover distribution:

(i)
a qualified plan described in Section 401(a) of the Code;

(ii)
an annuity plan described in Section 403(a) of the Code;

(iii)
an individual retirement account or individual retirement annuity described in
Section 408(a) or 408(b) of the Code, respectively;

(iv)
an annuity contract described in Section 403(b) of the Code;

(v)
an eligible plan under Section 457(b) of the Code which is maintained by a
state, political subdivision of a state, or any agency or instrumentality of a
state or political subdivision of a state and which agrees to separately account
for amounts transferred into such plan from this Plan; and

(vi)
a Roth IRA described in Section 408A of the Code


63



--------------------------------------------------------------------------------



Notwithstanding the foregoing, with respect to a non-spouse Beneficiary, as
defined in (a)(iv) above, an eligible retirement plan will only be an individual
retirement account described in Section 408(a) of the Code, an individual
retirement annuity described in Section 408(b) of the Code, or a Roth individual
retirement account described in Section 408A(b) of the Code (collectively,
“IRA”) that is established on behalf of the non-spouse Beneficiary and that will
be treated as an inherited IRA pursuant to the provisions of Sections 402(c)(11)
and 408(d)(3)(C)(ii) of the Code.
(d)
“Direct rollover” means a payment by the Plan directly to the eligible
retirement plan specified by the distributee in cash and/or shares.

In the event that the provisions of this Section 11.7 or any part thereof cease
to be required by law as a result of subsequent legislation or otherwise, this
Section 11.7 or applicable part thereof shall be of no further force or effect
without necessity of further amendment of the Plan.
11.8
Elective Transfers from Plan

The Accounts of a Member or Deferred Member shall be eligible for an elective
transfer to a like transferee employee plan in connection with an asset or stock
acquisition, merger, or other similar transaction involving a change in employer
of the Member or Deferred Member (i.e., an acquisition or disposition within the
meaning of Treasury Regulation Section 1.410(b)-2(f)) or, with the permission of
the Benefits Administration Committee, in connection with the Member or Deferred
Member’s transfer of employment to a different job for which service does not
result in additional allocations under the Plan as set forth herein.
(a)
Elective Transfer. An elective transfer of a Member’s or Deferred Member’s
Accounts between this Plan and another qualified plan maintained by a transferee
shall be available only if the transfer meets the requirements of Section 414(l)
of the Code and each of the following requirements have been met:

(i)
Voluntary Election

(A)
Member Election

The transfer must have been conditioned upon a voluntary, fully informed
election by the Member or Deferred Member to transfer such Accounts to such
transferee plan.
(B)
Benefit Retention Alternative

In making the voluntary election provided for in this section, the Member or
Deferred Member shall have had the option of retaining such Member’s or Deferred
Member’s Accounts (including all optional forms of benefit) under this Plan.
Restrictions may apply to the Member’s or Deferred Member’s Accounts as set
forth in the applicable Appendices.
(C)
Spousal Election

If Sections 401(a)(11) and 417 of the Code otherwise apply to the Accounts, the
spousal consent requirements of such section must have been met with respect to
the transfer of benefits.

64



--------------------------------------------------------------------------------



(D)
Notice Requirement

The notice requirement under Section 417 of the Code, if applicable, must have
been met with respect to the Member or Deferred Member and spousal transfer
election.
(ii)
Amount of Benefit Transferred

The amount of the Accounts transferred, including the amount of any
contemporaneous Section 401(a)(31) of the Code transfer to the transferee plan,
must have equaled the entire balance of Accounts under the Plan of the Member or
Deferred Member whose Accounts are being transferred.
(iii)
Benefit Under the Transferee Plan

An elective transfer may be permitted even if the Member’s or Deferred Member’s
Accounts are not fully vested, provided that the requirements of Section
411(a)(10) of the Code are satisfied by the transferee employee plan.
(b)
Status of Elective Transfer as Distribution

The transfer of Accounts pursuant to the elective transfer rules of this Section
generally is not treated as a distribution for purposes of Section 401(a) of the
Code (except to the extent the Member is eligible to receive a full distribution
of his Accounts under this Plan on the date of the transfer). In all cases,
however, the transfer is not treated as a distribution for purposes of the
minimum distribution requirements of Section 401(a)(9) of the Code.
11.9
Elective Transfer to Plan

The Plan shall accept elective transfers from plans qualified under Section
401(a) of the Code that result from an asset or stock acquisition, merger, or
other similar transaction involving a change in employer of an individual who is
eligible to become a Member (i.e., an acquisition or disposition within the
meaning of Treasury Regulation Section 1.410(b)-2(f)) or, with the permission of
the Benefits Administration Committee, in connection with the individual’s
transfer of employment to a different job for which service does not result in
additional allocations under the Plan, provided that the elective transfer meets
the requirements of Section 414(1) of the Code and Treasury Regulation Section
1.411(d)-(4), Q&A-3.
11.10
Minimum Required Distributions

Notwithstanding any other provision of this Article 11, all distributions from
the Plan shall conform to the requirements of Section 401(a)(9) of the Code,
including the incidental death benefit provisions of Section 401(a)(9)(G) of the
Code. Distributions under this Article 11 shall meet the requirements of
Treasury Regulation Sections 1.401(a)(9)-2 through 1.401(a)(9)-9. Such
requirements shall be administered in accordance with the regulations issued
under Section 401(a)(9) of the Code, as follows:
(a)
The portion of any distribution that constitutes a required minimum distribution
under Section 401(a)(9) of the Code shall be the lesser of:

(i)
the quotient obtained by dividing the Member’s Accounts by the distribution
period in the Uniform Lifetime Table set forth in Treasury Regulation Section
1.401(a)(9)-9,


65



--------------------------------------------------------------------------------



using the Member’s age as of the Member’s birthday in the distribution calendar
year; or
(ii)
if the Member’s sole designated beneficiary for the distribution calendar year
is the Member’s spouse, and the spouse is more than ten years younger than the
Member, the quotient obtained by dividing the Member’s Accounts by the number in
the Joint and Last Survivor Table set forth in Treasury Regulation Section
1.401(a)(9)-9, using the Member’s and spouse’s attained ages as of the Member’s
and the spouse’s birthdays in the distribution calendar year.

The provisions of Section 401(a)(9) of the Code and the regulations thereunder
shall override any Plan provision that is inconsistent with Section 401(a)(9) of
the Code.
(b)
For purposes of paragraph (a) above, the following definitions apply:

(i)
“Designated beneficiary” means the individual who is designated as the
Beneficiary and is the designated beneficiary under Section 401(a)(9) of the
Code and applicable Treasury Regulations. In the event a trust is designated as
the beneficiary of the Member, the beneficiaries of the trust shall be deemed
designated beneficiaries provided the applicable requirements set forth in
Treasury Regulation Section 1.401(a)(9)-4 are met.

(ii)
“Distribution calendar year” means a calendar year for which a minimum
distribution is required. For a Member who is a 5-percent owner in active
service, the first distribution calendar year is the calendar year in which the
Member attains age 70½. For a Member who is not a 5-percent owner, the first
distribution calendar year is the later of the calendar year in which the Member
attains age 70½ or the year in which the Member terminates employment.

(iii)
“Life expectancy” means life expectancy as computed by use of the Single Life
Table in Treasury Regulation Section 1.401(a)(9)-9, Q & A-1.

(iv)
“Member’s Accounts” means the balance of the Member’s Accounts as of the last
Valuation Date in the calendar year immediately preceding the distribution
calendar year (“valuation calendar year”) increased by the amount of
contributions made and allocated or forfeitures allocated to the Member’s
Accounts as of dates in the valuation calendar year after such last Valuation
Date and decreased by distributions made in the valuation calendar year after
such last Valuation Date. The Member’s Accounts for the valuation calendar year
include any amounts rolled over or transferred to the Plan either in the
valuation calendar year or in the distribution calendar year if distributed or
transferred in the valuation calendar year.


66



--------------------------------------------------------------------------------



ARTICLE 12
MANAGEMENT OF FUNDS
12.1
Appointment of PFTIC

As of January 1, 2016, the PFTIC shall consist of the individuals holding the
following corporate titles with the Plan Sponsor as of such date:
(a)
Vice President and Treasurer;

(b)
Vice President and Chief Accounting Officer;

(c)
Vice President, Total Rewards;

(d)
Vice President and Chief Tax Officer;

(e)
Executive Director, Global Benefits & Wellness Programs; and

(f)
Accounting Manager.

Any member of the PFTIC may resign by delivering his written resignation to the
Board of Directors and Secretary of the PFTIC and shall be deemed to resign when
the member ceases to be employed by the Company and all Associated Companies. In
the event that a member of the PFTIC resigns or is deemed to resign after
January 1, 2016, his or her successor, if any, shall be an individual employed
by the Plan Sponsor who is elected by a majority of the then current members of
the PFTIC, provided that such elected individual agrees to serve as a member of
the PFTIC.
12.2
Duties of PFTIC

The PFTIC shall be responsible for the management of the assets of the Plan,
except as otherwise expressly provided herein. The members of the PFTIC shall
elect a Chairman from their number and a Secretary who may be, but need not be,
one of the members of the PFTIC; may appoint from their number such committees
with such powers as they shall determine; may authorize one or more of their
number or any agent to execute or deliver any instrument or make any payment on
their behalf; may retain counsel and employ agents and such clerical and
accounting services as they may require in carrying out the provisions of the
Plan; and may allocate among themselves or delegate to other persons all or such
portion of their duties hereunder as they in their sole discretion decide.
The PFTIC shall have the authority to appoint and provide for use of investment
managers, and to establish one or more Trusts for the Plan pursuant to trust
instruments approved or authorized by the PFTIC. In discharging its
responsibility, the PFTIC shall evaluate and monitor the investment performance
of the investment managers and the Trustee.
The PFTIC is designated a named fiduciary of the Plan within the meaning of
Section 402(a) of ERISA.
12.3
Meetings

The PFTIC shall hold meetings upon such notice, at such place or places, and at
such time or times as it may determine. The action of at least a majority of the
members of the PFTIC expressed from

67



--------------------------------------------------------------------------------



time to time by a vote at a meeting or in writing without a meeting shall
constitute the action of the PFTIC and shall have the same effect for all
purposes as if assented to by all members of the PFTIC at the time in office. No
member of the PFTIC shall receive any compensation for his service as such.
12.4
Compensation and Bonding

The members of the PFTIC shall serve without compensation for their services as
such. Except as may otherwise be required by law, no bond or other security need
be required of any member in that capacity in any jurisdiction.
12.5
Trust Fund

All the funds of the Plan shall be held by a Trustee appointed from time to time
by the PFTIC in one or more trusts under a trust instrument or instruments
approved or authorized by the PFTIC for use in providing the benefits of the
Plan; provided that no part of the corpus or income of the Trust Fund shall be
used for, or diverted to, purposes other than for the exclusive benefit of
Members, Deferred Members and Beneficiaries.
12.6
Benefit Statements

A Member and a Deferred Member (or, in the event of the death of the Member or
Deferred Member, a Beneficiary) shall be furnished with a statement setting
forth the value of his Accounts, the Vested Share of his Accounts and such other
information as required under Section 105(a) of ERISA. Such statement shall be
furnished in the time and manner prescribed by Section 105(a) of ERISA and
related guidance thereto.
12.7
Fiscal Year

The fiscal year of the Plan and the Trust shall end on the 31st day of December
of each year or at such other date as may be designated by the PFTIC.

68



--------------------------------------------------------------------------------



ARTICLE 13
ADMINISTRATION OF PLAN
13.1
Plan Administrator

The responsibility for carrying out all phases of the administration of the
Plan, except those connected with management of assets, shall be placed in a
Benefits Administration Committee. The Benefits Administration Committee shall
be the administrator of the Plan within the meaning of Section 3(16)(A) of ERISA
and shall have authority and responsibility for general supervision of the
administration of the Plan.
13.2
Appointment of Benefits Administration Committee

Effective January 1, 2016, the Benefits Administration Committee shall consist
of the individuals holding the following corporate titles with the Plan Sponsor
as of January 1, 2016:
(a)
Vice President and Treasurer;

(b)
Vice President and Chief Accounting Officer;

(c)
Vice President, Total Rewards;

(d)
Executive Director, Global Benefits & Wellness Programs; and

(e)
Accounting Manager.

Any member of the Benefits Administration Committee may resign by delivering his
written resignation to the Board of Directors and Secretary of the Benefits
Administration Committee and shall be deemed to resign when the member ceases to
be employed by the Company and all Associated Companies. In the event that a
member of the Benefits Administration Committee resigns or is deemed to resign
after January 1, 2016, his or her successor, if any, shall be an individual
employed by the Plan Sponsor who is elected by a majority of the then current
members of the Benefits Administration Committee, provided that such elected
individual agrees to serve as a member of the Benefits Administration Committee.
13.3
Powers of Benefits Administration Committee.

(a)
The Benefits Administration Committee is designated a named fiduciary within the
meaning of Section 402(a) of ERISA and shall have authority and responsibility
for general supervision of the administration of the Plan. For purposes of the
regulations under Section 404(c) of ERISA, the Benefits Administration Committee
shall be the designated fiduciary responsible for safeguarding the
confidentiality of all information relating to the purchase, sale and holding of
employer securities and the exercise of shareholder rights appurtenant thereto.
The Benefits Administration Committee shall safeguard such information pursuant
to written procedures providing for such confidentiality. In addition, for
purposes of avoiding any situation for undue employer influence in the exercise
of any shareholder rights, the Benefits Administration Committee shall appoint
an independent fiduciary, who shall not be affiliated with any sponsor of the
Plan, to ensure the maintenance of confidentiality pursuant to the regulations
under Section 404(c) of ERISA.


69



--------------------------------------------------------------------------------



(b)
The Benefits Administration Committee shall have total and complete discretion
to interpret the Plan, including, but not limited to, the discretion to (i)
decide all questions arising in the administration, interpretation and
application of the Plan including the power to construe and interpret the Plan;
(ii) decide all questions relating to an individual’s eligibility to participate
in the Plan and/or eligibility for benefits and the amounts thereof; (iii)
decide all facts relevant to the determination of eligibility for benefits or
participation; and (iv) determine the amount, form and timing of any
distribution to be made hereunder. In making its decisions, the Benefits
Administration Committee shall be entitled to, but need not rely upon,
information supplied by a Member, Deferred Member, Beneficiary, or
representative thereof.

(c)
The members of the Benefits Administration Committee shall elect a Chairman from
their number and a Secretary who may be, but need not be, one of the members of
the Benefits Administration Committee; may appoint from their number such
committees with such powers as they shall determine; may authorize one or more
of their number or any agent to execute or deliver any instrument or make any
payment on their behalf; may retain counsel and employ agents and such clerical
and accounting services as they may require in carrying out the provisions of
the Plan; and may allocate among themselves or delegate to other persons all or
such portion of their duties hereunder as they in their sole discretion decide.
The Benefits Administration Committee may also delegate to any other person or
persons the authority and responsibility of administering the Plan including,
but not limited to, telephone access by voice response or representatives, and
completing Plan transactions using forms or by other means, in accordance with
the provisions of the Plan and any policies which, from time to time, may be
established by the Benefits Administration Committee.

(d)
Subject to the limitations of the Plan, the Benefits Administration Committee
from time to time shall establish rules or regulations for the administration of
the Plan and the transaction of its business. The Benefits Administration
Committee shall have full discretionary authority, except as to matters which
the Board of Directors from time to time may reserve to itself, to interpret the
Plan and to make factual determinations regarding any and all matters arising
hereunder, including but not limited to, the right to determine eligibility for
benefits, the right to construe the terms of the Plan and the right to remedy
possible ambiguities, inequities, inconsistencies or omissions. The Benefits
Administration Committee shall also have the right to exercise powers otherwise
exercisable by the Board of Directors hereunder to the extent that the exercise
of such powers does not involve the management of Plan assets nor, in the
judgment of the Benefits Administration Committee, a substantial number of
persons. In addition, where the number of persons is deemed to be substantial,
the Benefits Administration Committee shall have the further right to exercise
such powers as may be delegated to the Benefits Administration Committee by the
Board of Directors.

(e)
Subject to applicable federal and state Law, all interpretations, determinations
and decisions of the Benefits Administration Committee or the Board of Directors
in respect of any matter hereunder shall be final, conclusive and binding on all
parties affected thereby.

13.4
Meetings

The Benefits Administration Committee shall hold meetings upon such notice, at
such place or places, and at such time or times as it may from time to time
determine.

70



--------------------------------------------------------------------------------



13.5
Action by Benefits Administration Committee

The action of at least a majority of the members of the Benefits Administration
Committee expressed from time to time, by a vote at a meeting or in writing
without a meeting, shall constitute the action of the Benefits Administration
Committee and shall have the same effect for all purposes as if assented to by
all members of the Benefits Administration Committee at that time in office.
13.6
Compensation

No member of the Benefits Administration Committee shall receive any
compensation from the Plan for his services as such and, except as required by
law, no bond or other security shall be required of him in such capacity in any
jurisdiction.
13.7
Plan Assets

The Trustee shall be appointed by the PFTIC and shall enter into an agreement
with the PFTIC for the purpose of investing and reinvesting contributions
designated for the ITT Stock Fund or other assets of the Plan as provided in
Article 12. The PFTIC shall provide for the investing and reinvesting of
contributions in designated investment funds as required herein. All benefits to
which a Member, Deferred Member, or Beneficiary may be entitled from the Plan
will be paid at the direction of the Benefits Administration Committee.
13.8
Powers and Duties

The powers and duties of the Benefits Administration Committee, PFTIC and the
Trustee with respect to each group’s responsibilities under the Plan shall be
specified herein or in a separate trust agreement.
13.9
Records

The Benefits Administration Committee shall see that books of account are kept
which show all receipts and disbursements and a complete record of the operation
of the Plan, including records of each Member’s and Deferred Member’s Accounts.
13.10
Claims

When any individual makes a claim for benefits under the Plan, such claim shall
be handled under the claims and appeals procedures established by the Benefits
Administration Committee.

71



--------------------------------------------------------------------------------



ARTICLE 14
AMENDMENT AND TERMINATION
14.1
Amendment of Plan

The Board of Directors or its delegate reserves the right at any time and from
time to time, and retroactively if deemed necessary or appropriate to conform
with governmental regulations or other policies, to modify or amend in whole or
in part any or all of the provisions of the Plan; provided that no such
modification or amendment (a) shall make it possible for any part of the funds
of the Plan to be used for, or diverted to, purposes other than for the
exclusive benefit of Members, Deferred Members and Beneficiaries; or (b) shall
increase the duties of the Trustee without its consent thereto in writing, other
than to comport with changes in the Code, ERISA or the rules thereunder. Except
as may be required to conform with governmental regulations, no such amendment
shall adversely affect the rights of any Member or Deferred Member with respect
to contributions made on his behalf prior to the date of such amendment.
However, no amendment shall make it possible for any part of the funds of the
Plan to be used for, or diverted to, purposes other than for the exclusive
benefit of persons entitled to benefits under the Plan. Except to the extent
permitted under Section 411(d)(6) of the Code and regulations issued thereunder,
no amendment shall be made which has the effect of decreasing the balance of the
Accounts of any Member or Deferred Member or of reducing the nonforfeitable
percentage of the balance of the Accounts of a Member or Deferred Member below
the nonforfeitable percentage computed under the Plan as in effect on the date
on which the amendment is adopted, or if later, the date on which the amendment
becomes effective. In addition, no amendment shall be made that has the effect
of eliminating or restricting an optional form of benefit to the extent it is
protected under Section 411(d)(6) of the Code.
14.2
Termination of Plan

(a)
The Plan is entirely voluntary. The Board of Directors reserves the right at any
time to terminate the Plan or to suspend, reduce or partially or completely
discontinue contributions thereto. In the event of such termination or partial
termination of the Plan or complete discontinuance of contributions, the
interests of Members and Deferred Members shall automatically become
nonforfeitable.

(b)
Upon termination of the Plan, Before-Tax Savings and/or Roth Contributions, with
earnings thereon, shall only be distributed to Members if (i) neither the
Company nor an Associated Company establishes or maintains a successor defined
contribution plan, and (ii) payment is made to the Members in the form of a lump
sum distribution (as defined in Section 402(e)(4)(D) of the Code, without regard
to subclauses (I) through (IV) of clause (i) thereof). For purposes of this
paragraph, a “successor defined contribution plan” is a defined contribution
plan (other than an employee stock ownership plan as defined in Section
4975(e)(7) of the Code (“ESOP”) or a simplified employee pension as defined in
Section 408(k) of the Code (“SEP”)) which exists at the time the Plan is
terminated or within the 12-month period beginning on the date all assets are
distributed. However, in no event shall a defined contribution plan be deemed a
successor plan if fewer than 2 percent of the employees who are eligible to
participate in the Plan at the time of its termination are or were eligible to
participate under another defined contribution plan of the Company or an
Associated Company


72



--------------------------------------------------------------------------------



(other than an ESOP or a SEP, as herein defined) at any time during the period
beginning 12 months before and ending 12 months after the date of the Plan’s
termination.
14.3
Merger or Consolidation of Plan

The Board of Directors or its delegate may, in its sole discretion, merge this
Plan with another qualified plan or transfer a portion of the Plan’s assets or
liabilities to another qualified plan, subject to any applicable legal
requirement. The Plan may not be merged or consolidated with, nor may its assets
or liabilities be transferred to, any other plan unless each Member, Deferred
Member, or Beneficiary under the Plan would, if the resulting plan were then
terminated, receive a benefit immediately after the merger, consolidation, or
transfer which is equal to or greater than the benefit he would have been
entitled to receive immediately before the merger, consolidation, or transfer if
the Plan had then terminated.

73



--------------------------------------------------------------------------------



ARTICLE 15
TENDER OFFER
15.1
Applicability

The provisions of this Article 15 shall apply in the event any person, either
alone or in conjunction with others, makes a tender offer, or exchange offer, or
otherwise offers to purchase or solicits an offer to sell to such person one
percent or more of the outstanding shares of a class of ITT Stock held by the
Trustee hereunder (herein jointly and severally referred to as a “tender
offer”). As to any tender offer, each Member and Deferred Member (or Beneficiary
in the event of the death of the Member or Deferred Member) shall have the right
to determine confidentially whether shares held subject to the Plan will be
tendered.
15.2
Instructions to Trustee

In the event a tender offer for ITT Stock is commenced, the Benefits
Administration Committee, promptly after receiving notice of the commencement of
such tender offer, shall transfer certain of its recordkeeping functions to an
independent recordkeeper. The functions so transferred shall be those necessary
to preserve the confidentiality of any directions given by the Members and
Deferred Members (or Beneficiary in the event of the death of the Member or
Deferred Member) in connection with the tender offer. The Trustee may not take
any action in response to a tender offer except as otherwise provided in this
Article 15. Each Member, Deferred Member, and Beneficiary is, for all purposes
of this Article 15, hereby designated a named fiduciary within the meaning of
Section 402(a)(2) of ERISA with respect to the shares of ITT Stock allocated to
his Accounts, determined as herein described. An individual’s proportionate
share of the ITT Stock Fund as to which he holds fiduciary status for purposes
of responding to a tender or exchange offer shall be determined at the time such
fiduciary rights are exercisable by multiplying the number of shares credited at
that time to the ITT Stock Fund by a fraction, the numerator of which is the
value (as of the Valuation Date designated by the Benefits Administration
Committee for this purpose) of that part of the individual’s Accounts invested
in the ITT Stock Fund and the denominator of which is the aggregate value of all
amounts allocated to the ITT Stock Fund. Each Member and Deferred Member (or
Beneficiary in the event of the death of the Member or Deferred Member) may
direct the Trustee to sell, offer to sell, exchange or otherwise dispose of the
ITT Stock allocated to any such individual’s Accounts in accordance with the
provisions, conditions and terms of such tender offer and the provisions of this
Article 15, provided, however, that such directions shall be confidential and
shall not be divulged by the Trustee or independent recordkeeper to the Company
or to any director, officer, employee or agent of the Company, it being the
intent of this provision of Section 15.2 to ensure that the Company (and its
directors, officers, employees and agents) cannot determine the direction given
by any Member, Deferred Member or Beneficiary. Such instructions shall be in
such form and shall be filed in such manner and at such time as the Trustee may
prescribe. The confidentiality provision of this Section shall likewise apply to
the directions given to, and actions taken by, the Trustee pursuant to Section
15.5.
15.3
Trustee Action on Member Instructions

The Trustee shall sell, offer to sell, exchange or otherwise dispose of the ITT
Stock allocated to the Member’s, Deferred Member’s or Beneficiary’s Accounts
with respect to which it has received directions to do so under this Article 15
or as provided in Section 15.5. The proceeds of a disposition directed by a
Member, Deferred Member or Beneficiary from his Accounts under this Article 15
shall

74



--------------------------------------------------------------------------------



be allocated to such individual’s Accounts and be governed by the provisions of
Section 15.5 or other applicable provisions of the Plan and the trust agreements
established under the Plan.
15.4
Action With Respect to Members Not Instructing the Trustee or Not Issuing Valid
Instructions

To the extent to which Members, Deferred Members and Beneficiaries do not issue
valid directions to the Trustee to sell, offer to sell, exchange or otherwise
dispose of the ITT Stock allocated to their Accounts, such individuals shall be
deemed to have directed the Trustee that such shares remain invested in ITT
Stock subject to all provisions of the Plan, including Section 15.5 and the
trust agreements established under the Plan.
15.5
Investment of Plan Assets after Tender Offer

To the extent possible, the proceeds of a disposition of ITT Stock in an
individual’s Accounts shall be reinvested in ITT Stock by the Trustee as
expeditiously as possible in the exercise of the Trustee’s fiduciary
responsibility and shall otherwise be held by the Trustee subject to the
provisions of the trust agreement, the Plan and any applicable note or loan
agreement. In the event that ITT Stock is no longer available to be acquired
following a tender offer, the Company may direct the substitution of new
employer securities for the ITT Stock or for the proceeds of any disposition of
ITT Stock. Pending the substitution of new employer securities or the
termination of the Plan and trust, the Trust Fund shall be invested in such
securities as the Trustee shall determine; provided, however, that, pending such
investment, the Trustee shall invest the cash proceeds in short-term securities
issued by the United States of America or any agency or instrumentality thereof
or any other investments of a short-term nature, including corporate obligations
or participations therein and interim collective or common investment funds.

75



--------------------------------------------------------------------------------



ARTICLE 16
GENERAL AND ADMINISTRATIVE PROVISIONS
16.1
Relief from Liability

The Plan is intended to constitute a Plan as described in Section 404(c) of
ERISA and Title 29 of the Code of Federal Regulations Section 2550.404c-1. The
Plan fiduciaries are relieved of any liability for any losses that are the
direct and necessary result of investment instructions given by any Member,
Deferred Member or Beneficiary.
16.2
Payment of Expenses

(a)
Direct charges and expenses arising out of the purchase or sale of securities
and taxes levied on or measured by such transactions, and any investment
management fees, with respect to any Investment Fund, may be paid in part by the
Company. Any such charges, expenses, taxes and fees not paid by the Company
shall be paid from the Investment Fund with respect to which they are incurred.

(b)
An annual charge to the Trust Fund of up to 0.25% of the market value of the
assets held by such Trust Fund may be charged and applied to satisfy expenses
incurred in conjunction with Plan administration, including, but not limited to,
Trustee, recordkeeping, and audit fees; the Company shall pay all other expenses
reasonably incurred in administering the Plan, including expenses of the
Benefits Administration Committee, the PFTIC and the Trustee, such compensation
to the Trustee as from time to time may be agreed between the PFTIC and Trustee,
fees for legal services, any investment management fees not paid pursuant to
Section 16.2(a), and all taxes, if any.

16.3
Source of Payment

Benefits under the Plan shall be payable only out of the Trust Fund, and the
Company shall not have any legal obligation, responsibility or liability to make
any direct payment of benefits under the Plan. Neither the Company nor the
Trustee guarantees the Trust Fund against any loss or depreciation or guarantees
the payment of any benefit hereunder. No person shall have any rights under the
Plan with respect to the Trust Fund, or against the Company, except as
specifically provided for herein.
16.4
Inalienability of Benefits

Except as specifically provided in the Plan or as Section 401(a)(13) of the Code
or other applicable law may otherwise require or as may be required under the
terms of a qualified domestic relations order, no benefit under the Plan shall
be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance or charge, and any attempts so to do shall be
void, nor shall any such benefit be in any manner liable for or subject to
debts, contracts, liabilities, engagements or torts of the person entitled to
such benefit; and in the event that the Benefits Administration Committee shall
find that any attempt has been made to anticipate, alienate, sell, transfer,
assign, pledge, encumber or charge any of the benefits under the Plan of any
Member, Deferred Member or Beneficiary who is or may become entitled to benefits
hereunder, except as specifically provided in the Plan or as applicable law may
otherwise require, then such benefit shall cease and terminate, and in that
event the Benefits Administration Committee shall hold or apply the same to or
for the benefit of such

76



--------------------------------------------------------------------------------



Member, Deferred Member or Beneficiary who is or may become entitled to benefits
hereunder, his spouse, children, parents or other blood relatives, or any of
them.
A Member’s benefit under the Plan shall be offset or reduced by the amount the
Member is required to pay to the Plan under the circumstances set forth in
Section 401(a)(13)(C) of the Code.
A Member’s benefit under the Plan shall be distributed as required because of
the enforcement of a federal tax levy made pursuant to Section 6331 of the Code
or the collection by the United States on a judgment resulting from an unpaid
tax assessment.
16.5
No Right to Employment

Nothing herein contained nor any action taken under the provisions hereof shall
be construed as giving any Employee the right to be retained in the employ of
the Company.
16.6
Prevention of Escheat

Notwithstanding the foregoing, if the Benefits Administration Committee is
unable to locate any person to whom a payment is due under the Plan or any
person fails to present a check for payment in a timely manner, the amount due
such person shall be forfeited at such time as the Benefits Administration
Committee shall determine in its sole discretion and pursuant to
nondiscriminatory rules established for that purpose (but in all events prior to
the time such payment would otherwise escheat under any applicable State law).
If, however, such a person later files a claim for such payment before the Plan
is terminated, the benefit will be reinstated and payment made without any
interest earned thereon.
All forfeitures under the Plan that are not expressly provided for herein shall
be used to reduce future Company contributions or pay Plan expenses.
16.7
Uniform Action

Action by the Benefits Administration Committee shall be uniform in nature as
applied to all persons similarly situated, and no such action shall be taken
which will discriminate in favor of any Members who are Highly Compensated
Employees.
16.8
Headings

The headings of the sections in this Plan are placed herein for convenience of
reference and in the case of any conflict, the text of the Plan, rather than
such headings, shall control.
16.9
Use of Pronouns

The masculine pronouns as used herein shall be equally applicable to both men
and women, and words used in the singular are intended to include the plural,
whenever appropriate.
16.10
Construction

The Plan shall be construed, regulated and administered in accordance with the
laws of the State of New York, subject to the provisions of applicable federal
laws.

77



--------------------------------------------------------------------------------



16.11
Restrictions on Certain Directors and Executive Officers

Members who are directors or executive officers (or the equivalent thereof) of
ITT or an Associated Company may be subject to certain additional restrictions
in connection with this Plan. The Benefits Administration Committee shall have
procedures to address these restrictions, which shall be determined in
consultation with ITT’s securities lawyers.

78



--------------------------------------------------------------------------------



ARTICLE 17
TOP-HEAVY PROVISIONS
17.1
Definitions

The following definitions apply to the terms used in this Section:
(a)
“applicable determination date” means for the first Plan Year of the Plan, the
last day of the Plan Year, and for any subsequent Plan Year, the last day of the
preceding Plan Year;

(b)
“top-heavy ratio” means the ratio of (i) the value of the aggregate of the
Accounts under the Plan for key employees to (ii) the value of the aggregate of
the Accounts under the Plan for all key employees and non-key employees;

(c)
“key employee” means any employee or former employee (including any deceased
employee) who at any time during the Plan Year that includes the applicable
determination date was an officer of the Company or Associated Company having
Statutory Compensation greater than $130,000 (as adjusted under Section
416(i)(1) of the Code for Plan Years beginning after December 31, 2002), a
5-percent owner (as defined in Section 416(i)(1)(B)(i) of the Code) of the
Company or Associated Company, or a 1-percent owner (as defined in Section
416(i)(1)(B)(ii) of the Code) of the Company or Associated Company having
Statutory Compensation of more than $150,000. The determination of who is a key
employee will be made in accordance with Section 416(i) of the Code and the
applicable regulations and other guidance of general applicability issued
thereunder;

(d)
“non-key employee” means any Employee who is not a key employee;

(e)
“applicable Valuation Date” means the Valuation Date coincident with or
immediately preceding the applicable determination date;

(f)
“required aggregation group” means any qualified plan(s) of the Company or an
Associated Company (including plans that terminated within the five-year period
ending on the applicable determination date) in which there are members who are
key employees or which enable(s) any such plan to meet the requirements of
Section 401(a)(4) or 410(b) of the Code; and

(g)
“permissive aggregation group” means each plan in the required aggregation group
and any other qualified plan(s) of the Company or an Associated Company in which
all members are non-key employees, if the resulting aggregation group continues
to meet the requirements of Sections 401(a)(4) and 410 of the Code.


79



--------------------------------------------------------------------------------



17.2
Determination of Top Heavy Status

For purposes of this Section, the Plan shall be “top-heavy” with respect to any
Plan Year if as of the applicable determination date the top-heavy ratio exceeds
60 percent. The top-heavy ratio shall be determined as of the applicable
Valuation Date in accordance with Sections 416(g)(3) and (4) of the Code and
Article 5 of this Plan, and shall take into account any contributions made after
the applicable Valuation Date but before the last day of the Plan Year in which
the applicable Valuation Date occurs. The determination of whether the Plan is
top-heavy is subject to the following:
(a)
the Accounts under the Plan will be combined with the account balances or the
present value of accrued benefits under each other plan in the required
aggregation group and, in the Company’s discretion, may be combined with the
account balances or the present value of accrued benefits under any other
qualified plan in the permissive aggregation group;

(b)
the Accounts and accrued benefits for an employee as of the applicable
determination date shall be increased by the distributions made with respect to
the employee under the Plan and any plan aggregated with the Plan under Section
416(g)(2) of the Code during the one-year period (five-year period in the case
of a distribution made for a reason other than severance from employment, death,
or disability) ending on the applicable determination date;

(c)
distributions under any plan that terminated within the five-year period ending
on the applicable determination date shall be taken into account if such plan
contained key employees and, therefore, would have been part of the required
aggregation group; and

(d)
if an individual has not performed services for the Company or an Associated
Company at any time during the one-year period ending on the applicable
determination date, such individual’s accounts and the present value of his or
her accrued benefits shall not be taken into account.

17.3
Minimum Requirements

For any Plan Year with respect to which the Plan is top-heavy, an additional
Company contribution shall be allocated on behalf of each Member (or each
Employee eligible to become a Member) who is not a “key employee,” and who has
not separated from service as of the last day of the Plan Year, to the extent
that the amounts allocated to his Accounts as a result of contributions made on
his behalf under Sections 5.1 and 5.2 for the Plan Year would otherwise be less
than 3% of his Statutory Compensation. However, if the greatest percentage of
Statutory Compensation contributed on behalf of a key employee under Sections
4.1, 4.7, 5.1, and 5.2 for the Plan Year (disregarding any contributions made
under Section 5.5 for the Plan Year) would be less than 3%, such lesser
percentage shall be substituted for “3%” in the preceding sentence.
Notwithstanding the foregoing provisions of this Section 17.3, no minimum
contribution shall be made with respect to a Member, or an Employee who is
eligible to become a Member, if the required minimum benefit under Section
416(c)(1) of the Code is provided by any qualified defined benefit plan of the
Company or an Associated Company.

80



--------------------------------------------------------------------------------



ARTICLE 18
QUALIFIED DOMESTIC RELATIONS ORDERS
18.1
Applicability of Article

The Benefits Administration Committee shall apply the provisions of this Article
with regard to a Domestic Relations Order (as defined below) to the extent not
inconsistent with Section 414(p) of the Code.
18.2
Establishment of Procedures

The Benefits Administration Committee shall establish procedures, consistent
with Section 414(p) of the Code, to determine the qualified status of any
Domestic Relations Order (as defined below), to administer distributions under
any Qualified Domestic Relations Order (as defined below), and to provide to the
Member and the Alternate Payee(s) (as defined below) all notices required under
Section 414(p) of the Code with respect to any Domestic Relations Order. Such
procedures shall be binding on all Members and Alternate Payees.
18.3
Determination of Qualified Domestic Relations Order Status

Within a reasonable period of time after the receipt of a certified copy of a
Domestic Relations Order (or any modification thereof), the Benefits
Administration Committee or its designee shall determine whether such order is a
Qualified Domestic Relations Order. The Benefits Administration Committee shall
have full and complete discretion to determine whether a domestic relations
order constitutes a qualified domestic relations order and whether the Alternate
Payee otherwise qualifies for benefits hereunder.
18.4
Establishment of Segregated Accounts and Payment Procedures

(a)
Separate Account for Deferred Amounts

If a Domestic Relations Order has been determined to be a Qualified Domestic
Relations Order in accordance with Section 18.3, a separate account for the
benefits of the Alternate Payee named in such order shall be established.
(b)
Temporary Holding Account

If, during any period in which the issue of (i) whether a Domestic Relations
Order is a Qualified Domestic Relations Order, or (ii) whether a proposed
Domestic Relations Order would, if it were perfected as a Domestic Relations
Order, be a Qualified Domestic Relations Order is being determined (by the
Benefits Administration Committee, by a court of competent jurisdiction, or
otherwise), the Alternate Payee would be entitled to any payment if the order
has been determined to be a Qualified Domestic Relations Order, the Benefits
Administration Committee shall separately account for, and may cause to be
segregated in a separate account, all amounts which would have been payable to
any Alternate Payee during such period if such order had been determined to be a
Qualified Domestic Relations Order.
(c)
Payment from Temporary Holding Account in Certain Cases


81



--------------------------------------------------------------------------------



If, by the expiration of the 18-month period beginning on the date the first
payment would be required to be made to an Alternate Payee under a Domestic
Relations Order, either it has been determined that a Domestic Relations Order
is not a Qualified Domestic Relations Order or the issue as to whether such
order is a Qualified Domestic Relations Order has not been resolved, the
Benefits Administration Committee shall cause to be paid all amounts which have
been segregated (or separately accounted for) by reason of such order pursuant
to paragraph (b) above, including any earnings having accrued thereon, to the
person or persons who would have been entitled to such amounts if there had been
no order. Notwithstanding the preceding sentence, if the Member or his or her
Beneficiaries are not yet entitled, or have not elected, to receive benefit
payments under the Plan, such amounts, including all earnings having accrued
thereon, shall be restored to the Member’s Accounts and invested in accordance
with the investment election most recently submitted by the Member pursuant to
Section 7.4.
(d)
Payment from Separate Account and Temporary Holding Account to Alternate Payee
of Order if Determined to be a Qualified Domestic Relations Order

If a Domestic Relations Order (or any modification thereof) is determined to be
a Qualified Domestic Relations Order, the Benefits Administration Committee
shall instruct the Trustee to apply, on a prospective basis, the terms and
provisions of such Qualified Domestic Relations Order, and, in the event any
amounts were segregated (or separately accounted for) by reason of such order
pursuant to paragraph (b) above, the Benefits Administration Committee shall
cause to be paid in accordance with the provisions of the Plan all amounts which
have been so segregated (and have not been released pursuant to paragraph (c))
(or separately accounted for), including any earnings having accrued thereon, to
the Alternate Payee(s) entitled thereto.
18.5
Subsequent Determination or Order to be Applied Prospectively

If a determination is made after the expiration of the 18-month period beginning
on the date the first payment would be required to be made to an Alternate Payee
under a Domestic Relations Order that such order (or any modification thereof)
is a Qualified Domestic Relations Order, such order shall be applied
prospectively only.
18.6
Withdrawals, Distributions and Loans by or to Members.

(a)
Withdrawals and Distributions

A Member or Deferred Member shall not be permitted to withdraw from the Plan,
nor shall there be distributed to a Member or Deferred Member, any amounts being
held in a segregated account by reason of a Domestic Relations Order.
(b)
Loans

In determining the maximum amount of any loan to a Member pursuant to Article
10, the Benefits Administration Committee shall not include any portion of the
Member’s Accounts being held in a segregated account (or being separately
accounted for) by reason of a Domestic Relations Order.

82



--------------------------------------------------------------------------------



18.7
Earliest Commencement Date

A Domestic Relations Order shall not fail to be a Qualified Domestic Relations
Order merely because it provides for distribution to the Alternate Payee prior
to the Member’s Termination of Employment. Notwithstanding anything herein to
the contrary, if the amount payable to the Alternate Payee under the Qualified
Domestic Relations Order is less than $5,000, such amount shall be paid in one
lump sum as soon as practicable following the qualification of the order. If the
amount exceeds $5,000, it may be paid as soon as practicable following the
qualification of the order if the Qualified Domestic Relations Order so provides
and the Alternate Payee consents thereto; otherwise, it may not be payable
before the earliest of the Member’s Termination of Employment, the time such
amount could otherwise be withdrawn under the terms of this Plan, or the
Member’s attainment of age 50.
18.8
Definitions

For purposes of this Article:
(a)
Alternate Payee shall mean any spouse, former spouse, child or other dependent
of a Member (or a Deferred Member who actively participated in the Plan, a
Merged Frozen Plan, a Merged Hartzell Plan, a Merged Plan, or the Merged
Bargained Plan) who is recognized by a Domestic Relations Order as having a
right to receive all, or a portion of, the benefits payable under the Plan with
respect to such Member.

(b)
Domestic Relations Order shall mean any judgment, decree or order (including
approval of a property settlement agreement) which:

(i)
relates to the provision of child support, alimony payments or marital property
rights to a spouse, former spouse, child, or other dependent of a Member (or a
Deferred Member who actively participated in the Plan, a Merged Frozen Plan, a
Merged Hartzell Plan, a Merged Plan, or the Merged Bargained Plan); and

(ii)
is made pursuant to a state domestic relations law (including a community
property law).

(c)
Qualified Domestic Relations Order shall mean a Domestic Relations Order which
meets the requirements of Section 414(p)(1) of the Code.


83



--------------------------------------------------------------------------------



APPENDIX A
Notwithstanding anything contained herein to the contrary, Special Company
Contributions shall be made under Section 5.2(b) as follows:
A.
Special DC Credit Contribution

With respect to an Employee who:
(i)
was an “Employee” (as defined under the provisions of the ITT Salaried
Retirement Plan as in effect immediately prior to October 31, 2011) on October
30, 2011 and becomes a Member of the Plan on October 31, 2011; and

(ii)
was not a participant in the ITT Salaried Retirement Plan in 2011 as a result of
the restructuring of the ITT Corporation

the Company shall make a Special DC Credit Contribution to the Plan for the 2011
Plan Year.
Such Special DC Credit Contribution shall be equal to the amount that would have
been contributed as a Core Contribution to the Plan if the Plan had been in
effect prior to the October 31, 2011, based on the Salary such Employee received
during the period beginning on the date he was most recently hired or rehired by
ITT Corporation or one of its subsidiaries prior to October 31, 2011 and ending
on October 31, 2011 and while he was an “Employee’ (as defined in the ITT
Salaried Retirement Plan as in effective immediately prior to October 31, 2011).
B.
Transition Credit Contributions

The Company shall make Transition Credit Contributions subject to the following:
1.
Eligibility

The following Employees shall be eligible for Transition Credit Contributions:
(i)
each Employee who was an employee of ITT Corporation or one of its subsidiaries
on October 30, 2011 and who becomes a Member of the Plan on October 31, 2011;

(ii)
each individual who was an employee of ITT Corporation or one of its
subsidiaries on October 30, 2011, who became an employee of Exelis Inc. on
October 31, 2011, and who becomes an Employee immediately following termination
of employment with Exelis Inc. and prior to March 1, 2012; and

(iii)
each individual who was an employee of ITT Corporation or one of its
subsidiaries on October 30, 2011, who became an employee of Xylem Inc. on
October 31, 2011, and who becomes an Employee immediately following termination
of employment with Xylem Inc. and prior to March 1, 2012.

2.
Amount

(i)
With respect to a Member whose age and Service as of the first day of the
applicable Plan Year, as defined below, total 60 to 69 points, the Company shall
make a Transition Credit Contribution equal to three percent of the Member’s
Salary for the Plan Year.


84



--------------------------------------------------------------------------------



(ii)
With respect to a Member whose age and Service as of the first day of the
applicable Plan Year, as defined below, total 70 or more points, the Company
shall make a Transition Credit Contribution equal to five percent of the
Member’s Salary for the Plan Year.

For purposes of the preceding provisions, a Member’s age and Service shall be
calculated on a basis uniformly applicable to all Members similarly situated as
established by the Benefits Administration Committee.
3.
Timing and Frequency

Subject to paragraph 4 below, Transition Credit Contributions shall be made for
each Plan Year and shall be made no later than the due for the corporate tax
return for the Plan Year for which the Transition Credit Contributions are made.
Notwithstanding the foregoing, if an eligible Member terminates employment
during the Plan Year for which a Transition Credit Contribution is payable, such
Member’s Transition Credit Contribution for such Plan Year shall be made as soon
as practicable following the end of the calendar year in which the Member
terminates employment.
4.
Duration

Transition Credit Contributions shall be made beginning as of October 31, 2011
and until the earliest of:
(i)
October 31, 2016;

(ii)
a Member’s commencement of his traditional pension plan (TPP) benefit from the
ITT Salaried Retirement Plan;

(iii)
a change in control of ITT;

(iv)
a Member’s termination of employment (regardless of whether the Member is
subsequently reemployed); or

(v)
a Member’s death.

The following Appendices B through H apply to certain Members or Deferred
Members who had benefits transferred to the Plan from the ISP attributable to
accounts that were transferred into the ISP from another qualified plan, as
specified in the applicable Appendix.

85



--------------------------------------------------------------------------------



APPENDIX B
This Appendix B shall apply solely to Members and Deferred Members who formerly
participated in the Allis-Chalmers Savings Plan (the “Allis-Chalmers Plan”) and
with respect to whom assets were transferred to the ISP from the Allis-Chalmers
Plan. All service recognized under the Allis-Chalmers Plan for purposes of
eligibility to participate and vesting shall be recognized hereunder as Service.
A.
Subject to Section 11.3 with respect to Accounts that are less than $5,000 and
in addition to the distribution forms enumerated in Section 11.3 of the Plan,
upon incurring a Termination of Employment a Member or Deferred Member described
above may elect to receive those amounts transferred from the Allis-Chalmers
Plan to the ISP in the distribution forms described herein:

1.
In installments at intervals not more frequently than once per calendar quarter
over a period of years not exceeding the joint life expectancy of the Member or
Deferred Member and his spouse, as determined under Section 72 of the Code and
the regulations thereunder.

2.
In installments at intervals not more frequently than once per calendar quarter
over a period of years which does not extend beyond the Member’s or Deferred
Member’s life expectancy, calculated as follows:

(i)
the fixed payment shall be determined annually at the time payments are to
commence, and as of the first day of each succeeding Plan Year, by multiplying
the amount transferred to the ISP from the Allis-Chalmers Plan by a fraction,
the numerator of which is one, and the denominator is the Member’s or Deferred
Member’s life expectancy as of the date of such determination, as determined
under Section 72 of the Code and the regulations thereunder; and

(ii)
then dividing the amount determined under (i) above, by the number of payments
to be paid to the Member or Deferred Member during that Plan Year.

3.
By purchasing an annuity contract for the benefit of the Member or Deferred
Member from a legal reserve life insurance company selected by the Company. If
the Member or Deferred Member is married, such annuity contract shall be in the
form of a qualified joint and survivor annuity unless the Member or Deferred
Member, with his spouse’s consent unless it is established to the satisfaction
of the Benefits Administration Committee that the spouse cannot be located,
elects another form of annuity contract and does not revoke such election within
the 90-day period ending on the first day of the first period for which an
amount is received as an annuity. Any election by a Member or Deferred Member to
waive a qualified joint and survivor annuity must be in writing. The spouse’s
consent must be in writing, must acknowledge the effect of such election and be
witnessed by a notary public. A qualified joint and survivor annuity means an
annuity for the life of the Member or Deferred Member with a survivor annuity
for the life of the spouse which is not less than 50 percent and not more than
100 percent of the annuity which is payable during the joint lives of the Member
or Deferred Member and the spouse, and which is the actuarial equivalent of a
single life annuity for the life of the Member or Deferred Member.

The Member or Deferred Member shall, no less than 30 days and no more than 90
days prior to the first day of the first period for which an amount is received
as an annuity, be provided a written explanation of (i) the terms and conditions
of the qualified joint and survivor annuity; (ii) the Member’s or Deferred
Member’s right to make and the effect of an election to waive

86



--------------------------------------------------------------------------------



the qualified joint and survivor annuity form of benefit; (iii) the rights of
the Member’s or Deferred Member’s spouse; and (iv) the right to make, and the
effect of, a revocation of a previous election to waive the qualified joint and
survivor annuity. If an annuity form other than a qualified joint and survivor
annuity is elected hereunder, such annuity may not be in a form that will
provide for payments over a period extending beyond either the life of the
Member or Deferred Member (or the lives of the Member or Deferred Member and his
designated Beneficiary) or the life expectancy of the Member or Deferred Member
(or the life expectancy of the Member or Deferred Member and his designated
Beneficiary), and such other forms available under the annuity contract shall be
so designed as to provide that at least 50 percent of the reserve that would be
required to provide payments to the Member or Deferred Member in the normal form
under the Plan will be applied to him over his normal life expectancy.
The Company shall cause the contract to be assigned or delivered to the person
or persons then entitled to payment under it. Before the assignment or delivery
of an annuity contract, such contract shall be rendered nontransferable except
by surrender to the issuing insurance company.
4.
A Member or Deferred Member may elect to receive the benefits to which this
Appendix B applies in any combination of the forms enumerated herein.

B.
Subject to Section 11.3 with respect to Accounts that are less than $5,000 and
in addition to the distribution forms enumerated in Section 11.3 of the Plan, in
the event a Member or Deferred Member dies before his benefit attributable to
amounts transferred from the Allis-Chalmers Plan to the ISP, or any portion
thereof, has been paid to him, the unpaid balance of such amount shall be paid
to his designated Beneficiary as follows:

1.
If the beneficiary is an individual or individuals, the amount described in
paragraph (B) above shall be paid to such Beneficiary in one of the methods
described in paragraph (A) above, as elected by such Beneficiary. In the case of
a Beneficiary who elects to receive installments or an annuity, payments
thereunder shall not extend beyond the life expectancy of the Beneficiary.

2.
If the Beneficiary is other than an individual or individuals, the Member’s or
Deferred Member’s benefit subject to this Appendix B shall be paid in a lump sum
payment.

C.
Subject to Section 11.3 with respect to Accounts that are less than $5,000 and
in addition to the distribution forms enumerated in Section 11.3 of the Plan, in
the event a Member or Deferred Member dies after installments have commenced,
the remainder of his distributable benefit will be paid to his Beneficiary in a
single lump sum except that such Beneficiary may elect to receive such benefit
in the installment forms described in paragraph (A) above. If the Beneficiary so
elects, installments shall be over a period of years not exceeding the number of
years that installments would have continued to be paid to the Member or
Deferred Member had he lived, provided the Member or Deferred Member had been
receiving installments under subsection (A)(1) and over a period of years which
does not extend beyond the Member’s or Deferred Member’s life expectancy on the
day before the date of his death, provided the Member or Deferred Member has
been receiving installments under subsection (A)(2).


87



--------------------------------------------------------------------------------



D.
Notwithstanding anything in this Appendix B to the contrary, single sum payments
shall be made, installments shall commence, and annuity contracts shall be
purchased not later than one year after the date of the Member’s or Deferred
Member’s death. In the event a Beneficiary dies before he has received the
entire amount payable to him under this Appendix B, the Beneficiary’s
beneficiary shall be paid the balance of the amount payable hereunder in a
single lump sum payment within one year of the Beneficiary’s death.


88



--------------------------------------------------------------------------------



APPENDIX C
This Appendix C shall apply solely to Members and Deferred Members who formerly
participated in the ITT Higbie Manufacturing Company Retirement Profit-Sharing
Plan (the “Higbie Plan”) and with respect to whom assets and liabilities were
transferred to the ISP from the Higbie Plan. All service recognized under the
Higbie Plan for purposes of eligibility to participate and vesting were
recognized under the ISP as Service.
A.
Subject to Section 11.3 with respect to Accounts that are less than $5,000 and
in addition to the distribution forms enumerated in Section 11.3 of the Plan,
upon incurring a Termination of Employment after attaining age 50 and 10 years
of Service or attaining age 65, a Member described above may elect to receive
those amounts transferred from the Higbie Plan to the ISP in the distribution
forms described herein. Such amounts shall commence, as selected by the Member,
as of the earlier of the Valuation Date next following a Member’s Termination of
Employment on or after his age 65 or any Valuation Date selected by the Member
following the Member’s attainment of age 50 and 10 years of Service but prior to
the Valuation Date next following his age 65:

1.
In approximately equal monthly or annual installments over a period not to
exceed 10 years.

2.
By purchasing an annuity contract for the benefit of the Member or Deferred
Member from a legal reserve life insurance company selected by the Company. If
the Member elects to receive his benefits hereunder in the form of an annuity
and if the Member is married on the date benefits commence, such annuity
contract shall be in the form of a 50 percent qualified joint and survivor
annuity unless the Member, with his spouse’s consent unless it is established to
the satisfaction of the Benefits Administration Committee that the spouse cannot
be located, elects another form of annuity contract and does not revoke such
election within the 90-day period ending on the first day of the first period
for which an amount is received as an annuity. Any election by a Member or
Deferred Member to waive a qualified joint and survivor annuity must be in
writing. The spouse’s consent must be in writing, must acknowledge the effect of
such election and be witnessed by a notary public. A qualified joint and
survivor annuity means an annuity for the life of the Member with a survivor
annuity for the life of the spouse which is not less than 50 percent and not
more than 100 percent of the annuity which is payable during the joint lives of
the Member and the spouse, and which is the actuarial equivalent of a single
life annuity for the life of the Member. In the event the Member elects to
receive his benefit hereunder in the form of an annuity other than a joint and
survivor annuity with his spouse as Beneficiary, the value of the benefit
payable to the Member under the annuity shall never be less than 51 percent of
the total value of the benefits payable under the annuity to the Member and his
Beneficiary.

The Member shall, no less than 30 days and no more than 90 days prior to the
first day of the first period for which an amount is received as an annuity, be
provided a written explanation of (i) the terms and conditions of the qualified
joint and survivor annuity; (ii) the Member’s or Deferred Member’s right to make
and the effect of an election to waive the qualified joint and survivor annuity
form of benefit; (iii) the rights of the Member’s or Deferred Member’s spouse;
and (iv) the right to make, and the effect of, a revocation of a previous
election to waive the qualified joint and survivor annuity. If an annuity form
other than a qualified joint and survivor annuity is elected hereunder, such
annuity may not be in a form that will provide for payments over a period
extending beyond either the life of the Member (or the lives of the Member and
his designated Beneficiary) or the life expectancy of the Member (or the life
expectancy of the Member and his designated Beneficiary), and such other forms
available

89



--------------------------------------------------------------------------------



under the annuity contract shall be so designed as to provide that at least 50
percent of the reserve that would be required to provide payments to the Member
in the normal form under the Plan will be will be applied to him over his normal
life expectancy.
B.
In the event of the death of a Member or Deferred Member prior to commencing
benefits hereunder, such benefit shall be paid to his Beneficiary as of the
Valuation Date coincident with or next following the Member’s or Deferred
Member’s date of death in a single sum payment or in installment payments, if
the Member or Deferred Member has named one Beneficiary and has so elected, such
amount shall be payable in 120 equal, as near as may be, monthly installments,
with any funds remaining at the death of the Beneficiary to go to the
Beneficiary’s estate in one lump sum, or if no Beneficiary survives the Member
or Deferred Member, such amounts shall be payable to the Member’s or Deferred
Member’s estate in a single lump sum. In either case, the Member or Deferred
Member may name one or more contingent Beneficiaries to take in full at such
Member’s or Deferred Member’s death in the event the primary Beneficiary or
Beneficiaries have not survived the Member or Deferred Member.

C.
In the event of the death of a Member who is receiving installments pursuant to
paragraph (A)(1) hereof and who has designated a Beneficiary to receive
installment payments pursuant to paragraph (B) hereof, such Member’s installment
payments shall continue until the July 31 next following the Member’s death and
thereafter shall be payable pursuant to paragraph (B) above in 120 equal, as
near as may be, monthly installments, with any amounts remaining at the death of
the Beneficiary to go to the Beneficiary’s estate in a single lump sum.


90



--------------------------------------------------------------------------------



APPENDIX D
This Appendix D shall apply solely to Members and Deferred Members who formerly
participated in the General Motors Savings-Stock Purchase Program for Salaried
Employees in the United States (the “GM Plan”) and with respect to whom assets
and liabilities were transferred to the ISP from the GM Plan. All service
recognized under the GM Plan for purposes of eligibility to participate and
vesting was recognized as Service under the ISP.
A.
Subject to Section 11.3 with respect to a Accounts that are less than $5,000 and
in addition to the distribution forms enumerated in Section 11.3 of the Plan,
upon incurring a Termination of Employment, a Member or Deferred Member
described above may elect to receive those amounts transferred from the GM Plan
to the ISP in the distribution forms described herein:

1.
In installment payments on a monthly, quarterly, semi-annual, or annual basis.
Installments are to be paid in whole dollar amounts, with $1,200 as the minimum
annual installment. A Member or Deferred Member may change the timing, amount,
or discontinue installment payments. Installment payments will commence:

(i)
for monthly payments, the first of the month next following the month in which
the Member’s or Deferred Member’s election is received by the Plan; and

(ii)
for quarterly, semi-annual, and annual payments, not sooner than the month next
following the month in which the Plan receives the Member’s or Deferred Member’s
election.

2.
A Member or Deferred Member who has incurred a Termination of Employment may
elect to withdraw a portion of the amounts hereunder at any time, but no more
frequently than once per calendar year. In addition to any partial withdrawal, a
Member or Deferred Member may elect, at any time, to receive a complete
distribution of the amounts with respect to which this Appendix D applies.

B.
A Member or Deferred Member shall be permitted to defer commencement of benefits
hereunder until the April 1 next following the date such Member or Deferred
Member attains age 70½.


91



--------------------------------------------------------------------------------



APPENDIX E
This Appendix E shall apply solely to Members and Deferred Members who formerly
participated in the Goulds Pumps, Inc. Retirement Savings and Investment Plan
(the “Goulds Plan”) and with respect to whom assets and liabilities were
transferred to the ISP from the Goulds Plan. All service recognized under the
Goulds Plan for purposes of eligibility to participate and vesting was
recognized as Service under the TSP.
A.
Subject to Section 11.3 with respect to a Accounts that are less than $5,000 and
in addition to the distribution forms enumerated in Section 11.3 of the Plan,
upon incurring a Termination of Employment a Member or Deferred Member described
above may elect to receive those amounts transferred from the Goulds Plan to the
Plan in installment payments on a monthly or quarterly basis, as the Member
elects, over a term certain. The maximum length of the term certain shall be the
joint life expectancy of the Member and his designated beneficiary. If the
installments are to be distributed over the life expectancy of the Member or the
joint life of the Member and his Beneficiary, the life expectancy or joint life
expectancies, as applicable of such persons shall be calculated at the time
distributions commence and shall not thereafter be recalculated. The initial
value of the obligation for the installment payments shall be equal to the
amount of the Member’s Account balance. Distributions must satisfy the
requirements of Section 401(a)(9)(G) of the Code.


92



--------------------------------------------------------------------------------



APPENDIX F
This Appendix F shall apply solely to Members who are Deferred Members who were
employed at ITT Automotive Brake Systems (“Brakes”) or at ill Automotive
Electrical Systems, Inc. (“ESP).
A.
Each Member who was employed at Brakes as of September 25, 1998, the closing
date of the sale of Brakes, was 100% vested in his Accounts as of such date.

B.
Each Member who was employed at ESI as of September 28, 1998, the closing date
of the sale of ESI, was 100% vested in his Accounts as of such date.

C.
Effective September 25, 1998, a Member employed at Brakes was permitted, between
September 25, 1998 and the date of the trust to trust transfer of his Accounts
to the qualified retirement plan sponsored by Continental AG, to reallocate the
investment of amounts in his Company Contribution Account into any other fund
offered by the ISP, regardless of the age of the Member.

D.
Effective September 28, 1998, a Member employed at ESI was permitted, between
September 28, 1998 and the date of the trust to trust transfer of his Accounts
to the qualified retirement plan sponsored by Valeo, to reallocate the
investment of amounts in his Company Contribution Account into any other fund
offered by the ISP, regardless of the age of the Member. Amounts that were
invested in the ITT Stock Fund on the date of the trust to trust transfer to the
qualified retirement plan sponsored by Valeo were transferred in kind.


93



--------------------------------------------------------------------------------



APPENDIX G
This Appendix G shall apply solely to individuals who were salaried employees of
Water Pollution Control Corporation (“WPCC”).
A.
Each individual who was a salaried employee of WPCC on February 28, 1999 was an
Employee for purposes of the ISP as of March 1, 1999.

B.
In accordance with the terms and conditions of the Stock Purchase Agreement for
WPCC dated January 3, 1999, an individual who became an Employee of ITT
Corporation on March 1, 1999 as a result of ITT Corporation’s acquisition of
WPCC was credited with all uninterrupted service rendered by such salaried
employee while employed by WPCC prior to March 1, 1999. Such service was
credited solely for the purposes of determining eligibility and vesting under
the ISP and only to the extent such service was credited by WPCC under a
qualified retirement plan for these purposes.


94



--------------------------------------------------------------------------------



APPENDIX H
This Appendix H shall apply solely to Members who are Deferred Members who were
employed at Precision Die Casting (“PDC”), Pomona, or Palm Coast Utility
(“PCUC”).
A.
Each Member who was employed at PDC as of March 13, 1998, was permitted to
request an elective transfer to the ISP or a complete distribution through March
12, 2000. On or after March 13, 2000, such a Member was not be permitted to
elect a transfer or distribution of his Accounts until the Member terminates
employment with the buyer of PDC, dies or becomes Disabled. Effective March 13,
1998, such a Member also was not permitted to request a loan or a withdrawal
(other than a full distribution prior to March 13, 2000) from his Accounts.

B.
Each Member who was employed at Pomona as of September 25, 1998, was permitted
to request an elective transfer to the ISP or a complete distribution through
September 24, 2000. On or after September 25, 2000, such a Member was not be
permitted to elect a transfer or distribution of his Accounts until the Member
terminates employment with the buyer of Pomona, dies or becomes Disabled.
Effective September 25, 1998, such a Member also was not permitted to request a
loan or a withdrawal (other than a full distribution prior to September 25,
2000) from his Accounts.

C.
Each Member who was employed at PCUC as of January 22, 1999, was permitted to
request an elective transfer to the ISP or a complete distribution pursuant to
Article 11 of his Accounts through January 21, 2001. On or after January 22,
2001, such a Member was not be permitted to elect a transfer or distribution of
his Accounts until the Member terminates employment with the buyer of PCUC, dies
or becomes Disabled. Effective January 22, 1999, such a Member also was not
permitted to request a loan or a withdrawal (other than a full distribution
prior to January 22, 2001) from his Accounts.


95



--------------------------------------------------------------------------------



APPENDIX I
This Appendix I shall apply solely to individuals whose accounts under a Merged
Frozen Plan (listed below) were transferred to the Plan effective as of the
close of business on December 31, 2012 (a “Prior Merged Frozen Plan
Participant”):
ITT Koni Friction Products Savings Plan for Hourly Employees
ITT Engineered Valves CA Pure Flo Solutions Group Savings Plan for Hourly
Employees
ITT Pure Flo Precision Savings Plan for Hourly Employees


A.    Account Transfers. Notes receivable for participant loans, qualified
domestic relations orders, beneficiary designations, and investment allocations
associated with accounts transferred from the Merged Frozen Plans for Prior
Merged Frozen Plan Participants also were transferred to the Plan.


B.    Vesting. Notwithstanding the provisions of Article 6 of the Plan, and
except as provided in Section 14.2(a) of the Plan, each Prior Merged Frozen Plan
Participant shall have the Vested Share of his accounts transferred from the
applicable Merged Frozen Plan determined as if the vesting provisions of the
applicable Merged Frozen Plan as in effect on December 31, 2012 had continued in
effect. For purposes of the preceding sentence, accounts transferred from the
ITT Koni Friction Products Savings Plan for Hourly Employees shall be considered
to be fully vested. The non-vested portion, if any, of the accounts transferred
to the Plan from a Merged Frozen Plan for a Prior Merged Frozen Plan Participant
shall be permanently forfeited and applied as described in Section 16.6 of the
Plan on the date such Prior Merged Frozen Plan Participant incurs a Permanent
Break in Service, if not forfeited earlier under the vesting provisions of the
applicable Merged Frozen Plan. For this purpose, “Permanent Break in Service”
shall have the meaning assigned to such term under the applicable Merged Frozen
Plan as in effect on December 31, 2012.

96



--------------------------------------------------------------------------------



APPENDIX J


This Appendix J shall apply solely to individuals whose accounts under a Merged
Plan listed below were transferred to the Plan effective as of the close of
business on December 31, 2013 (a “Prior Merged Plan Participant”) :


ITT Aerospace Controls Savings Plan for Hourly Employees
ITT Control Technologies Savings Plan for Hourly Employees
ITT Cannon Savings Plan for Hourly Employees
ITT BIW Connector Systems Employees’ Savings Plan
ITT Engineered Valves -- Fabri Savings Plan for Hourly Employees


and to individuals whose accounts under the Pro Cast and Goulds Pumps Service
Center Employees’ Savings Plan (the “Pro Cast Plan”, which is also a Merged
Plan) were transferred to the Plan effective January 1, 2014 (a “Prior Pro Cast
Plan Participant”).


A.    Account Transfers. Notes receivable for participant loans, qualified
domestic relations orders, beneficiary designations, and investment allocations
associated with accounts transferred from the Merged Plans for Prior Merged Plan
Participants and Prior Pro Cast Plan Participants also were transferred to the
Plan.


B.    Vesting. Each Prior Merged Plan Participant who is an employee of the
Company or an Associated Company on January 1, 2014 and each Prior Pro Cast Plan
Participant (whether or not an employee) shall be fully vested in his accounts
transferred from the applicable Merged Plan as of January 1, 2014. Each Prior
Merged Plan Participant who is not an employee of the Company or an Associated
Company on January 1, 2014, but later resumes employment as an employee of the
Company or an Associated Company before incurring a Permanent Break in Service,
shall become fully vested in his accounts transferred from the applicable Merged
Plan as of the date he so resumes employment. The non-vested portion of the
accounts transferred to the Plan from a Merged Plan for a Prior Merged Plan
Participant who has not become fully vested as described in the prior provisions
of this Section B shall be permanently forfeited and applied as described in
Section 16.6 of the Plan on the date such Prior Merged Plan Participant incurs a
Permanent Break in Service, or on such earlier date as of which forfeiture would
have occurred if the vesting provisions of the applicable Merged Plan as in
effect on December 31, 2013 had continued in effect. For this purpose,
“Permanent Break in Service” shall have the meaning assigned to such term under
the applicable Merged Plan as in effect on December 31, 2013.


C.    Participation. A Prior Merged Plan Participant who is an active
participant in a Merged Plan on December 31, 2013, and is an Employee on January
1, 2014, shall become a Contributing Member of the Plan on January 1, 2014,
whose initial rate of Savings shall be determined pursuant to Section
4.1(a)(i)(B) of the Plan and whose initial investment election under Section 7.2
of the Plan shall be his investment election in effect under the Merged Plan on
December 31, 2013.


D.    Company Contributions. Prior Merged Plan Participants who become Members
of the Plan shall be eligible for Company Matching Contributions and Company
Core Contributions under the terms of the Plan.



97



--------------------------------------------------------------------------------



E.    Repayment of Certain Withdrawals. If a Prior Merged Plan Participant made
a withdrawal from his matching employer contributions account under a Merged
Plan that resulted in the forfeiture of a portion of such account, he shall be
permitted to repay in full the amount received from his Merged Plan matching
employer contributions account. Such repayment may be made at any time while the
Prior Merged Plan Participant is a Member and before the date the Prior Merged
Plan Participant incurs a Permanent Break in Service (as defined in Section B,
above). Upon such repayment, the forfeited portion of the Prior Merged Plan
Participant’s matching employer contributions account under the Merged Plan
shall be restored at the value of such forfeited amount as of the date the
withdrawal was distributed. Any repaid amounts shall be invested in accordance
with Section 7.2.

98



--------------------------------------------------------------------------------



APPENDIX K


This Appendix K shall apply solely to (1) individuals whose accounts under the
ITT Engineered Valves -- Lancaster Savings Plan for Hourly Employees (the
“Merged Bargained Plan”) were transferred to the Plan effective as of the close
of business on December 31, 2013 (“Prior Merged Bargained Plan Participants”),
and (2) eligible Employees whose membership in this Plan is subject to the
collective bargaining agreement with Local 36 of the Glass, Molders, Pottery,
Plastics and Allied Workers International Union, AFL-CIO-CLC at the Lancaster,
Pennsylvania location (“Union Employees”).


A.    Account Transfers. Notes receivable for participant loans, qualified
domestic relations orders, beneficiary designations, and investment allocations
associated with accounts transferred from the Merged Bargained Plan for Prior
Merged Bargained Plan Participants also were transferred to the Plan.


B.    Participation. A Prior Merged Bargained Plan Participant who is an active
participant in the Merged Bargained Plan on December 31, 2013, and is an
Employee on January 1, 2014, shall become a Contributing Member of the Plan on
January 1, 2014, whose initial rate of Savings shall be determined pursuant to
Section 4.1(a)(i)(B) of the Plan and whose initial investment election under
Section 7.2 of the Plan shall be his investment election in effect under the
Merged Bargained Plan on December 31, 2013. All other Union Employees shall be
eligible to join the Plan in accordance with the provisions of Article 3 of the
Plan.


C.    Company Contributions. Subject to the provisions of this Appendix K, a
Member who is a Union Employee is eligible for Company Matching Contributions
and Company Core Contributions under the terms of the Plan. Notwithstanding the
foregoing:


(i) a Union Employee who is a “Grandfathered Participant” (as defined below)
shall not be eligible for Company Core Contributions under this Plan.


(ii) a Member who is a Union Employee not described in (i), above, and who is
permanently and totally disabled (with the meaning of Section 22(e)(3) of the
Code) shall continue to be eligible for allocations of Company Core
Contributions while the Member is absent from employment due to long term
disability, worker’s compensation, or sickness and accident leave authorized by
the Company, for up to two years if the Member is credited with less than 10
Years of Vesting Service under Section E, below, when the absence began and up
to three years if the Member is credited with 10 or more Years of Vesting
Service under Section E, below, when the absence began. For purposes of the
allocations described in this paragraph, the Member shall be deemed to receive
Salary during the absence at the base pay rate in effect for the Member when the
absence began if that is larger than the Salary the Member actually receives
during such absence.


Solely with respect to a Member who (1) is not a “Grandfathered Participant” (as
defined below), (2) is a Union Employee who was eligible to participate in the
Merged Bargained Plan on December 31, 2013, and (3) on January 1, 2014 is an
eligible Union Employee, the Company shall contribute to the Trust Fund a
“Special Transition Contribution” equal to 2 percent of the Member’s Salary for
the Plan Year. Special Transition Contributions shall be made for each Plan Year
and shall be made no later than the due date for the corporate tax return for
the Plan Year for which the Special Transition Contribution is made.
Notwithstanding the foregoing, if an eligible Member terminates employment
during the Plan Year for which a Special Transition Contribution is payable,
such Member’s Special Transition Contribution for such Plan Year shall be made
as soon as practicable following the end of the calendar year in which the
Member terminates employment. Special Transition Contributions shall be made
beginning as of December 31, 2014 until the earliest to occur of: (a) December
31, 2017; (b) the Member’s termination of employment regardless of whether the
Member is subsequently reemployed; (c) the date the Member ceases to be a Union
Employee

99



--------------------------------------------------------------------------------



by reason of transfer to other employment with the Company or an Associated
Company, or (d) the Member’s death.


For purposes of this provision, “Grandfathered Participant” shall mean a Union
Employee who, on May 17, 2013, has age and continuous service under the ITT
Engineered Valves Pension Plan for Local 36 Hourly Employees at Lancaster,
Pennsylvania equal to seventy (70) points or more.


D.    Definition of Salary. “Salary” used to determine the amount of
contributions to the Plan with respect to Members who are Union Employees shall
be Salary (as defined in Section 2.65 of this Plan), except that incentive and
bonus payments shall also be excluded.


E.    Vesting in Company Contributions. Notwithstanding the provisions of
Article 6 of the Plan, and except as provided in Section 14.2(a) of the Plan,
the vesting schedule below shall apply (1) to the Merged Bargained Plan Matching
Contributions Account of a Prior Merged Bargained Plan Participant whose account
in the Merged Bargained Plan was transferred to this Plan on December 31, 2013,
and who either (I) is an employee of the Company or an Associated Company on
January 1, 2014 or (II) resumes employment as an employee of the Company or an
Associated Company after January 1, 2014 and before incurring a Permanent Break
in Service as defined in Section F below; and (2) to the Company Matching
Account of a Member who is a Union Employee on or after January 1, 2014:


Years of Vesting Service    Portion of affected Account in which the Member is
Vested


Less than 1                    0%
1 but less than 2                33-1/3%
2 but less than 3                66-2/3%
3 or more                    100%


In addition, a Member described in this Section E shall become fully vested in
his Merged Bargained Plan Matching Employer Contributions Account and Company
Matching Account upon the occurrence of the earliest of the following events
while employed with the Company or an Associated Company:


(i) the Member’s death;
(ii) the Member’s attainment of age 65 (normal retirement age);
(iii) the establishment of the Member’s Permanent and Total Disability; or
(iv) transfer to employment in which he is an Employee other than a Union
Employee.


For purposes of this Section E, “Years of Vesting Service” equal the sum of (I)
Years of Service earned under the Plan after December 31, 2013, plus (II) “Years
of Service” credited under the Merged Bargained Plan for vesting purposes as of
December 31, 2013.


The non-vested portion of the accounts transferred to the Plan from the Merged
Bargained Plan for a Prior Merged Bargained Plan Participant who is not credited
with an Hour Worked after December 31, 2013 shall be permanently forfeited on
the date such Prior Merged Bargained Plan Participant incurs a Permanent Break
in Service as defined in Section F, below.


F.    Effect of Termination or Rehire on Vesting. If a Member described in (1)
or (2) of Section E, above, terminates employment with the Company and all
Associated Companies before becoming fully vested in all of his Accounts under
the Plan, the following rules shall apply:



100



--------------------------------------------------------------------------------



1.    That portion of any Account in which the Member is not fully vested shall
be accounted for separately from the Vested Share and shall be disposed of as
provided in 2 and 3, below. If prior to termination of employment the Member
receives a distribution (including a withdrawal) from any Account in which he is
not fully vested at the time, his Vested Share of such Account shall be an
amount (“X”) determined by the following formula:


X = P (AB + D) - D


For purposes of the formula,:


P = The Member’s vested percentage of such Account on the date distribution is
to be made.


AB = The balance of such Account as of the Valuation Date immediately preceding
the date distribution is to be made.


D = The amount of all prior distributions from such Account.


2.     That portion of any Account that is not vested upon a Member’s
termination of employment with the Company and all Associated Companies shall be
disposed of a follows:


I.    If the Member has no Vested Share in any Account upon his termination, the
Member’s Accounts shall be deemed to have been distributed to him upon
termination.


II.    If the Member receives payment of his Vested Share of his Accounts
because of his termination of participation, the non-vested balance remaining in
the Member’s Accounts shall be forfeited and his Accounts closed as of the date
the actual distribution is made to the Member. A distribution is deemed made
because of a Member’s termination of participation in the Plan if it occurs
prior to the end of the second Plan Year beginning on or after the Member’s
termination of employment with the Company and all Associated Companies.


III.    If neither I nor II above applies, the non-vested portion of the
Member’s Accounts shall continue to be held in such Accounts and shall not be
forfeited until the date the Member incurs a Permanent Break in Service. A
“Permanent Break in Service” is a five-consecutive-year period beginning on a
Member’s Severance Date during which the Member is not credited with an Hour
Worked.


3.    Whenever the non-vested portion of a Member’s Accounts is forfeited in
accordance with 2, above, the amount of such forfeiture shall be applied as
described in Section 16.6 of the Plan.


4.    If a Member described in this Section F returns to employment with the
Company or an Associated Company, his Years of Service for vesting purposes
shall be determined as described in Section E; provided, however, that
previously non-vested amounts shall be restored and become eligible to vest in
the future only to the extent provided in 5, below.


5.    If a Member who forfeited the non-vested portion of his Accounts under
subparagraph I or II of 2, above, is reemployed by the Company or an Associated
Company, such forfeited amounts shall be recredited to the Member’s Accounts,
without adjustment for interim gains and losses experienced by the Plan:



101



--------------------------------------------------------------------------------



I.    If the Member returns to employment with the Company or an Associated
Company before he incurs a Permanent Break in Service as defined in subparagraph
III of 2, above, commencing after the date he received, or is deemed to have
received, distribution of his Vested Share of his Accounts; and


II.    If he received a distribution from the Plan subsequent to his termination
of employment, he repays the full amount of the distribution attributable to his
Accounts that were not fully vested.


Funds needed in any Plan Year to recredit the Accounts of a Member with prior
forfeitures shall come first from forfeitures that arise during such Plan Year
or shall be provided by the Company by way of a separate contribution.
Repayments of forfeitures shall be invested in accordance with the Member’s
investment election for new contributions under Section 7.2 of this Plan.


G.    ADP and ACP Tests. For any Plan Year in which at least one Union Employee
is a Highly Compensated Employee, the ADP Test described in Section 4.1(d) of
the Plan shall apply separately to Before-Tax Savings and Roth Contributions
(other than Catch-Up Contributions) contributed for Union Employees for the Plan
Year. For After-Tax Savings and Company Matching Contributions made for or on
behalf of Union Employees, the ACP test is deemed to be satisfied for all Plan
Years pursuant to Treasury Regulation Section 1.401(m)-1(b)(2).


H.    Repayment of Certain Withdrawals. If a Prior Merged Bargained Plan
Participant made a withdrawal from his matching employer contributions account
under the Merged Bargained Plan that resulted in the forfeiture of a portion of
such account, he shall be permitted to repay in full the amount received from
his Merged Plan matching employer contributions account. Such repayment may be
made at any time while the Prior Merged Bargained Plan Participant is a Member
and before the date the Prior Merged Bargained Plan Participant incurs a
Permanent Break in Service (as defined in Section F, above). Upon such
repayment, the forfeited portion of the Prior Merged Bargained Plan
Participant’s matching employer contributions account under the Merged Bargained
Plan shall be restored at the value of such forfeited amount as of the date the
withdrawal was distributed. Any repaid amounts shall be invested in accordance
with Section 7.2.

102



--------------------------------------------------------------------------------



APPENDIX L


This Appendix L shall apply solely to individuals whose accounts under a Merged
Hartzell Plan (listed below) were transferred to the Plan effective as of the
close of business on December 31, 2015 (a “Prior Merged Hartzell Plan
Participant”):
AcousticFab, LLC 401(k) Plan
Electrofilm Manufacturing Company, LLC 401(k) Plan
Industrial Tube Company, LLC 401(k) Plan


A.    Account Transfers. Notes receivable for participant loans and qualified
domestic relations orders also were transferred from the Merged Hartzell Plans
to the Plan for Prior Merged Hartzell Plan Participants.


B.    Investment of Transferred Accounts. Accounts transferred from a Merged
Hartzell Plan to the Plan for a Prior Merged Hartzell Plan Participant initially
shall be invested in accordance with the Prior Merged Hartzell Plan
Participant’s investment election in effect under Section 7.2 of the Plan as of
December 31, 2015, or, if there is no such election in effect, in the Target
Retirement Fund that is appropriate based on the Prior Merged Hartzell Plan
Participant’s year of birth. This initial investment election shall remain in
effect unless and until the Prior Merged Hartzell Plan Participant elects to
have all or part of his Accounts invested in or transferred to other Investment
Funds pursuant to Section 7.4 of the Plan.


C.    Vesting. Each Prior Merged Hartzell Plan Participant who is an employee of
the Company or an Associated Company on January 1, 2016 shall be fully vested in
his accounts transferred from the applicable Merged Hartzell Plan as of such
date. Each Prior Merged Hartzell Plan Participant who is not an employee of the
Company or an Associated Company on January 1, 2016, but later becomes an
employee of the Company or an Associated Company before incurring five
consecutive one-year Breaks in Service, shall become fully vested in his
accounts transferred from the Prior Merged Hartzell Plan as of the date he so
becomes an employee. The non-vested portion of the accounts transferred to the
Plan from the Merged Hartzell Plan for a Prior Merged Hartzell Plan Participant
who has not become fully vested as described in the prior provisions of this
Section C shall be permanently forfeited and applied as described in Section
16.6 of the Plan on the date such Prior Merged Hartzell Plan Participant incurs
five consecutive one-year Breaks in Service, or on such earlier date as of which
forfeiture would have occurred if the vesting provisions of the applicable
Merged Hartzell Plan as in effect on December 31, 2015 had continued in effect.
For this purpose, “Break in Service” shall have the meaning assigned to such
term under the applicable Merged Hartzell Plan as in effect on December 31,
2015.

103

